 
Exhibit 10.1





 










EXECUTION VERSION




CREDIT AGREEMENT
Dated as of April 20, 2017
among
INTERSECTIONS INC.,
as a Borrower and as Borrower Representative,
The Other Credit Parties Party Hereto,
and
PEAK6 INVESTMENTS, L.P.


 
 



 




 


TABLE OF CONTENTS
 
Page
     
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
     
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
26
1.03
Accounting Terms
27
1.04
Rounding
27
1.05
Times of Day
28
1.06
Determination of Eurodollar Rate
28
     
ARTICLE II
TERM LOAN
28
     
2.01
Term Loan
28
2.02
Prepayments; Repayments
28
2.03
Repayment of Term Loans
31
2.04
Interest
31
2.05
Prepayment Premium
32
2.06
Computation of Interest and Fees
32
2.07
Evidence of Debt
32
2.08
Payments Generally; Administrative Agent's Clawback
32
2.09
Sharing of Payments by Term Lenders
33
2.10
Collateral and Guaranties
34
2.11
Loan Account
34
2.12
Borrower Representative
35
     
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
35
     
3.01
Taxes
35
3.02
Illegality
41
3.03
Inability to Determine Rates
41
3.04
Increased Costs
41
3.05
Survival
43
3.06
Mitigation Obligations; Replacement of Term Lenders
43
     
ARTICLE IV
CONDITIONS PRECEDENT TO TERM LOAN
43
     
4.01
Conditions to the Closing Date
43
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES
48
     
5.01
Corporate Authority, Etc
48
5.02
Financial Statements; Projections
49
5.03
Solvency
49
5.04
No Material Adverse Change
49
5.05
Ownership of Property; Liens
50
5.06
Franchises, Patents, Copyrights, Etc.
50
5.07
Litigation
50
5.08
No Default
50
5.09
Compliance with Laws
50
5.10
Tax Status
51
5.11
Insurance
51
5.12
Investment Company Acts
51
5.13
ERISA Compliance
51
5.14
Regulations U and X
52
5.15
True Copies of Governing Documents
52
5.16
Fiscal Year
52
5.17
Subsidiaries, Etc.
52
5.18
Environmental Compliance
52
5.19
Deposit Accounts
53
5.20
Labor Contracts
53
5.21
Disclosure
53
5.22
OFAC
53
5.23
Anti-Corruption Laws
54
5.24
Bank of America Agreements.
54
5.25
CFPB Consent Order
54
     
ARTICLE VI
AFFIRMATIVE COVENANTS
54
     
6.01
Punctual Payment
54
6.02
Maintenance of Office; Certain Changes
54
6.03
Records and Accounts
55
6.04
Financial Statements, Certificates and Information
55
6.05
Notices
58
6.06
Legal Existence; Maintenance of Properties
59
6.07
Insurance
60
6.08
Taxes
60
6.09
Compliance with Laws, Contracts, Licenses, Permits; Leaseholds and Payment of
Obligations Generally
61
6.10
Use of Proceeds
62
6.11
Covenant to Guarantee Obligations and Give Security
62
6.12
Conduct of Business
65
6.13
Further Assurances
65
6.14
Inspections
65
6.15
Backup Records
66
6.16
Deposit Accounts
66
6.17
[Reserved]
66
6.18
Post-Closing Obligations
67
6.19
Anti-Corruption Laws
67
     
ARTICLE VII
NEGATIVE COVENANTS
67
     
7.01
Investments
67
7.02
Restrictions on Indebtedness
68
7.03
Restrictions on Liens
70
7.04
Restricted Payments; Prepayments
72
7.05
Merger, Consolidation and Disposition of Assets
73
7.06
Sale and Leaseback
74
7.07
Accounting Changes; Change of Fiscal Year
74
7.08
Transactions with Affiliates
74
7.09
Change in Terms of Governing Documents; Material Agreements
75
7.10
Change in Nature of Business
75
7.11
Margin Regulations
75
7.12
Financial Covenants
75
7.13
Termination of Personal Information Services under Bank of America Agreements
76
7.14
Sanctions; Anti-Corruption Laws
76
7.15
Activities of Wind-Down Event Entities
76
     
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
77
     
8.01
Events of Default
77
8.02
Remedies Upon Event of Default
80
8.03
Application of Funds
80
8.04
Appointment and Authority
81
8.05
Rights as a Term Lender
82
8.06
Exculpatory Provisions
82
8.07
Reliance by Administrative Agent.
83
8.08
Delegation of Duties
83
8.09
Resignation of Administrative Agent
83
8.10
Non-Reliance
84
8.11
Administrative Agent May File Proofs of Claim
85
8.12
Collateral and Guarantee Matters
85
     
ARTICLE IX
MISCELLANEOUS
86
     
9.01
Amendments, Etc.
86
9.02
Notices; Effectiveness; Electronic Communication
87
9.03
No Waiver; Cumulative Remedies
89
9.04
Expenses; Indemnity; Damage Waiver
89
9.05
Payments Set Aside
91
9.06
Successors and Assigns
91
9.07
Treatment of Certain Information; Confidentiality
95
9.08
Right of Setoff
96
9.09
Interest Rate Limitation
97
9.10
Counterparts; Integration; Effectiveness
97
9.11
Survival of Representations and Warranties
97
9.12
Severability
97
9.13
Replacement of Term Lenders
98
9.14
Governing Law; Jurisdiction; Etc.
98
9.15
USA PATRIOT Act Notice
100
9.16
ENTIRE AGREEMENT
100
9.17
No Advisory or Fiduciary Responsibility
100
9.18
Joint and Several Liability of the Borrowers
101

 


SCHEDULES
     
Schedule 2.01
Applicable Percentages
Schedule 5.07
Litigation
Schedule 5.08
No Default
Schedule 5.10
Tax Audit
Schedule 5.17
Subsidiaries
Schedule 5.18
Environmental Compliance
Schedule 5.20
Labor Contracts
Schedule 5.24
Bank of America Agreements
Schedule 6.18
Post Closing Obligations
Schedule 7.01
Existing Investments
Schedule 7.02
Existing Indebtedness
Schedule 7.03
Existing Liens
Schedule 9.02
Administrative Agent's Office; Certain Addresses for Notices

 


EXHIBITS
     
Exhibit A
Form of Borrowing Request Notice
Exhibit B
Form of Term Loan Note
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Assignment and Assumption
Exhibit E
Form of Prepayment Notice
Exhibit F
Form of U.S. Tax Compliance Certificates

 
 
 
 
CREDIT AGREEMENT
This CREDIT AGREEMENT (this "Agreement") is entered into as of April 20, 2017,
among:

(a)
INTERSECTIONS INC., a Delaware corporation ("Intersections") as a Borrower (as
defined below) and as the Borrower Representative (as defined in Section 2.12)
for the other Borrowers party hereto;

(b)
IISI INSURANCE SERVICES INC., an Illinois corporation formerly known as IISI
Inc. and Intersections Insurance Services Inc. ("IISI"); INTERSECTIONS
ENTERPRISES INC., a Delaware corporation ("Enterprises"); INTERSECTIONS HOLDINGS
INC., a Delaware corporation ("Holdings"); I4C INNOVATIONS LLC, a Delaware
limited liability company ("i4c" and together with Intersections, IISI,
Enterprises and Holdings, each individually, a "Borrower" and collectively, the
"Borrowers");

(c)
PEAK6 INVESTMENTS, L.P. and each other Term Lender from time to time party
hereto; and

(d)
PEAK6 INVESTMENTS, L.P., as Administrative Agent.

The Borrowers have requested that the Term Lenders provide certain extensions of
credit, and the Term Lenders are willing to do so on the terms and conditions
set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
"Act" has the meaning specified in Section 9.15.
"Administrative Agent" means PEAK6 Investments, L.P., acting as administrative
agent for the Secured Parties, or any successor administrative agent appointed
in accordance with this Agreement.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Term Lenders.
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Agency Account Agreement" means any account control agreement, lockbox control
agreement, blocked account agreement or other similar agreement entered into by
a Credit Party, the Administrative Agent and the applicable financial
institution, in form and substance reasonably satisfactory to the Administrative
Agent.
"Agreement" has the meaning specified in the introductory paragraph hereto.
"Applicable Percentage" means with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Loan Facility
represented by such Term Lender's Term Loans at such time.  The initial
Applicable Percentage of each Term Lender is set forth opposite the name of such
Term Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable.
 "Approved Fund" means any Fund that is administered or managed by (a) a Term
Lender, (b) an Affiliate of a Term Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Term Lender.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Term Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
"Attributable Indebtedness" means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP (subject to Section 1.03(b)), and (b) in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP (subject to Section 1.03(b)) if such
lease were accounted for as a capital lease.
"Audited Financial Statements" means the audited consolidated balance sheet of
Intersections and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders'
equity, and cash flows for such fiscal year of the Credit Parties, including the
notes thereto.
"Bank of America Agreements" means those documents listed on Schedule 5.24.
"Bankruptcy Code" means Title 11 of the United States Code as now and
hereinafter in effect and any successors to such statutes.
"Borrower" and "Borrowers" have the meaning specified in the introductory
paragraph hereto.
"Borrower Representative" means Intersections in its capacity as borrower agent
pursuant to Section 2.12.
"Borrowing Request Notice" means a notice of substantially in the form of
Exhibit A.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to the calculation of the Eurodollar Rate, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar market.
"Capital Expenditures" means, with respect to the Credit Parties and their
Subsidiaries, as may be applicable, all expenditures (by the expenditure of cash
or the incurrence of Indebtedness) by the relevant entities during any Reference
Period for any fixed or capital assets or improvements or for replacements,
substitutions or additions thereto that are required to be capitalized and shown
on the consolidated and consolidating balance sheet of the Credit Parties and
their Subsidiaries in accordance with GAAP and consistent with methodologies and
assumptions used in projections identified in Section 5.02(b).
"Capital Stock" means any and all shares, limited liability company interests,
partnership interests, other interests, participations or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation) and any and all
warrants, rights or options to purchase any of the foregoing.
"Capitalized Leases" means leases under which any Credit Party is the lessee or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP (subject to Section 1.03(b)) and the amount of Indebtedness
represented by such obligations shall be the Attributable Indebtedness in
respect thereof.
"Captira" means Captira Analytical, LLC, a Delaware limited liability company
formerly owned by Intersections.
"Cash Equivalents" means any of the following types of Investments, to the
extent owned by a Credit Party or a Subsidiary thereof:
(a)            marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency thereof maturing within
one year from the date of acquisition thereof;
(b)            commercial paper maturing no more than 270 days from the date of
creation thereof and having the highest or next highest rating obtainable from
either Standard & Poor's Ratings Group, Moody's Investors Service, Inc., or
Fitch Ratings, Inc. determined at the time of investment;
(c)            certificates of deposit, banker's acceptances and time deposits
maturing no more than 180 days from the date of creation thereof issued or
guaranteed by, or placed with, and demand deposit and money market deposit
accounts issued or offered by, (i) any Term Lender or (ii) any commercial bank,
that at the time of investment, (x) has combined capital, surplus and undivided
profits of not less than $500,000,000, (y) a senior unsecured rating of "A" or
better by a nationally recognized rating agency and (z) is organized under the
laws of the United States of America, any state thereof or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States or any state thereof; and
(d)            Investments, classified in accordance with GAAP as current assets
of the Credit Parties that are readily marketable shares of money market funds
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest or next highest rating obtainable
from either Moody's or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition.
"Cash on Hand" means the amount of cash and Cash Equivalents of Intersections
and its Subsidiaries as of the relevant date of determination to the extent
unrestricted and not subject to any Liens other than the Administrative Agent's
duly perfected first priority security interest and which shall be held in
deposit or securities accounts in the name of Intersections or one or more of
its Subsidiaries subject to an Agency Account Agreement; provided that cash in
accounts numbered 109918, 109926, 109934, 110544, and 121566 held by IISI at MB
Financial Bank, N.A. and account number 435012046504 held by IISI at Bank of
America, N.A. shall be included until May 20, 2017 despite the lack of an Agency
Account Agreement if such an agreement is not required pursuant to Section 6.16.
"Casualty Event" means, with respect to any property (including any interest in
property) of any Credit Party, any loss of, damage to, or condemnation or other
taking of, such property for which any Credit Party receives insurance proceeds,
proceeds of a condemnation award or other compensation.
 "CFC" means a Person that is a controlled foreign corporation under Section 957
of the Code.
"CFC Holding Company" shall mean a Domestic Subsidiary substantially all of the
assets of which consist of the equity or intercompany debt of one or more direct
or indirect non-U.S. Subsidiaries that are CFCs.
"CFPB" means the United States Bureau of Consumer Financial Protection.
"CFPB Compliance Plan" means the Compliance Plan referenced in the CFPB Consent
Order.
"CFPB Consent Order" means that certain Stipulated Final Judgment and Order
dated July 1, 2015, signed by United States District Judge Liam O'Grady in the
United States District Court for the Eastern District of Virginia and consented
to by (x) the United States Attorney on behalf of the CFPB and (y)
Intersections, Inc.
"Change in Law" means the occurrence, after the date of this Agreement (or with
respect to any Term Lender, if later, the date on which such Term Lender becomes
a Term Lender), of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted, implemented or
issued.
"Change of Control" means an event or series of events by which, directly or
indirectly:
(a)            any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have "beneficial ownership" of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an "option right")), other than the
Loeb Group or Osmium, directly or indirectly, of 30% or more of the equity
securities of Intersections entitled to vote for members of the board of
directors or equivalent governing body of Intersections on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);
(b)            during any consecutive twelve-month period, a majority of the
members of the board of directors or other equivalent governing body of
Intersections cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body then still in office or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body then
still in office; or
(c)            any Person or two or more Persons acting in concert, other than
the Loeb Group or Osmium, shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, or control over the equity securities of Intersections entitled to
vote for members of the board of directors or equivalent governing body of
Intersections on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 30% or more of the combined voting power of such
securities; or
(d)            if the Loeb Group shall cease to be the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934) of
at least 30% of the total voting power of the equity securities of Intersections
entitled to vote for the members of the board of directors or equivalent
governing body of Intersections; or
(e)            except to the extent permitted by Section 7.05, any Borrower or
any Subsidiary of any Borrower shall cease to directly own and control legally
and beneficially 100% of the Capital Stock of each of its Subsidiaries in
existence on the date hereof or acquired or formed after the date hereof to the
extent directly held by such Borrower or such Subsidiary, free and clear of all
Liens other than Liens in favor of the Administrative Agent granted under the
Security Documents.
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 9.01.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Collateral" means all of the property, rights and interests of the Credit
Parties that are or are intended to be subject to the Liens created by the
Security Documents.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated or consolidated" means, with reference to any term defined herein,
shall mean that term as applied to the accounts of the Credit Parties,
consolidated in accordance with GAAP, but excluding the discontinued operations
of i4c, Captira, Holdings, and the Habits at Work Business.
"Consolidated EBITDA" means, with respect to Intersections and its Subsidiaries,
on a consolidated basis, for any period, without duplication, an amount equal
to:
(a)            Consolidated Net Income for such period; plus
(b)            the sum of, without duplication, (i) any provision for taxes
based on income, (ii) Consolidated Interest Expense, (iii) the amount of
non-cash charges (including depreciation and amortization) and non-cash losses,
in each case, which do not represent a cash item in such period or any future
period and to the extent included in the calculation of Consolidated Net Income
of the Credit Parties for such period in accordance with GAAP (including without
limitation non-cash compensation expense and charges incurred in connection with
management or employee stock ownership or option plans, in each case approved by
the board of directors or equivalent governing body of Intersections and its
Subsidiaries), (iv) non-recurring charges in connection with a Wind-Down Event
for such period, in an amount not to exceed $4,250,000 in the aggregate for all
such charges over all such periods and (v) other non-recurring charges for such
period in an amount not to exceed $200,000 as approved in writing by the
Administrative Agent; minus
(c)            the sum of, without duplication, (i) income tax credits, (ii)
interest income, and (iii) any non-cash gains not generated in the ordinary
course of business that have been added in determining Consolidated Net Income,
in each case to the extent included in the calculation of Consolidated Net
Income for such period in accordance with GAAP.
"Consolidated Interest Expense" means, for any period, for Intersections and its
Subsidiaries on a consolidated basis the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Intersections and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case, to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of Intersections and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP (subject to Section 1.03(b)).
"Consolidated Net Income" means, at any date of determination for any period of
determination, the net income (or loss) of Intersections and its Subsidiaries,
on a consolidated basis for such period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such period,
(b) the net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Governing
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period and is not actually distributed during such period to
Intersections, except that Intersections' equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except Intersections' equity in the
net income of any such Person for such period shall be included in Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Person during such period to Intersections or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Intersections as described in clause (b) of this proviso).
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Core Business" means (a) the segments of the business of Intersections and its
Subsidiaries comprised of (i) personal information services, including identity
theft, identity guard, privacy protection, and credit monitoring for subscribers
in the U.S. and Canada, and billing of services to such subscribers ("Personal
Information Services"), and (ii) services provided through IISI other than the
Habits at Work Business, and (b) related general and administrative support
functions and corporate overhead for the business segments identified in clauses
(i) and (ii) above.  Core Business expressly excludes the business of
Intersections and its Subsidiaries related to veterinary health and wellness
products and services or the VOYCE trademark or any other intellectual property
of i4c, including the business conducted through i4c, and the Habits at Work
Business.
"Credit Parties" means the Borrowers and the Guarantors.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means when used with respect to Obligations, an interest rate or
rate equal to the interest rate or rate otherwise applicable thereto plus 2.00%
per annum.
"Deposit Account" means any deposit account (as that term is defined in the
Uniform Commercial Code).
"Designated Jurisdiction" means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.
"Dollar" and "$" mean lawful money of the United States.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"Early Termination Fee" means an early termination fee that the Borrowers shall
pay to the Term Lenders, as applicable, concurrently with the payment of Term
Loans, as applicable, whether as a result of acceleration, whether voluntary or
mandatory or otherwise, in an amount equal to (a) 5.00% of the principal amount
of the Term Loans paid to the extent such payment or reduction occurs on or
before the one-year anniversary of the Closing Date, (b) 3.00% of the principal
amount of the Term Loans paid to the extent such payment or reduction occurs
after the one-year anniversary of the Closing Date but on or before the two-year
anniversary of the Closing Date and (c) 0.00% of the principal amount of the
Term Loans paid or reduced to the extent such payment or reduction occurs after
the two-year anniversary of the Closing Date; provided that for the avoidance of
doubt, the Early Termination Fee shall not apply to regularly scheduled
amortization payments or from the portion of Excess Cash Flow  prepayments
required to be applied to the Obligations pursuant to Section 2.02(b)(v) (it
being agreed that any Excess Cash Flow used to repay the Obligations as a
voluntary prepayment shall be subject to the payment of the Early Termination
Fee).
"Electronic Medium" means the electronic medium through which notices and other
communications are sent (including e-mail) pursuant to procedures approved by
the Administrative Agent and otherwise in accordance with Section 9.02(b).
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 9.06(b)(iii)).
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems and including without limitation, those arising under the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 as amended and the Superfund Amendments
and Reauthorization Act of 1986.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
"Environmental Permits" means any, approval, identification number, license or
other authorization required under any Environmental Law.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.
"Eurodollar Rate" means, (a) with respect to the initial Interest Period
applicable to the Term Loans as of the Closing Date, a rate per annum equal to
1.73567% and (b) with respect to any other Interest Period applicable to the
Term Loans, the rate per annum equal to the London Interbank Offered Rate
("LIBOR") (or any recognized successor rate) interest settlement rates for
deposits in Dollars for a one-year period quoted by The Wall Street Journal on
the most recent March 31st (or, if such day is not a Business Day, the
immediately preceding Business Day); provided that, in each case, if no such
offered rate exists on such date of determination, such rate will be the rate of
interest per annum, as determined by the Administrative Agent at which deposits
of Dollars in immediately available funds are offered at 11:00 a.m. (London,
England time) two (2) Business Days prior to the first day in the applicable
Interest Period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such Interest Period for
the applicable principal Dollar amount on such date of determination. 
Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
"Event of Default" has the meaning specified in Section 8.01.
"Excess Cash Flow" means, for any Excess Cash Flow Period, the sum, without
duplication, of:
(a)            Consolidated EBITDA for such Excess Cash Flow Period; minus


(b)            the sum, without duplication of:
(i)            (a) the amount of Consolidated Interest Expense for Intersections
and its Subsidiaries on a consolidated basis actually paid in cash for such
period plus (b) scheduled principal amortization and other mandatory repayments
of Indebtedness actually made for such Excess Cash Flow Period; plus
(ii)            the amount of any cash income tax expense actually paid in cash
to the extent added back to Consolidated EBITDA with respect to such Excess Cash
Flow Period; plus
(iii)            the sum of Capital Expenditures made in cash during such Excess
Cash Flow Period.
"Excess Cash Flow Period" means the Fiscal Year of Intersections ending December
31, 2017 and each Fiscal Year of Intersections thereafter.
"Excluded Accounts" means any (a) deposit account or securities account
specially and exclusively used in the ordinary course of business for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Credit Party's salaried employees, which accounts are funded only in the
ordinary course of business and not in excess of any amounts necessary to
fulfill payroll obligations that are then currently owing, (b) pension fund
accounts, 401(k) accounts and trust accounts, (c) zero balance disbursement
accounts, so long as in compliance with Section 6.16, (d) any account not
otherwise described in clauses (a) – (c) with respect to which average daily
deposits are not in excess of One Hundred Thousand Dollars ($100,000); in the
aggregate for all such accounts described in this clause (d) and (e) deposit
accounts specifically and exclusively used to hold cash collateral of the type
described in Section 7.03(ix), including, without limitation, deposit accounts
with Silicon Valley Bank with account numbers xxxxxx, xxxxxx, xxxxxx, xxxxxx,
xxxxxx and xxxxxx.
"Excluded Subsidiary" means any Subsidiary (a) that is a CFC, (b) the Capital
Stock of which is directly or indirectly owned by any CFC, or (c) that is a
Foreign Subsidiary (including disregarded entities) that owns directly or
indirectly the Capital Stock of any CFC.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, excise Taxes or similar Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Term Lender, its
Lending Office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Term Lender or any other Recipient of a payment hereunder, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Recipient on the date such Recipient becomes a party to this Agreement or
of such Term Lender with respect to an applicable interest in a Term Loan
pursuant to a law in effect on the date on which (i) such Term Lender acquires
such interest in the Term Loan or (ii) such Term Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Term
Lender's assignor immediately before such Term Lender became a party hereto or
to such Term Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient's failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
"Extraordinary Receipt" means any cash received by or paid to or for the account
of any Credit Party not in the ordinary course of business, including, tax
refunds, pension plan reversions, proceeds of insurance, condemnation awards
(and payments in lieu thereof), indemnity payments (including, without
limitation, in connection with any acquisition) and any purchase price
adjustments (including, without limitation, in connection with any acquisition);
provided, however, that an Extraordinary Receipt shall not include cash receipts
from (w) proceeds of insurance, or condemnation awards (or payments in lieu
thereof) to the extent that such proceeds or awards or payments arose as a
result of a Casualty Event and are applied to prepay the Obligations in
accordance with Section 2.02, (x) proceeds of any asset disposition of
Collateral (including a Wind-Down Event) to the extent that such proceeds or
payments arose as a result of an asset disposition and are applied in accordance
with of Section 2.02(b)(i), (y) proceeds of Indebtedness of the type described
in Section 7.02, or (z) proceeds arising from licenses of intellectual property
executed in connection with a Wind-Down Event and relating to the intellectual
property owned by the Persons subject to the Wind-Down Event (i) in an amount
not to exceed $2,200,000 or such lesser amount as has actually been contributed
to i4c pursuant to Section 7.01(c)(ii) or (ii) to the extent that such licenses
are on terms and in form and substance acceptable to the Administrative Agent,
amounts in excess of $2,200,000 as may be determined in the Administrative
Agent's sole discretion.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to major
financial institutions reasonably acceptable to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.
"Financial Officer" means, with respect to any Person, its chief financial
officer, treasurer, controller or assistant controller or other officer
reasonably acceptable to the Administrative Agent.
 "Fiscal Month" means a calendar month.
"Fiscal Quarter" means each period of three calendar months ending on March 31,
June 30, September 30 and December 31.
"Fiscal Year" means the twelve month period ending on December 31st of each
calendar year.
"Foreign Lender" means any Term Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governing Documents" means, with respect to any Person, its certificate or
articles of incorporation, certificate of change of name (if any), certificate
of formation, or, as the case may be, certificate of limited partnership, its
by-laws, memorandum and articles of association, operating agreement or, as the
case may be, partnership agreement or other constitutive documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its Capital Stock.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Granting Lender" has the meaning specified in Section 9.06(g).
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.
"Guaranties" means any guaranty in form and substance reasonably satisfactory to
the Administrative Agent and executed by any Guarantor pursuant to Section
6.11(a)(ii) in favor of the Administrative Agent and the other Secured Parties
in respect of the Obligations.
"Guarantors" means each Person party to any of the Guaranties as a guarantor
thereunder and each other Person, if any, that executes a guaranty or other
similar agreement in favor of the Administrative Agent in connection with the
transactions contemplated by this Agreement and the other Loan Documents;
provided that no Excluded Subsidiary shall be required to be a Guarantor if a
material adverse tax consequence would result therefrom as reasonably determined
by the Borrower Representative in consultation with the Administrative Agent.
"Habits at Work Business" means the health and wellness services for consumers,
employers and insurance providers through behavior linked products and services
performed by certain employees of Intersections, relating to such health and
wellness services, using assets of IISI licensed to Intersections.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"i4c" has the meaning specified in the introductory paragraph hereto.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)            all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;
(c)            net obligations of such Person under any Swap Contract;
(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business consistently with past practices);
(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)            Capitalized Leases and Synthetic Lease Obligations;
(g)            all obligations of such Person prior to the date that is 180 days
after the Maturity Date to purchase, redeem, retire, defease or otherwise make
any payment in respect of any Capital Stock in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, other than as permitted under Sections 7.01 or 7.04; and
(h)            all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person or unless such Person expressly does not have
liability for such obligations of a joint venture.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any Capitalized Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payments hereunder or any other Loan Documents and (b) to
the extent not otherwise described in clause (a) herein, Other Taxes.
"Indemnitee" has the meaning specified in Section 9.04(b).
"Information" has the meaning specified in Section 9.07.
"Intercompany Note" means a promissory note in form and substance satisfactory
to the Administrative Agent evidencing intercompany Indebtedness between and
among the Credit Parties, subject to the terms of a Subordination Agreement.
"Interest Payment Date" means, as to any Term Loan, (a) the first Business Day
of each calendar month occurring after the Closing Date and (b) the Maturity
Date.
"Interest Period" means, as to each Term Loan, (a) with respect to the initial
Interest Period applicable thereto, the period commencing on the Closing Date
and ending on (and including) March 31, 2018 and (b) with respect to any other
Interest Period applicable thereto, the period commencing on the most recent
April 1st and ending on (and including) the immediately succeeding March 31st.
"Investment" means, all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of Capital Stock, Capital
Expenditures, assets that constitute a business unit or Indebtedness of, or for
loans, advances or capital contributions to, or in respect of any Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
interest in, another Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be the principal amount of the obligations guaranteed and
still outstanding; (b) there shall be included as an Investment all interest
accrued with respect to Indebtedness constituting an Investment unless and until
such interest is paid; (c) there shall be deducted in respect of each such
Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating, dividend or liquidating
distribution); (d) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (b) may be deducted when paid; and (e) there shall not be deducted from
the aggregate amount of Investments any decrease in the value, write-downs or
write-offs with respect thereof.
"IP Security Agreement" means collectively, (i) the Intellectual Property
Security Agreement dated as of the Closing Date, made by each Credit Party that
is a party thereto in favor of the Administrative Agent, on behalf of itself and
the other Secured Parties and (ii) each other intellectual property security
agreement, patent security agreement, trademark security agreement and copyright
security agreement required to be delivered pursuant to Section 6.11 in form and
substance reasonably satisfactory to the Administrative Agent.
"IRS" means the United States Internal Revenue Service.
"Laws" means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, writs, injunctions, decrees,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
"Lending Office" means, as to any Term Lender, the office or offices of such
Term Lender described as such in such Term Lender's Administrative
Questionnaire, or such other office or offices as a Term Lender may from time to
time notify the Borrowers and the Administrative Agent.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) and the filing
of, or agreement to authorize, any financing statement under the UCC or
comparable law of any jurisdiction.
"Lien Waiver" means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent by which (a) for any Collateral located on an owned
premises subject to a mortgage or deed of trust in favor of a Person other than
the Administrative Agent, the mortgagee or beneficiary, as applicable, waives or
subordinates any Lien it may have on the Collateral, and agrees to permit the
Administrative Agent to enter upon the premises and remove the Collateral as
permitted hereunder or to use the premises to store or dispose of the
Collateral, (b) for any Collateral located on leased premises, the lessor waives
or subordinates any Lien it may have on the Collateral, and agrees to permit the
Administrative Agent to enter upon the premises and remove the Collateral as
permitted hereunder or to use the premises to store or dispose of the Collateral
(c) for any Collateral held by a warehouseman, processor, shipper or similar
Person, such Person waives or subordinates any Lien it may have on the
Collateral, agrees to hold any documents in its possession relating to the
Collateral as agent for the Administrative Agent, and agrees to deliver the
Collateral to Administrative Agent upon request; (d) for any Collateral held by
a repairman, mechanic or bailee, such Person acknowledges the Administrative
Agent's Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to the Administrative Agent upon request; and
(e) for any Collateral subject to a licensor's intellectual property rights, the
licensor grants to the Administrative Agent the right, vis-à-vis such licensor,
to enforce the Administrative Agent's Liens with respect to the Collateral,
including the right to dispose of it with the benefit of the intellectual
property, whether or not a default exists under any applicable license.
"Loan Account" has the meaning specified in Section 2.11(a).
"Loan Documents" means this Agreement, each Term Loan Note, each Security
Document, each Compliance Certificate and each other agreement, document or
instrument delivered by any Credit Party in connection with any Loan Document,
whether or not specifically mentioned herein or therein.
"Loeb" means Loeb Holding Corporation.
"Loeb Group" means Loeb and (a) any Affiliate of Loeb (collectively, the "Loeb
Affiliates"), (b) any stockholder, director, officer or employee of Loeb or any
Loeb Affiliate (collectively, the "Loeb Associates"), (c) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Loeb
Associates, and (d) any trusts or other estate planning vehicles, the
beneficiaries of which, or a corporation or unincorporated entity, the
stockholders or equityholders of which, include primarily Loeb, Loeb Affiliates,
Loeb Associates, their spouses, their lineal descendants and the spouses of
their lineal descendants and any other members of their families.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, or financial
condition of the Credit Parties and their Subsidiaries, taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Term Lender under any Loan Document, or of the ability of the Credit
Parties, taken as a whole, to perform its or their obligations under the Loan
Document; (c) any correspondence or writing from the CFPB asserting a potential
violation of the CFPB Consent Order, the CFPB Compliance Plan, or applicable
Laws that could reasonably be expected to result in a material adverse effect on
the operations, business, assets, properties, or financial condition of the
Credit Parties and their Subsidiaries, taken as a whole; (d) any correspondence
or writing from the Federal Trade Commission asserting a potential violation of
applicable Law that could reasonably be expected to result in a material adverse
effect on the operations, business, assets, properties, or financial condition
of the Credit Parties and their Subsidiaries, taken as a whole; (e) any
correspondence or writing indicating that a Governmental Authority intends to
take action regarding or assert a potential violation of applicable Laws that
could reasonably be expected to result in a material adverse effect on the
operations, business, assets, properties, or financial condition of the Credit
Parties and their Subsidiaries, taken as a whole; or (f) a material adverse
effect upon (i) the legality, validity, binding effect or enforceability against
any Credit Party of any Loan Documents to which it is a party or (ii) the
perfection or priority of any lien granted to the Administrative Agent under the
Loan Documents. For the avoidance of doubt, a Wind-Down Event and any resulting
dissolution of the legal existence of i4c, Captira, the Habits at Work Business
or Holdings shall not constitute a Material Adverse Effect.
"Material Agreements" means each of the (a) Bank of America Agreements, (b) that
certain Intersections-Carlson Marketing and Services Agreement dated May 28,
2003, between Intersections and Carlson Marketing Group Canada Ltd., as amended,
and as assigned to and assumed by Carlson Marketing Ltd., Carlson Marketing
Group Canada Ltd. and Carlson Marketing Ltd., as further assigned to and assumed
by Sigma Loyalty Group, (c) that certain Program Provider Agreement, dated July
18, 2008, among Citibank (South Dakota), N.A., Department Stores National Bank,
Citicorp Credit Services, Inc., Citicorp Credit Services, Inc. (USA) and
Intersections, Inc., (d) any contract with a credit reporting agency (e)
Subordinated Debt Documents and (f) any lease entered into by any Credit Party
for its chief executive office.
"Maturity Date" means April 20, 2021, or any earlier date on which the Term
Loans are accelerated pursuant to the terms hereof.
"Maximum Rate" has the meaning specified in Section 9.09.
"Mortgages" means each mortgage or deed of trust with respect to each fee
interest of each Credit Party in Real Estate executed and delivered to the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
"Net Cash Proceeds" means, with respect to any event or transaction described in
Sections 2.02(b)(i) through (vi), the cash proceeds received in respect of such
event or transaction, including (a) any cash received in respect of any non-cash
proceeds (including, without limitation, the monetization of notes receivables),
but only as and when received or (b) in the case of a Casualty Event, insurance
proceeds, proceeds of a condemnation award or other compensation payments, in
each case, net of the sum of (w) all reasonable fees and out-of-pocket expenses
(including appraisals, and brokerage, legal, advisory, banking, title and
recording tax expenses and commissions) paid by any Credit Party or a Subsidiary
to third parties (other than Affiliates) in connection with such event (but
excluding amounts payable hereunder), (x) transfer or similar taxes, (y)
reserves for indemnities, until such reserves are no longer needed, and (z) in
the case of a sale or other disposition of an asset described Sections
2.02(b)(i) the amount of all payments required to be made by any Credit Party
(or to establish an escrow for the repayment of) on any Indebtedness by the
terms thereof (other than the Obligations) secured by such asset to the extent
the lien in favor of the holder of such Indebtedness is permitted by Section
7.03(a)(vi); provided that such payments made shall not exceed the amount of
cash proceeds received by such Credit Party or the aggregate amount of such
Indebtedness.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Loan Document or
otherwise with respect to or arising out of or relating to any Term Loan whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees (including, without limitation, the Early
Termination Fee and Protective Payments) whether accruing after the commencement
by or against any Credit Party or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document.
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing, or similar taxes, charges or similar levies that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.
"Osmium" means Osmium Partners, LLC.
"Participant" has the meaning specified in Section 9.06(d).
"Participant Register" has the meaning specified in Section 9.06(d).
"PBGC" means the Pension Benefit Guaranty Corporation.
"PEAK6" means PEAK6 Investments, L.P. and its successors and permitted assigns.
"PEAK Entity" shall mean PEAK6 or any of its Affiliates.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Perfection Certificates" means, collectively, (i) the Perfection Certificate
delivered by the Credit Parties to the Administrative Agent on the Closing Date
and (ii) each other Perfection Certificate from time to time delivered by the
Credit Parties following the Closing Date to the Administrative Agent and
reasonably acceptable to the Administrative Agent in accordance with this
Agreement.
"Permitted Acquisition" means a transaction or series of transactions resulting
in (i) acquisition of a business, division, or substantially all assets of a
Person or (ii) record or beneficial ownership of all of the Capital Stock of a
Person, in each case, if each of the following conditions are satisfied:
(a)            no Default or Event of Default exists or would arise as a result
thereof;
(b)            such transaction or series of transactions is consensual and
shall have been approved by the board of directors or comparable governing body
of such Person;
(c)            the assets, business or Person being acquired (I) is useful to
any Credit Party, (II) is engaged in the same or substantially similar lines of
business of the Credit Parties, taken as a whole, (III) is located and organized
within the United States, and (IV) had EBITDA of not less than $0.00 for the
trailing 12-month period most recently ended, as evidenced by either audited
financial statements of the business or Person being acquired as of the Fiscal
Year most recently ended or a quality of earnings report, in each case,
delivered to the Administrative Agent and in form and substance satisfactory to
the Administrative Agent;
(d)            no Indebtedness (other than Permitted Indebtedness) or Liens
(other than Permitted Liens) are assumed or incurred;
(e)            the total consideration (including deferred payment obligations,
Indebtedness assumed or incurred and assumed liabilities) is less than
$2,000,000 and, when aggregated with the total consideration (including deferred
payment obligations, Indebtedness assumed or incurred and assumed liabilities)
for all other acquisitions made during the term of this Agreement, is less than
$5,000,000;
(f)            the Administrative Agent shall have received Lien searches
reasonably satisfactory to the Administrative Agent with respect to any property
that is being acquired;
(g)            the Borrower Representative shall have delivered to the
Administrative Agent, at least five (5) Business Days prior to such transaction,
(A) copies of all material agreements relating to such transaction, (B) a
certificate, in form and substance satisfactory to the Administrative Agent,
stating that such transaction is a "Permitted Acquisition" and demonstrating
compliance with requirements set forth in clauses (a) through (f) and (i) of
this definition, and (C) such other information or reports (including financial
statements) as the Administrative Agent may reasonably request with respect to
such transaction and which are available to the Credit Parties;
(h)            any entity that is acquired or formed in connection with such
transaction shall become a "Credit Party" required by, and shall comply with all
of the requirement of, Section 6.11 hereof and shall provide updates to the
applicable schedules to reflect such additional Credit Party or additional
assets, as applicable; and
(i)            the Borrower Representative has provided the Administrative Agent
with a Compliance Certificate, supported by reasonably detailed calculations,
that on a pro forma basis determined as if such transaction had been
accomplished at the beginning of the relevant period, Intersections and its
Subsidiaries are in pro forma compliance with the financial covenants set forth
in Section 7.12, and (B) are projected to be in pro forma  compliance with
Section 7.12 of this Agreement as of the most recent Reference Period then
ended.
"Permitted Indebtedness" means Indebtedness permitted by Section 7.02.
"Permitted Liens" means those Liens permitted by Section 7.03.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Personal Information Services" has the meaning specified in the definition of
"Core Business".
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Pledge Agreements" means, collectively, (a) the Pledge Agreement dated as of
the Closing Date, by and among the Credit Parties and the Administrative Agent
and (ii) any other pledge agreement granted by any Credit Party as required by
Section 6.11 which shall be in form and substance reasonably satisfactory to the
Administrative Agent.
"Prepayment Notice" means the certificate in substantially the form of Exhibit E
hereto, or in such other form reasonably acceptable to the Administrative Agent,
to be signed by a Financial Officer of the Borrower Representative and delivered
to the Administrative Agent and the Term Lenders pursuant to Section 2.02
hereof.
"Prior Credit Agreement" means the Credit Agreement dated as of March 21, 2016
by and between Intersections and the other borrowers thereto, Crystal Financial
SPV LLC and Crystal Finance LLC, as amended, supplemented or otherwise modified
prior to the Closing Date.
"Protective Payment" has the meaning specified in Section 2.01(b).
 "Real Estate" means all real property at any time owned or leased (as lessee or
sublessee) by any Credit Party.
"Receivables" means all rights to the payment of money for goods sold or
services rendered owing to any Credit Party, consisting of "accounts" (as such
term is defined in the UCC) of the Credit Parties, including, without
limitation, the rendition of services by a Credit Party, as stated on the
respective invoice of a Credit Party.
"Recipient" means the Administrative Agent, any Term Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party hereunder.
"Reference Period" means, as of any date of determination, the period of twelve
consecutive Fiscal Months ending on such date.
Notwithstanding the foregoing (i) the Reference Period for the Fiscal Quarter
ended June 30, 2017 shall be the Fiscal Quarter ended June 30, 2017, (ii) the
Reference Period for the Fiscal Quarter ended September 30, 2017 shall be the
period of two consecutive Fiscal Quarters ended September 30, 2017, (iii) the
Reference Period for the Fiscal Quarter ended December 31, 2017 shall be the
period of three consecutive Fiscal Quarters ended December 31, 2017 and (iv) the
Reference Period for the Fiscal Quarter ended March 31, 2018 shall be the period
of four consecutive Fiscal Quarters ended March 31, 2018.
"Register" has the meaning specified in Section 9.06(c).
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person's
Affiliates.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Required Lenders" means, as of any date of determinations, (a) if there are two
(2) or fewer Term Lenders, all Term Lenders and (b) if there are three (3) or
more Term Lenders, at least two (2) Term Lenders holding more than 50% of the
sum of the Total Outstandings.  Additionally, solely for this definition, a Term
Lender and its Affiliates shall collectively constitute one (1) Term Lender.
"Restricted Payment" means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Credit Party or any Subsidiary, (b) payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock, or on account of any return of capital to the
stockholders, partners or members (or the equivalent Person thereof) of any
Credit Party or any Subsidiary or (c) payment (whether in cash, securities or
other property) of management, consulting or advisory fees (or other fees of a
similar nature), by such Credit Party or such Subsidiary to any equity holder or
Affiliate of such Credit Party or such Subsidiary (including Loeb or an
Affiliate of Loeb).
"Sanction(s)" means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty's
Treasury or other relevant sanctions authority.
"Sanctioned Country" means a country, region or territory subject to or the
target of a sanctions program identified on the list maintained by OFAC and
available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
"Sanctioned Person" means (a) a Person named on the list of "Specially
Designated Nationals and Blocked Persons" maintained by OFAC available  at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty's Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (e) (i) an agency of the government of a Sanctioned Country
or (ii) any Person operating, organized or resident in a Sanctioned Country, or
(f) any Person owned or controlled by any such Person or Persons described in
any of the foregoing clauses (a) through (e).
 "SEC" means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
"Secured Parties" means, collectively, the Administrative Agent, the Term
Lenders, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 8.08 and the other Persons the Obligations
owing to which are  secured by the Collateral under the terms of the Security
Documents.
"Security Agreements" means, collectively, (i) Security Agreement dated as of
the Closing Date, entered into by the Credit Parties and the Administrative
Agent and (ii) any other security agreement granted by any Credit Party as
required by Section 6.11 which shall be in form and substance reasonably
satisfactory to the Administrative Agent.
"Security Documents" means the Guaranties, the Security Agreements, the IP
Security Agreement, the Pledge Agreements, the Mortgages, Agency Account
Agreements, Lien Waivers and all other Guaranties, security agreements,
intellectual property security agreements, pledge agreements, mortgages, deeds
of trust, control agreements,  instruments and documents, including without
limitation Uniform Commercial Code financing statements and other equivalent
registrations and personal property security filings with respect to any other
applicable jurisdiction, control agreements, required to be executed or
delivered pursuant to, or in connection with, this Agreement or any other Loan
Document, all in form and substance reasonably acceptable to the Administrative
Agent.
"Senior Management" means with respect to any of the Credit Parties or any of
their Subsidiaries, its chairman, president, Financial Officer, chief operating
officer, chief executive officer or general counsel.
"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is not less than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
"SPC" has the meaning specified in Section 9.06(g).
"Specified Disposition" means the transactions contemplated by that certain
asset purchase agreement executed on or about March 31, 2017 related to the
disposition of the Habits at Work Business.
"Subordinated Debt" means unsecured Indebtedness of any Credit Party or any
Subsidiary that is expressly subordinated and made junior to the payment and
performance in full of the Obligations, and evidenced as such by a Subordination
Agreement.
"Subordinated Debt Documents" means all documents, agreements and instruments
evidencing any Subordinated Debt and/or executed and/or delivered in connection
with the incurrence of any Subordinated Debt, including, without limitation,
each Subordination Agreement.
"Subordination Agreement" means a subordination and intercreditor agreement or
such other written instrument containing subordination provisions, each in form
and substance acceptable to the Required Lenders in their sole discretion.
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
Intersections.
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Term Lender or any Affiliate
of a Term Lender).
"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Term Lenders" means each Term Lender which has Term Loans outstanding and any
other Person who becomes an assignee of the rights and obligations of a Term
Lender pursuant to terms of this Agreement.  As of the Closing Date, Peak 6 is
the only Term Lender.
"Term Loan" has the meaning specified in Section 2.01(a).
"Term Loan Commitment" means, as to each Term Lender, its obligation to make a
Term Loan to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount not to exceed the Dollar amount set forth opposite such Term Lender's
name on Schedule 2.01.
"Term Loan Facility" means, at any time, the aggregate principal amount of all
Term Loans of all Term Lenders outstanding at such time.  As of the Closing
Date, the Term Loan Facility is $20,000,000.
"Term Loan Note" means a promissory note made by the Borrowers in favor of a
Term Lender evidencing the Term Loans made by such Term Lender, substantially in
the form of Exhibit B.
"Total Outstandings" means, as of the date of determination, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of the Term Loans on such date.
"Trade Date" has the meaning specified in Section 9.06(b)(i).
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning specified in Section
3.01(e)(ii)(B)(III).
"Uniform Commercial Code" or "UCC" means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, "Uniform Commercial Code" or
"UCC" means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
"United States" and "U.S." mean the United States of America.
"Wind-Down Event" means the disposition of the assets of Holdings, i4c, or the
Habits at Work Business or the sale of Capital Stock of Holdings, i4c and the
related wind-down of operations of each such Person, in one or a series of
related transactions so long as (a) Net Cash Proceeds from a Wind-Down Event
shall be paid to the Administrative Agent and applied to prepay the Term Loans
in accordance with Section 2.02(b)(i) and (b) with respect to i4c, on or before
June 30, 2017 (or such later date as may be agreed to by the Administrative
Agent in its sole discretion), (i) all of the assets of i4c shall have been
sold, liquidated, contributed to Intersections, or otherwise disposed of
(including by a license of intellectual property approved by the Administrative
Agent in its reasonable discretion), (ii) the Borrower Representative shall have
delivered to the Administrative Agent evidence of such disposition, sale,
license or other transaction set forth in clause (i) above, in form, scope and
substance acceptable to the Administrative Agent.  Wind-Down Event shall also
include the sale of the Capital Stock of Captira which occurred prior to the
date of this Agreement.
1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Governing Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"hereto," "herein," "hereof" and "hereunder," and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)            In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
1.03            Accounting Terms.
(a)            Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Credit Parties and their Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)            Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio, negative covenant or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Term Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio,
negative covenant or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and (ii) the Borrowers shall provide to
the Administrative Agent and the Term Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio, covenant or
requirement made before and after giving effect to such change in GAAP.
1.04            Rounding.  Any financial ratios required to be maintained by any
of the Credit Parties pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05            Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06            Determination of Eurodollar Rate.  The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of "Eurocurrency Rate" or with respect to
any comparable or successor rate thereto.
ARTICLE II
TERM LOAN
2.01            Term Loan.
(a)            Generally.  Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a term loan (each such loan, a "Term
Loan") to the Borrowers on the Closing Date in an aggregate amount equal to the
Term Loan Commitment of such Term Lender.  The Term Loan Commitment of each Term
Lender shall terminate immediately after such Term Lender funds its Term Loan on
the Closing Date.  Amounts borrowed under this Section 2.01(a) once paid or
prepaid, may not be reborrowed.  The Term Loan shall be made on the Closing Date
upon the Borrower Representative's irrevocable notice to the Administrative
Agent via a Borrowing Request Notice appropriately completed and signed by a
member of Senior Management of the Borrower Representative, which may be given
by any Electronic Medium.
(b)            Protective Payments.  Notwithstanding anything to the contrary
contained in this Agreement, the Administrative Agent may make disbursements and
advances (including, but not limited to, costs and expenses described in Section
9.04) (i) that the Administrative Agent deems, in its sole discretion, are
necessary to preserve or protect any Collateral, or to enhance the
collectability or repayment of the Obligations, (ii) that are necessary or
desirable to maintain the operations of a servicing facility or operation with
respect to the Receivables, or (iii) to pay any other amounts chargeable to the
Credit Parties under any Loan Documents, including costs, fees and expenses (any
of the foregoing items in subclauses (i) through (iii), a "Protective
Payment").  The Administrative Agent shall, absent exigent circumstances, notify
the Borrowers at least two (2) Business Days prior to making a Protective
Payment, specifying the amount, purpose, and date of the Protective Payment
(provided that no such advance notice shall be required if an Event of Default
exists), and shall not make the Protective Payment if the Administrative Agent
receives evidence that the Borrowers have paid the item to which the Protective
Payment applies prior to the date specified in the Administrative Agent's
notice.  If a Protective Payment is made pursuant to this Section 2.01(b), then
the Administrative Agent shall so notify the Term Lenders (and the Borrowers if
prior notice was not given) and all Term Lenders shall be bound to reimburse the
Administrative Agent based upon their Applicable Percentage in accordance with
the terms of this Agreement.  All Protective Payments shall bear interest at the
Default Rate, and shall be due and payable by the Borrowers upon demand of the
Administrative Agent.
2.02            Prepayments; Repayments.
(a)            Voluntary Prepayments of Term Loans.  The Borrower Representative
may, upon notice to the Administrative Agent pursuant to a Prepayment Notice, at
any time or from time to time voluntarily prepay Term Loans in whole or in part;
provided that (i) the Borrowers shall pay each Term Lender its Applicable
Percentage of the Early Termination Fee, if applicable, on the amount prepaid
concurrently with such prepayment, (ii) such notice must be received by the
Administrative Agent not later than 2:00 p.m. Eastern time three (3) Business
Days prior to any such date of prepayment and (iii) any prepayment of Term Loans
shall be in a principal amount of $500,000 or a whole multiple of $500,000 in
excess thereof; or, if less or not a whole multiple of $500,000, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment of the Term Loans to be prepaid.  The
Administrative Agent will promptly notify each Term Lender of its receipt of
each such notice, and of the amount of such Term Lender's Applicable Percentage
of such prepayment.  If such notice is given by the Borrower Representative, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of the Term Loans pursuant to this Section 2.02(a) shall be applied ratably to
the Term Loans included in the prepaid borrowing in such order of application as
directed by the Borrower and shall be accompanied by all accrued interest on the
amount prepaid.
(b)            Mandatory Repayments of Term Loans.
(i)            Asset Dispositions.  Promptly (but no later than three (3)
Business Days) upon receipt by any Credit Party of Net Cash Proceeds in excess
of $200,000, in the aggregate, from asset dispositions of Collateral, the
Borrowers shall pay to the Administrative Agent 100% of such Net Cash Proceeds
so received to be applied (i) prior to an Event of Default (x) to prepay the
principal amount of Term Loans as set forth in Section 2.02(b)(vi) below and any
accrued interest thereon and (y) to pay the applicable Early Termination Fee and
(ii) following the occurrence and continuance of an Event of Default, in
accordance with the application of payments specified in Section 8.03; provided,
however, that with respect to any Net Cash Proceeds realized under an asset
disposition described in this Section 2.02(b)(i), at the election of the
Borrowers (pursuant to a notice in writing by the Borrower Representative to the
Administrative Agent on or prior to the date on which such prepayment would
otherwise be due), and so long as no Event of Default shall have occurred and be
continuing, such Credit Party may reinvest all or any portion of such Net Cash
Proceeds in operating assets or other assets used or useful in the business of
the Credit Parties, in each case, other than a reinvestment in cash assets, so
long as such reinvestment occurs within 180 days after the receipt of such Net
Cash Proceeds; provided, further, however, that any Net Cash Proceeds not
reinvested as set forth herein above, shall be applied to the prepayments of the
Obligations as set forth in this Section 2.02(b)(i) at the end of such 180 day
period and provided further, however, that with respect to any Net Cash Proceeds
realized under an asset disposition described in this Section 2.02(b)(i) as a
result of a Wind-Down Event, the requirements of this Section 2.02(b)(i) shall
only apply to that portion of the aggregate Net Cash Proceeds from all such
asset dispositions in excess of (i) $2,200,000 or (ii) such lesser amount as has
actually been contributed to i4c pursuant to Section 7.01(c)(ii).
(ii)            Casualty Events and Extraordinary Receipts.  Promptly (but no
later than three (3) Business Days) upon receipt by any Credit Party of (A) Net
Cash Proceeds, from Casualty Events with respect to Collateral and (B) all
Extraordinary Receipts, the Borrowers shall pay to the Administrative Agent 100%
of such Net Cash Proceeds and Extraordinary Receipts so received to be applied
(i) prior to an Event of Default (x) to prepay the principal amount of Term
Loans as set forth in Section 2.02(b)(vi) below and any accrued interest thereon
and (y) to pay the applicable Early Termination Fee and (ii) following the
occurrence and continuance of an Event of Default, in accordance with the
application of payments specified in Section 8.03; provided, however, that with
respect to any Net Cash Proceeds received from Casualty Events or any
Extraordinary Receipts, at the election of the Borrowers (pursuant to a notice
in writing by the Borrower Representative to the Administrative Agent on or
prior to the date of receipt of such Net Cash Proceeds or Extraordinary Receipt,
as applicable, and so long as no Event of Default shall have occurred and be
continuing, such Credit Party may reinvest all or any portion of such Net Cash
Proceeds or Extraordinary Receipts, as applicable, in operating assets or other
assets used or useful in the business of the Credit Parties, in each case, other
than a reinvestment in cash assets, so long as such reinvestment occurs within
180 days after the receipt of such Net Cash Proceeds or Extraordinary Receipts,
as applicable); provided, further, however, that any Net Cash Proceeds or
Extraordinary Receipts not reinvested as set forth herein above, shall be
applied to the prepayments of the Obligations as set forth in this Section
2.02(b)(ii) at the end of such 180 day period.
(iii)            Equity Issuances.  Promptly (but no later than 1 Business Day)
upon receipt of Net Cash Proceeds from (i) the sale or issuance by any Credit
Party or any of its Subsidiaries of any Capital Stock (other than the issuance
of restricted stock units or options to employees in connection with an
incentive plan approved by the board of directors of Intersections) or (ii) any
capital contribution by any Credit Party or any of its Subsidiaries on account
of any Capital Stock issued by or in such Credit Party or such Subsidiary, the
Borrowers shall pay to the Administrative Agent 100% of such Net Cash Proceeds
in excess of $5,000,000, in the aggregate, so received to be applied (i) prior
to an Event of Default (x) to prepay the principal amount of Term Loans as set
forth in Section 2.02(b)(vi) below and any accrued interest thereon and (y) to
pay the applicable Early Termination Fee and (ii) following the occurrence and
continuance of an Event of Default, in accordance with the application of
payments specified in Section 8.03.
(iv)            Incurrence of Indebtedness.  Promptly (but no later than 1
Business Day) upon receipt of Net Cash Proceeds from the incurrence or issuance
by any Credit Party or any of its Subsidiaries of any Indebtedness (other than
Indebtedness of the type permitted under Section 7.02), the Borrowers shall pay
to the Administrative Agent 100% of such Net Cash Proceeds so received to be
applied (i) prior to an Event of Default (x) to prepay the principal amount of
Term Loans as set forth in Section 2.02(b)(vi) below and any accrued interest
thereon and (y) pay the applicable Early Termination Fee and (ii) following the
occurrence and continuance of an Event of Default, in accordance with the
application of payments specified in Section 8.03.
(v)            Excess Cash Flow.  For each Fiscal Year, commencing with the
Fiscal Year ended December 31, 2018 and continuing thereafter, within five
Business Days after financial statements have been delivered in respect of such
Fiscal Year (or, if not delivered when required hereunder, after such financial
statements are required to be delivered) pursuant to Section 6.04(a) and the
related Compliance Certificate has been delivered or was required to have been
delivered pursuant to Section 6.04(a), the Borrowers shall prepay an aggregate
principal amount of Term Loans in an amount equal to twenty-five percent (25%)
of the Excess Cash Flow for the Fiscal Year covered by such financial statements
(such prepayments to be applied as set forth in Section 8.03).  Any repayment
under this Section 2.02(b)(v) shall not be subject to the Early Termination Fee.
(vi)            Application of Mandatory Prepayments.  Prior to an Event of
Default, all such amounts pursuant to Sections 2.02(b)(i) through (v) shall be
applied to prepay the Term Loans in the inverse order of maturity.
2.03            Repayment of Term Loans.
(a)            Maturity. The Borrowers shall repay to the Term Lenders and the
Administrative Agent on the Maturity Date the aggregate principal amount of Term
Loans outstanding on such date, together with all other outstanding Obligations
on such date.
(b)            Amortization of Term Loan. Borrowers shall repay to the Term
Lenders the aggregate principal amount of all Term Loans outstanding commencing
on the last day of each Fiscal Quarter ending on or after September 30, 2019 in
the amount of $1,250,000 per each such Fiscal Quarter; provided that the
outstanding principal balance of the Term Loan shall be due and payable on the
Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans outstanding on such date.
2.04            Interest.
(a)            Subject to the provisions of subsection (b) below, each Term Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus 7.75%.
(b)            Following the occurrence and during the continuance of an Event
of Default, the Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(c)            Interest on each Term Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest accruing at the Default Rate shall be due and
payable on demand by the Administrative Agent.  Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
2.05            Prepayment Premium.  In the event that (i) the Term Loans are
prepaid, repaid, reduced, refinanced, or replaced in whole or in part before the
Maturity Date for any reason (other than as a result of the application of
Sections 2.02 (b)(v) or 2.03(b)), including, without limitation, in connection
with the sale during any Event of Default or foreclosure upon the Collateral or
pursuant to, or as the consequence of, any regulatory or judicial enforcement or
other actions from any Governmental Authority, (ii) the Obligations are
accelerated (whether pursuant to the terms of this Agreement, by operation of
law, or otherwise), (iii) the Term Loans are satisfied as a result of a
foreclosure sale or by any other means, or (iv) an Event of Default occurs under
Section 8.01(e) (whether or not a claim for the Early Termination Fee is allowed
in such proceeding), then, on the effective date of such prepayment, repayment,
reduction, refinancing, replacement, modification, acceleration, sale or such
Event of Default, the outstanding balance of the Term Loans shall include, in
addition to all other Obligations, the Early Termination Fee.  The Early
Termination Fee shall be for the pro rata benefit of the Term Lenders, as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder.  The Credit Parties agree that the Early Termination
Fee is a reasonable calculation of the Term Lenders' lost profits in view of the
difficulties and impracticality of determining actual damages resulting from a
repayment, prepayment and/or an early repayment of the Term Loans.
2.06            Computation of Interest and Fees.  All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Term
Loan for the day on which the Term Loan is made, and shall not accrue on a Term
Loan, or any portion thereof, for the day on which the Term Loan or such portion
is paid, provided that any Term Loan that is repaid on the same day on which it
is made shall, subject to Section 2.08(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.07            Evidence of Debt.  The Term Loans made by each Term Lender shall
be evidenced by one or more accounts or records maintained by such Term Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Term Lender shall be
conclusive absent manifest error of the amount of the Term Loans made by the
Term Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Term Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. 
Upon the request of any Term Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to such Term Lender (through the
Administrative Agent) a Term Loan Note, which shall evidence such Term Lender's
Term Loans in addition to such accounts or records.  Each Term Lender may attach
schedules to its Term Loan Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.
2.08            Payments Generally; Administrative Agent's Clawback.
(a)            General.  All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Term Lenders to which such payment is
owed, at the Administrative Agent's Office in Dollars and in immediately
available funds not later than 1:00 p.m. Eastern time on the date specified
herein.  The Administrative Agent will promptly distribute to each Term Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Term Lender's Lending
Office.  All payments received by the Administrative Agent after 1:00 p.m.
Eastern time shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day (unless otherwise provided
herein), and such extension of time shall be reflected in computing interest or
fees, as the case may be.
(b)            Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Term Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Term Lenders, as the case may be, the amount due. 
In such event, if the Borrowers have not in fact made such payment, then each of
the Term Lenders severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Term Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Term Lender or the Borrowers with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)            Funding Source.  Nothing herein shall be deemed to obligate any
Term Lender to obtain the funds for any Term Loan in any particular place or
manner or to constitute a representation by any Term Lender that it has obtained
or will obtain the funds for any Term Loan in any particular place or manner.
2.09            Sharing of Payments by Term Lenders.  If any Term Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of the Term Loans made by it,
resulting in such Term Lender's receiving payment of a proportion of the
aggregate amount of such Term Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Term Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Term Loans, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the Term
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other amounts owing them,
provided that:
(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
(ii)            the provisions of this Section shall not be construed to apply
to (x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Term Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary of the Borrowers (as to which the provisions of this Section shall
apply).
The Borrowers consent to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Term Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Term Lender were a direct creditor of the Borrowers in the
amount of such participation.
2.10            Collateral and Guaranties.
(a)            Collateral.  The Term Loans and the other Obligations shall be
secured by valid, first priority, perfected and enforceable Liens in favor of
the Administrative Agent, for the benefit of the holders of the Obligations, in
all of the Collateral subject to the terms of this Agreement and the Security
Documents.
(b)            Guaranties.  Payment of the Term Loans and the other Obligations
shall be unconditionally guaranteed by each Guarantor subject to the terms of
the Guaranties.
(c)            Further Assurances.  Each Credit Party covenants and agrees that
it shall, and shall cause each of its Subsidiaries that is a party to the
Security Documents to, comply with all terms and conditions of each of the
Security Documents and that each Credit Party shall, and shall cause each of its
Subsidiaries that is a party to the Security Documents to, at any time and from
time to time at the request of the Administrative Agent or the Required Lenders
execute and deliver such instruments and documents and do such acts and things
as the Administrative Agent or the Required Lenders may reasonably request in
order to provide for or protect or perfect the Lien of the Administrative Agent
in the Collateral subject to the terms of the Security Documents.
2.11            Loan Account.
(a)            The Administrative Agent shall maintain in accordance with its
usual and customary practices an account or accounts ("Loan Account") evidencing
the Indebtedness of the Borrowers resulting from each Term Loan.  Any failure of
the Administrative Agent to record anything in the Loan Account, or any error in
doing so, shall not limit or otherwise affect the obligation of the Borrowers to
pay any amount owing hereunder.
(b)            Entries made in the Loan Account shall constitute presumptive
evidence of the information contained therein.  If any information contained in
the Loan Account is provided to or inspected by any Person, then such
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies the
Administrative Agent in writing within thirty (30) days after receipt or
inspection that specific information is subject to dispute.
(c)            The Administrative Agent is authorized to, and at its sole
election may, charge to the Term Loan balance on behalf of the Borrowers and
cause to be paid all fees, expenses, charges, costs and interest and principal,
other than principal of the Term Loans, owing by the Borrowers under this
Agreement or any of the other Term Loan Documents.  At the Administrative
Agent's option and to the extent permitted by law, any charges so made shall
constitute part of the Term Loans hereunder.  The Administrative Agent shall
provide reasonable notice to the Borrower Representative of any such charges.
2.12            Borrower Representative.  Each Credit Party hereby designates
Intersections as its representative and agent on its behalf for the purposes of
issuing the Borrowing Request Notice, giving instructions with respect to the
disbursement of the proceeds of the Term Loans, selecting interest rate options,
delivering financial statements and other financial information, delivering
Compliance Certificates, giving and receiving all other notices, communications
and consents hereunder or under any of the other Loan Documents, executing Loan
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of any Credit Party under the Loan Documents.  The Borrower
Representative hereby accepts such appointment.  The Administrative Agent and
each Term Lender may regard any notice or other communication pursuant to any
Loan Document from the Borrower Representative as a notice or communication from
all Credit Parties, and may give any notice or communication required or
permitted to be given to any Credit Party hereunder to the Borrower
Representative on behalf of such Credit Party or Credit Parties.  Each Credit
Party agrees that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by the Borrower Representative
shall be deemed for all purposes to have been made by such Credit Party and
shall be binding upon and enforceable against such Credit Party to the same
extent as if the same had been made directly by such Credit Party.  The Borrower
Representative shall not be liable to any Credit Party for any action taken or
not taken by it (i) with the consent or at the request of another Credit Party
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable order;
provided that the provisions of this sentence are intended solely for the
benefit of the Borrower Representative and shall in no respect limit the
obligations and liabilities of any Credit Party (including the Borrower
Representative) to any Secured Party.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01            Taxes.
(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
(i)            Any and all payments by or on account of any obligation of any
Credit Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Credit Party, then the
Administrative Agent or such Credit Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.
(ii)            If any Credit Party or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)            If any Credit Party or the Administrative Agent shall be
required by any applicable Laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) such Credit Party or the Administrative Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Credit Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)            Payment of Other Taxes by the Credit Parties.  Without limiting
the provisions of subsection (a) above, the Credit Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse the Administrative Agent for
the payment of, any Other Taxes.
(c)            Tax Indemnifications.
(i)            Each of the Credit Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Term Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Term Lender, shall be conclusive absent manifest
error.  Each of the Credit Parties shall, and do hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Term Lender
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(ii)            Each Term Lender shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Term Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (y) the Administrative
Agent and the Credit Parties, as applicable, against any Taxes attributable to
such Term Lender's failure to comply with the provisions of Section 9.06(d)
relating to the maintenance of a Participant Register and (z) the Administrative
Agent and the Credit Parties, as applicable, against any Excluded Taxes
attributable to such Term Lender that are payable or paid by the Administrative
Agent or a Credit Party in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Term Lender by the Administrative Agent shall be conclusive
absent manifest error.  Each Term Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Term
Lender under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).
(d)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by the Borrowers or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)            Status of Term Lenders; Tax Documentation.
(i)            Any Term Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any Term
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such Term
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B)  and (ii)(D) below)
shall not be required if in the Term Lender's reasonable judgment, such
completion, execution or submission would subject such Term Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Term Lender.
(ii)            Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,
(A)            any Term Lender that is a U.S. Person shall deliver to the
Borrowers and the Administrative Agent on or prior to the date on which such
Term Lender becomes a Term Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Term Lender is
exempt from U.S. federal backup withholding tax (or any substantively comparable
subsequent versions thereof or successors thereto);
(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Term Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:
(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or W-8BEN-E (or any substantively comparable subsequent versions thereof or
successors thereto) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E (or any substantively comparable subsequent versions
thereof or successors thereto) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;
(II)            executed copies of IRS Form W-8ECI (or any substantively
comparable subsequent versions thereof or successors thereto);
(III)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code a
certificate substantially in the form of Exhibit F-1 (a "U.S. Tax Compliance
Certificate"), as applicable and duly executed copies of IRS Form W-8BEN or
W-8BEN-E (or any substantively comparable subsequent versions thereof or
successors thereto); or
(IV)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY (or any substantively comparable subsequent
versions thereof or successors thereto), accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E (or any substantively comparable subsequent versions
thereof or successors thereto), a U.S. Tax Compliance Certificate in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate in the form of Exhibit F-4 on behalf
of each such direct and indirect partner;
(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Term Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)            if a payment made to a Term Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Term Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Term Lender shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Term Lender has complied with such Term
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.
(iii)            Each Term Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.
(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Term Lender, or have any obligation to pay to
any Term Lender, any refund of Taxes withheld or deducted from funds paid for
the account of such Term Lender.  If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Credit Party or with respect to which
any Credit Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Credit Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Credit Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Credit Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Credit
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Credit Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party or any other Person.
(g)            Survival.  Each party's obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Term Lender, and the
repayment, satisfaction or discharge of all other Obligations.
3.02            Illegality.  If any Term Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Term Lender or its applicable Lending Office to perform any of
its obligations hereunder or make, maintain, fund or charge interest with
respect to the Term Loan, or to determine or charge interest rates, in each
case, based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Term Lender to purchase or sell,
or to take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Term Lender to the Borrowers through the Administrative Agent,
any obligation of such Term Lender to issue, make, maintain, fund or charge
interest with respect to Term Loans or continue Term Loans at the Eurodollar
Rate shall be suspended until such Term Lender notifies the Administrative Agent
and the Borrower Representative that the circumstances giving rise to such
determination no longer exist.  Until such circumstances giving rise to the
determination no longer exist, as set forth in a written notice provided by such
Term Lender to the Administrative Agent and the Borrower Representative, all
outstanding Term Loans of such Term Lender and Term Loans thereafter made by
such Term Lender shall bear interest at 9.00% per annum (or at the Default Rate
if an Event of Default has occurred that is continuing) in the amount specified
therein.
3.03            Inability to Determine Rates.  If the Administrative Agent
determines in connection with any request for a Term Loan or in connection with
any other determination of the Eurodollar Rate that (a) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and/or for one-year interest periods, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate or (c) the
Eurodollar Rate with respect to a proposed Term Loan does not adequately and
fairly reflect the cost to such Term Lenders of funding such Term Loan, the
Administrative Agent will promptly so notify the Borrowers and each Term
Lender.  Thereafter, the obligation of the Term Lenders to make or maintain Term
Loans at an interest rate based on the Eurodollar Rate shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice and during such time, all such outstanding Term Loans shall bear
interest at 9.00% per annum (or at the Default Rate if an Event of Default has
occurred that is continuing).
3.04            Increased Costs.
(a)            Increased Costs Generally.  If any Change in Law shall:
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Term Lender;
(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(iii)            impose on any Term Lender or the London interbank market any
other condition (other than any condition related to Taxes), cost or expense
affecting this Agreement or Term Loans made by such Term Lender or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Term Lender, by an amount that such Term Lender deems to be material, of making
or maintaining any Term Loan (or of maintaining its obligation to make any such
Term Loan), or to reduce the amount of any sum received or receivable by such
Term Lender hereunder (whether of principal, interest or any other amount) then,
upon request of such Term Lender the Borrowers will pay to such Term Lender such
additional amount or amounts as will compensate such Term Lender for such
additional costs incurred or reduction suffered.
(b)            Capital Requirements.  If any Term Lender determines that any
Change in Law affecting such Term Lender or any Lending Office of such Term
Lender or such Term Lender's holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Term Lender's capital or on the capital of such Term Lender's
holding company, if any, as a consequence of this Agreement, the Term Loans made
by such Term Lender,  to a level below that which such Term Lender or such Term
Lender's holding company could have achieved but for such Change in Law (taking
into consideration such Term Lender's policies and the policies of such Term
Lender's holding company with respect to capital adequacy or liquidity), by an
amount that such Term Lender deems to be material, then from time to time the
Borrowers will pay to such Term Lender, as the case may be, such additional
amount or amounts as will compensate such Term Lender or such Term Lender's
holding company for any such reduction suffered.
(c)            Certificates for Reimbursement.  A certificate of a Term Lender
setting forth the amount or amounts necessary to compensate such Term Lender or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and delivered to the Borrowers shall be conclusive absent
manifest error.  The Borrowers shall pay such Term Lender, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)            Delay in Requests.  Failure or delay on the part of any Term
Lender to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Term Lender's right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Term Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Term Lender, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Term Lender's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
3.05            Survival.  All of the Borrowers' obligations under this Article
III shall survive termination of this Agreement and repayment of the Term Loans
and all other Obligations hereunder and resignation of the Administrative Agent.
3.06            Mitigation Obligations; Replacement of Term Lenders.
(a)            Designation of a Different Lending Office.  If any Term Lender
requests compensation under Section 3.04, or requires any Borrower to pay any
Indemnified Taxes or additional amounts to any Term Lender, or any Governmental
Authority for the account of any Term Lender pursuant to Section 3.01, or if any
Term Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower Representative such Term Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Term
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Term Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Term Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Term Lender, as
the case may be (it being understood that the Borrowers shall be given a
reasonable opportunity to reimburse such costs or expenses).  The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Term
Lender in connection with any such designation or assignment.
(b)            Replacement of Term Lenders.  If any Term Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Term Lender or any Governmental
Authority for the account of any Term Lender pursuant to Section 3.01 and, in
each case, such Term Lender has declined or is unable to designate a different
lending office in accordance with Section 3.06(a), the Borrowers may replace
such Term Lender in accordance with Section 9.13.
ARTICLE IV
CONDITIONS PRECEDENT TO TERM LOAN
4.01            Conditions to the Closing Date.  The obligation of each Term
Lender to make its Term Loans hereunder is subject to satisfaction of the
following conditions precedent (unless otherwise identified in Section 6.18) to
the Administrative Agent's satisfaction:
(a)            The Administrative Agent's receipt of the following, each of
which shall be originals or facsimile or other electronic image transmission
(e.g., "PDF" or "TIF" via electronic mail), followed promptly by originals,
unless otherwise specified, each properly executed by a member of the Senior
Management of the signing Credit Party, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
(i)            (A) executed counterparts of this Agreement, sufficient in number
for distribution to the Administrative Agent, each Term Lender and the Borrowers
and (B) executed counterparts of each Loan Document, sufficient in number for
distribution to the Administrative Agent and the Borrowers;
(ii)            an officer's certificate of each Credit Party executing a Loan
Document, (A) certifying and attaching true, correct and complete copies of: (1)
the certificate or articles of incorporation (or such equivalent thereof) of
such Credit Party, certified as of a recent date from the Secretary of State (or
applicable Governmental Authority) of the state in which such Credit Party is
incorporated or formed, (2) the by-laws, limited liability company agreement,
partnership agreement or other applicable Governing Document of such Credit
Party, and (3) the resolutions or votes of the board of directors or board of
managers (or equivalent thereof) of such Credit Party, authorizing such Credit
Party's entry into the Loan Documents to which it is a party; and (B) certifying
the incumbency of members of the Senior Management of such Credit Party
authorized to act in connection with this Agreement and the other Loan Documents
to which such Credit Party is a party and providing a specimen signature of such
members of the Senior Management of such Credit Party who will be signing Loan
Documents on the Closing Date and thereafter;
(iii)            such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Credit Party executing a Loan
Document is validly existing, in good standing and qualified to engage in
business (A) in its jurisdiction of incorporation or formation, as applicable,
and (B) in each other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification in such
jurisdiction other than those, with respect to this clause (B) the failure to
maintain would not give rise to a Material Adverse Effect;
(iv)            favorable legal opinions of counsel to the Credit Parties
addressed to the Administrative Agent and each Term Lender, as to matters
concerning the Credit Parties and the Loan Documents as the Administrative Agent
may reasonably request;
(v)            a certificate of a member of the Senior Management of the
Borrower Representative
(A)            certifying that (1) the conditions specified in Sections 4.01(p),
and (q) have been satisfied and (2) all consents, licenses and approvals
required in connection with the execution, delivery and performance by each
Credit Party and the validity against each Credit Party of the Loan Documents to
which such Credit Party is a party have been obtained, and that such consents,
licenses and approvals shall be in full force and effect (including, without
limitation, consents, approvals and/or amendments necessary under any document
or instrument evidencing any Indebtedness of any Credit Party); and
(B)            certifying that the conditions specified in Sections 4.01(r),
(s), (x) and (y) have been satisfied.
(b)            The Administrative Agent shall have received duly executed Agency
Account Agreements, pursuant to Section 6.16, signed by each of the applicable
parties thereto;
(c)            The Administrative Agent shall have received a duly executed Lien
Waiver, signed by each of the applicable parties thereto for the property
located at 3901 Stonecroft Blvd., Chantilly, VA 20151;
(d)            The Administrative Agent shall have received certificates of
insurance and endorsements from an independent insurance broker naming the
Administrative Agent as additional insured or lender's loss payee thereunder,
identifying insurers, types of insurance, insurance limits, and policy terms,
and otherwise describing the insurance obtained in accordance with the
provisions of this Agreement and the other Loan Documents, which shall be in
amounts, types and terms and conditions reasonably satisfactory to the
Administrative Agent;
(e)            The Security Documents shall be effective to create in favor of
the Administrative Agent a legal, valid and enforceable first priority security
interest in and Lien upon the Collateral;
(f)            The Administrative Agent shall have received from each Credit
Party executing a Loan Document, a completed and executed Perfection Certificate
and the results of UCC and intellectual property searches with respect to the
Collateral, indicating no Liens other than Permitted Liens and otherwise in form
and substance reasonably satisfactory to the Administrative Agent;
(g)            The Administrative Agent shall have received evidence that all
other actions, recordings and filings that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Security Documents
have been taken;
(h)            Intersections shall have redeemed from PEAK6 Capital Management,
LLC, an Affiliate of PEAK6, 419,498 shares of Intersections' common stock for
$3.60 per share;
(i)            (i) The Administrative Agent shall have received all certificates
evidencing (y) all of the Capital Stock of each of the Credit Parties (other
than Intersections) and (z) all of the Capital Stock of each Domestic Subsidiary
(other than to the extent held by an Excluded Subsidiary), in each case,
together with transfer powers (executed and dated in blank) with respect to such
certificates, each duly executed and a signed original and in form and substance
reasonably satisfactory to the Administrative Agent; and (ii) the Administrative
Agent shall have received all other possessory collateral to be delivered
pursuant to the Security Documents, together with all appropriate instruments of
transfer (executed and dated in blank);
(j)            The Administrative Agent shall have received a satisfactory
payoff letter evidencing that each Prior Credit Agreement has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under such Prior Credit Agreement are being released, together with
all intellectual property lien releases, UCC-3 financing statements, account
control agreement terminations and all other termination statements and lien
releases required by the Administrative Agent;
(k)            The Administrative Agent shall have received an officer's
certificate of the Borrower Representative dated as of the Closing Date and
signed by a Financial Officer as to the Solvency of the Credit Parties and their
Subsidiaries, on a consolidated basis, immediately after giving effect to the
Term Loans hereunder and the other transactions contemplated hereby occurring on
the Closing Date;
(l)            [reserved];
(m)            The Administrative Agent shall have received the executed Warrant
Agreement dated on or about the date hereof between the Company and the
Administrative Agent governing the sale by Intersections to Administrative Agent
of a warrant to purchase 1,500,000 shares of common stock of Intersections for
an aggregate purchase price equal to $1,500,000;
(n)            The Administrative Agent shall have received a certificate duly
executed by a Financial Officer of the Credit Parties certifying that for the
twelve month period ended February 28, 2017 the Consolidated EBITDA calculated
on a pro forma basis, shall equal at least $8,000,000;
(o)            After giving effect to the initial funding of the Term Loan
Facility on the Closing Date and repayment of the Prior Credit Agreement, Cash
on Hand on the Closing Date shall be equal to or greater than $10,000,000
(without acceleration of sales or collections of Receivables and based on
account payables, taxes, lease payments, expenses and payments due under any
Indebtedness being paid currently, except those payments being contested in good
faith and by appropriate proceedings and for which the Credit Parties have set
aside on their books reasonably adequate provisions therefor);
(p)            There has been no event or circumstance since the date of the
Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
(q)            The representations and warranties of the Borrowers and each
other Credit Party contained in Article V or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the Closing Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;
(r)            No Default or Event of Default shall exist, or would result from
such proposed Term Loan or from the application of the proceeds thereof;
(s)            After the initial funding of the Term Loan Facility, the Credit
Parties shall not have any material Indebtedness for borrowed money outstanding,
other than Indebtedness permitted by Section 7.02;
(t)            The Administrative Agent shall have received an initial Borrowing
Request Notice and duly executed disbursement instructions from the Borrowers,
indicating how the proceeds of the Term Loans are to be disbursed, in each case,
in form, scope and substance reasonably satisfactory to the Administrative
Agent;
(u)            The Administrative Agent shall have received a funds flow
memorandum in form, scope and substance reasonably satisfactory to the
Administrative Agent;
(v)            Any fees required to be paid under the Loan Documents on or
before the Closing Date shall have been paid;
(w)            The Borrowers shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent;
(x)            There shall be no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Credit Parties, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Credit Parties, any of its Subsidiaries or any member of the Senior
Management of any Credit Party or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) could reasonably be expected to result in material liabilities
against the Credit Parties and their Subsidiaries, taken as a whole, either
individually or in the aggregate except as specifically disclosed in Schedule
5.07, and there has been no material adverse change in the status, or financial
effect on the Credit Parties and their Subsidiaries, taken as a whole, of the
matters described on Schedule 5.07;
(y)            Except as set forth on Schedule 5.08, neither any Credit Party
nor any Subsidiary thereof is in default under or with respect to any (a)
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (b) Material
Agreement.  No Default shall have occurred or be continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document; and
(z)            The Administrative Agent shall have received such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent or the Term Lenders reasonably may require, each in form and substance
reasonably satisfactory to the Administrative Agent.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Term Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or reasonably
acceptable or satisfactory to such Person unless the Administrative Agent shall
have received notice from such Person prior to the proposed Closing Date
specifying its objection thereto.


ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Credit Party signatory hereto represents and warrants to the Term Lenders
and the Administrative Agent for itself and on behalf of its Subsidiaries as
follows:
5.01            Corporate Authority, Etc.
(a)            Existence, Qualification and Power.  Each Credit Party and each
Subsidiary thereof (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(A) own or lease its assets and carry on its business and (B) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(iii) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except with respect to this clause (iii) of this Section 5.01, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
(b)            Authorization; No Contravention.  The execution, delivery and
performance by each Credit Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person's Governing Documents; (ii) conflict with or result in any breach
or contravention of, or the creation of any Lien (other than Liens created
pursuant to the Loan Documents) under, or require any payment to be made under
(A) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries; (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (C) any Material
Contract to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries; or (iii) violate any Law;
except in each case referred to in clause (ii)A, (ii)(C) or (iii) of this
Section 5.01(b) to the extent that such conflict, breach, contravention,
creation, payment or violation could not reasonably be expected to have a
Material Adverse Effect
(c)            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Loan Document, (b) the
grant by any Credit Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance by any Credit Party of the Liens
created under the Security Documents (including the first priority nature
thereof), or (d) the exercise of the Administrative Agent or any Term Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Security Documents, except, in each case, for approvals,
consents, exemptions, authorizations, actions, notice and filing which have been
duly obtained, taken, given or made and are in full force and effect and notices
and filings which the Administrative Agent is authorized to make to perfect and
maintain the Liens created under the Security Documents.
(d)            Binding Effect.  This Agreement has been, and each other Credit
Document, when delivered hereunder, will have been, duly executed and delivered
by each Credit Party that is party thereto.  This Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Credit Party, enforceable against each Credit Party
that is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity relating to enforceability (whether
considered in a proceeding at law or in equity).
5.02            Financial Statements; Projections.
(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Intersections and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)            There has been furnished to the Administrative Agent (for
distribution to each of the Term Lenders) projections of Intersections and its
Subsidiaries for the 2017 Fiscal Year on a month to month basis.  As of the
Closing Date, no facts exist that (individually or in the aggregate) would
reasonably be expected to result in any material adverse change in any of such
projections (taken as a whole).  Such projections have been prepared on a pro
forma basis after giving effect to the transactions contemplated hereby.  As of
the Closing Date, such projections are based upon reasonable estimates and
assumptions and reflect the reasonable estimates of the Credit Parties of the
results of operations and other information projected therein (it being
understood and agreed that financial projections are not a guarantee of
financial performance and actual results may differ from the financial
projections and such differences may be material).
5.03            Solvency.  After giving effect to the Term Loans hereunder and
the other transactions contemplated hereby, the Credit Parties and their
Subsidiaries, on a consolidated basis, are Solvent.
5.04            No Material Adverse Change.  Since the date of the Audited
Financial Statements there has occurred no Material Adverse Effect.
5.05            Ownership of Property; Liens.  Each of the Credit Parties and
each Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Credit Parties and their Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.03.
5.06            Franchises, Patents, Copyrights, Etc.  Each Credit Party
possesses all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
its business without known material conflict with any rights of others.  The
Perfection Certificate delivered on the Closing Date sets forth a true, correct
and complete list of all patents, patent applications, federally registered
copyrights and copyright applications, trademarks and trademark applications
owned by any Credit Party as of the Closing Date.
5.07            Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Credit Parties, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Credit Parties, any of its Subsidiaries or any member of the
Senior Management of any Credit Party or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) could reasonably be expected to result in material liabilities
against the Credit Parties and their Subsidiaries, taken as a whole, either
individually or in the aggregate except as specifically disclosed in Schedule
5.07, and there has been no material adverse change in the status, or financial
effect on the Credit Parties and their Subsidiaries, taken as a whole, of the
matters described on Schedule 5.07.
5.08            No Default.  Except as set forth on Schedule 5.08, neither any
Credit Party nor any Subsidiary thereof is in default under or with respect to
any (a) Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or (b)
Material Agreement.  No Default or Event of default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
5.09            Compliance with Laws.  Each Credit Party and each Subsidiary
thereof is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
(it being acknowledged that such failure to comply shall be deemed to be
(without limitation) a Material Adverse Effect if the failure to comply either
(x) materially and adversely affect the enforceability of the Receivables in an
aggregate amount of more than $300,000 or (y) results in a prolonged systemic
violation of Law such that all Receivables created thereunder during such period
are rendered unenforceable), including (but not limited to) Laws in respect of: 
(A) consumer protection, (B) credit reporting, (C) unfair, deceptive or abusive
acts or practices, (D) privacy and (E) data security.  Each Credit Party has
established and implemented all necessary and required compliance management
systems to ensure compliance with applicable Laws in all material respects and
that all Receivables are enforceable in accordance with applicable Laws.
5.10            Tax Status.  The Credit Parties (i) have filed or caused to be
filed all federal, state, and material other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject and
(ii) have paid all federal, state and other material Taxes (including
withholdings) required to have been paid including in their capacity as tax
withholding agents, except those being contested in good faith and by
appropriate proceedings and for which the Credit Parties have set aside on their
books reasonably adequate provisions therefor in accordance with GAAP (unless
foreclosure or other similar enforcement action has been commenced in respect
thereof or any Lien has been filed or otherwise perfected therefor, in which
case such exception does not apply).  There is no proposed tax assessment or
other claim against and no tax audit with respect to the Credit Parties or any
Subsidiary which would reasonably be expected to result in a Material Adverse
Effect.  Schedule 5.10 sets forth the tax audits to which the Credit Parties are
subject as of the Closing Date.  Proper and accurate amounts have been withheld
by each Credit Party from its respective employees for all periods in material
compliance with all material applicable, federal, state, local and foreign laws
and such withholdings have been timely paid to the respective Governmental
Authorities.
5.11            Insurance.  The properties of the Credit Parties are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Credit Parties operate.
5.12            Investment Company Acts.  None of any Credit Party, any Person
controlling any Credit Party, or any Subsidiary of any Credit Party is required
to be registered as an "investment company" under the Investment Company Act of
1940.
5.13            ERISA Compliance.
(a)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS.  To the best knowledge of each Credit
Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
(b)            There are no pending or, to the best knowledge of each Credit
Party, threatened claims, actions or lawsuits, or actions by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.
(c)            (i) No ERISA Event has occurred, and neither any Credit Party nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Credit Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither any
Credit Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date; (iv)
neither any Credit Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither any Credit Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)            Neither any Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan.
5.14            Regulations U and X.  The proceeds of the Term Loans shall be
used solely for the purposes specified in Section 6.10.  No portion of any Term
Loan is to be used for the purpose of purchasing or carrying any "margin
security" or "margin stock" as such terms are used in Regulations U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.
5.15            True Copies of Governing Documents.  As of the Closing Date, the
Credit Parties have furnished or caused to be furnished to each of the Term
Lenders true and complete copies of the Governing Documents (together with any
amendments thereto) of each Credit Party.
5.16            Fiscal Year.  The Credit Parties have a fiscal year ending as
set forth in the definition of "Fiscal Year."
5.17            Subsidiaries, Etc.  As of the Closing Date, Intersections does
not have any Subsidiaries except as set forth on Schedule 5.17 hereto and, as of
the Closing Date, all of the outstanding Capital Stock in such Subsidiaries has
been validly issued, fully paid and nonassessable and is owned by Intersections
(or a Subsidiary of Intersections) in the amounts specified on Schedule 5.17
free and clear of all Liens (other than Liens in favor the Administrative Agent
granted under the Security Documents).
5.18            Environmental Compliance.  Except as specifically disclosed in
Schedule 5.18, (a) each Credit Party and each Subsidiary thereof is in
compliance with the requirements of all Environmental Laws applicable to the
business, operations and properties of such Credit Party and its Subsidiaries
except where the failure to so comply could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The Credit
Parties and their Subsidiaries (x) are, and within the period of all applicable
statutes of limitation have been, in compliance (in all material respects) with
all applicable Environmental Laws; (y) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased or otherwise operated by any of them; and (z)
are, and within the period of all applicable statutes of limitation have been,
in compliance (in all material respects) with all of their Environmental
Permits.
5.19            Deposit Accounts.  The Perfection Certificate delivered on the
Closing Date sets forth the true, correct and complete account numbers and
location of all bank accounts of the Credit Parties as of the Closing Date. No
Credit Party (other than i4c) shall maintain funds in any of its Deposit
Accounts that belong to i4c and i4c shall not maintain funds in any Deposit
Accounts other than accounts in the name of i4c.
5.20            Labor Contracts.  Except as set forth on Schedule 5.20, as of
the Closing Date, none of the Credit Parties is party to any collective
bargaining agreement.  There are no material grievances, disputes or
controversies with any union or other organization of any Credit Party's
employees, or threats of strikes or work stoppages that would reasonably be
expected to result in a Material Adverse Effect.
5.21            Disclosure.  Each Credit Party has disclosed to the
Administrative Agent all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Credit Party to the Administrative Agent or any
Term Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; it being
understood that projections and pro forma financial information or information
of a general economic or general industry nature are excluded from the foregoing
representation.
5.22            OFAC.  No Credit Party, nor, any Related Party, nor, to the
knowledge of the Credit Parties, any director, officer, employee, agent,
affiliate or representative thereof, (i) an individual or entity that is (a)
currently the subject of any Sanctions, (b) located, organized or residing in
any Designated Jurisdiction or (c) included on OFAC's List of Specially
Designated Nationals, HMT's Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or (ii) an entity that is 50% or more, directly or
indirectly, owned or controlled in the aggregate by one or more individuals or
entities specified in (a), (b) or (c).  Neither any Credit Party, nor any
Subsidiary nor, to the knowledge of any Credit Party, any Affiliate of any
Credit Party (x) is a Sanctioned Person, (y) has any of its assets in Sanctioned
Countries, or (z) derives any of its operating income from investments in, or
transaction with Sanctioned Persons or Sanctioned Countries.  No Term Loan, nor
the proceeds from any Term Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Term Lender, the Administrative Agent) of
Sanctions.
5.23            Anti-Corruption Laws.  The Borrowers and their respective
Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.
5.24            Bank of America Agreements. Schedule 5.24 lists all of the
contracts, statements of work or any similar agreement between Bank of America,
N.A. or its Affiliate and any Credit Party relating to Personal Information
Services.
5.25            CFPB Consent Order. Intersections is in compliance with each
requirement of the CFPB Consent Order and the CFPB Compliance Plan, except where
the failure to so comply would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Intersections has established and
implemented compliance management systems to ensure compliance with the CFPB
Consent Order and the CFPB Compliance Plan in all material respects.
ARTICLE VI
AFFIRMATIVE COVENANTS
Each Credit Party signatory hereto covenants and agrees for itself and on behalf
of its Subsidiaries that, so long as any Term Lender shall have any Term Loan or
other Obligation outstanding:
6.01            Punctual Payment.  Each Credit Party will duly and punctually
pay or cause to be paid when due all principal and interest on the Term Loans,
the fees and all other Obligations and amounts provided for in this Agreement
and the other Loan Documents to which it is a party and will cause to be paid
any amounts owing by any Credit Party, all in accordance with the terms of this
Agreement and such other Loan Documents.
6.02            Maintenance of Office; Certain Changes.  Each Credit Party will
maintain its chief executive office, distribution center, warehouse, shipping
center, plant, factory, or other similar location containing more than $100,000
in assets or property, or any office in which any Credit Party maintains books
or records relating to any Collateral owned by any Credit Party, or any office
from which Receivables are invoiced by any Credit Party or at which Receivables
payments are received by any Credit Party, at the locations identified in the
Perfection Certificate delivered by such Credit Party to the Administrative
Agent, or at such other place in the United States as the Borrower
Representative shall designate upon no less than thirty (30) days prior written
notice to the Administrative Agent (or such shorter period as may be acceptable
to the Administrative Agent) and the acknowledgement of the Administrative Agent
that all actions required by the Administrative Agent, including those to
continue the perfection of its Liens, shall have been completed; provided,
however, that the Credit Parties may change their chief executive office
location by providing less than (30) days prior written notice to the
Administrative Agent by moving to a location in the United States if prior to
entering into any lease for such location, the Administrative Agent shall have
received a Lien Waiver in form and substance acceptable to the Administrative
Agent. Each Credit Party shall notify the Administrative Agent, in writing, not
less than thirty (30) days' (or such shorter period as may be acceptable to the
Administrative Agent) and the acknowledgement of the Administrative Agent that
all actions required by the Administrative Agent, including those to continue
the perfection of its Liens, shall have been completed prior to (a) any change
in its name or in any trade name used to identify it, or the type of its
organization, jurisdiction of organization, organizational identification
number, or tax identification number, (b) the acquisition of any Real Estate
pursuant to Section 7.05 or (c) the acquisition of any material asset to the
extent located in any jurisdiction other than those jurisdictions located in the
United States of America.
6.03            Records and Accounts.  Each Credit Party will (a) keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with, and all financial statements provided for
herein shall be prepared in accordance with GAAP consistently applied; (b)
maintain adequate accounts and reserves for all taxes (including incomes taxes,
depreciation, depletion, obsolescence and amortization of its properties,
contingencies and other reserves); and (c) at all times, maintain independent
certified public accountants as the Credit Parties' accountants which shall be
reasonably satisfactory to the Administrative Agent, it being agreed that RSM US
LLP is satisfactory to the Administrative Agent.
6.04            Financial Statements, Certificates and Information.  The Credit
Parties will deliver to the Administrative Agent and the Term Lenders:
(a)            as soon as practicable, but in any event no later than ninety
(90) days after the end of each Fiscal Year, (i) the consolidated balance sheet
of Intersections and its Subsidiaries, as at the end of such Fiscal Year, and
the related consolidated statements of income or operations, cash flows, and
shareholders' equity for such Fiscal Year, each setting forth in comparative
form the figures for the previous Fiscal Year and all such consolidated
financial statements to be in reasonable detail, prepared in accordance with
GAAP consistently applied and such consolidated financial statements to be
audited and accompanied by a report and opinion prepared in accordance with
generally accepted auditing standards by independent certified public
accountants reasonably satisfactory to the Administrative Agent and certified
without qualification and without expression of uncertainty as to the ability of
Intersections and its Subsidiaries to continue as going concerns, and (ii) a
Compliance Certificate duly executed by a Financial Officer of Intersections,
which, among other things, (A) attaches and certifies to the foregoing
consolidated financial statements, accountants statements, management letters
and a management discussion and analysis prepared in connection with such
financial statements, (B) certifies that the information contained in such
consolidating financial statements fairly presents in all material respects the
financial condition of the Intersections and its Subsidiaries on the dates
indicated therein, (C) appends calculations of the financial covenants set forth
in Section 7.12 during such Fiscal Year and to the extent applicable, and
specifying whether Intersections and its Subsidiaries have complied with Section
7.12, and (D) states that such Financial Officer has reviewed this Agreement and
the other Loan Documents and has no knowledge of any Default or Event of Default
during such Fiscal Year, or if such Financial Officer has such knowledge,
specifying each Default or Event of Default and the nature thereof;
(b)            as soon as practicable, but in any event no later than forty-five
(45) days after the end of each Fiscal Quarter (commencing with the Fiscal
Quarter ending March 31, 2017 and including the last Fiscal Quarter of each
Fiscal Year), (i) the unaudited quarterly consolidated and consolidating (to the
extent specified below) financial statements of Intersections and its
Subsidiaries for such Fiscal Quarter, including the consolidated and
consolidating balance sheet of Intersections and its Subsidiaries, as at the end
of such Fiscal Quarter, the related consolidated and consolidating statement of
income or operations, and the related consolidated statement of cash flows for
such Fiscal Quarter and for the portion of the Fiscal Year then ended, each such
financial statements setting forth in comparative form the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, each, prepared in accordance with GAAP
consistently applied and (ii) a Compliance Certificate duly executed by a
Financial Officer of Intersections, which, among other things, (A) attaches and
certifies to the foregoing financial statements, (B) certifies that the
information contained in such financial statements fairly presents in all
material respects the financial condition of Intersections and its Subsidiaries
on the date thereof (subject to year-end adjustments and the absence of
footnotes), (C) sets forth in comparative form the results for and through such
Fiscal Quarter with the most recent projections delivered to the Administrative
Agent pursuant to Section 6.04(d), (D) appends calculations of the financial
covenants set forth in Section 7.12(a) through (c) for Intersections and its
Subsidiaries for the Reference Period ended as of the last day of such Fiscal
Quarter or for the relevant period of determination, specifying whether
Intersections and its Subsidiaries have complied with Section 7.12(a) through
(c), (E) sets forth (if applicable) reconciliations to reflect changes in GAAP
since the date of the last audited financial statements of Intersections and its
Subsidiaries, and (F) states that such Financial Officer has reviewed this
Agreement and the other Loan Documents and has no knowledge of any Default or
Event of Default during such Fiscal Quarter, or if such Financial Officer has
such knowledge, specifying each Default or Event of Default and the nature
thereof to the Administrative Agent's reasonable satisfaction;
(c)            as soon as practicable, but in any event no later than thirty
(30) days after the end of each Fiscal Month (excluding the last Fiscal Month of
each Fiscal Year, which shall be provided no later than forty-five (45) days
after the end of such Fiscal Quarter), (i) the unaudited monthly consolidated
and consolidating (to the extent specified below) financial statements of
Intersections and its Subsidiaries for such Fiscal Month, including the
consolidated and consolidating balance sheet of Intersections and its
Subsidiaries, as at the end of such Fiscal Month, the related consolidated and
consolidating statement of income or operations, and the related consolidated
statement of cash flows for such Fiscal Month and for the portion of the Fiscal
Year then ended, each such financial statements setting forth in comparative
form the figures for the corresponding Fiscal Month of the previous Fiscal Year
and the corresponding portion of the previous Fiscal Year, each, prepared in
accordance with GAAP consistently applied (subject to year-end adjustments and
the absence of footnotes) and (ii) a Compliance Certificate duly executed by a
Financial Officer of Intersections attaching calculations of the financial
covenant set forth in Section 7.12(a), and in form and substance acceptable to
the Administrative Agent.
(d)            as soon as practicable, but in any event no later than forty-five
(45) days after the end of (i) each of the first three Fiscal Quarters of each
Fiscal Year, a management discussion and analysis prepared in connection with
the financial statements of Intersections and its Subsidiaries for such Fiscal
Quarter and (ii) the last Fiscal Quarter of each Fiscal Year, a preliminary
report regarding operations and performance for such Fiscal Quarter;
(e)            as soon as practicable, but in any event no later than ninety
(90) days after the end of each Fiscal Year, a certificate duly executed by a
Financial Officer certifying that the Credit Parties have materially complied at
all times with the CFPB Consent Order or the CFPB Compliance Plan;
(f)            by not later than the last day of each Fiscal Year, a draft of an
annual business plan and projections for Intersections and its Subsidiaries for
the following Fiscal Year on a monthly basis (such projections to include
consolidated and consolidating balance sheets, statements of cash flows,
statements of income or operations of Intersections and its Subsidiaries, in
each case prepared on a month-by-month basis and such other matters reasonably
requested by the Administrative Agent) and by no later than sixty (60) days
after the end of each fiscal year, a final copy of such annual business plan and
projections, reflecting the same scope of information and level of detail
contained in the draft business plan and projections previously delivered,
approved by the board of directors of Intersections;
(g)            promptly upon receipt thereof, copies of any detailed audit
reports, regulatory audits, financial control reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Credit Parties by independent accountants or
internal auditors in connection with any audit of any of them;
(h)            immediately, and in any event within five (5) Business Days after
receipt by a member of Senior Management thereof by any Credit Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
any Governmental Authority concerning any investigation or possible
investigation or other inquiry by such agency;
(i)            promptly following the reasonable request of the Administrative
Agent, a report summarizing the insurance coverage in effect for each Credit
Party and promptly following the modification, renewal, replacement of any
insurance policy of any Credit Party, updated insurance certificates and
endorsements evidencing such coverage;
(j)            promptly after the delivery or receipt thereof, copies of all
notices, reports and other communications delivered or received by any Credit
Party in connection with the Subordinated Debt Documents;
(k)            as soon as practicable, but in any event no later than ten (10)
days following the end of each Fiscal Quarter (or more frequently at the
election of the Credit Parties), updated Schedules 5.07, 5.08, 5.17, 5.18, 5.20
and Schedule 6 to the Perfection Certificate and in substantially the same form
as the most recent schedule of the same delivered to the Administrative Agent to
the Administrative Agent's reasonable satisfaction; and
(l)            promptly following a request therefor, from time to time such
other financial data and information as the Administrative Agent or any Term
Lender may reasonably request.
Documents required to be delivered pursuant to the terms of this Agreement (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Intersections posts such documents, or
provides a link thereto, on Intersections' website on the Internet at
Intersections' website address; provided, however, Intersections shall promptly
notify the Administrative Agent in writing (which may be by Electronic Medium)
of the posting of any such documents.
6.05            Notices.
(a)            Defaults.  The Credit Parties will promptly (but in any event
within one (1) Business Day after obtaining knowledge thereof) notify the
Administrative Agent and each Term Lender in writing of the occurrence of (A)
any Event of Default or (B) any event of default that continues after applicable
grace periods or material breach under any Subordinated Debt Document or any
Material Agreement.
(b)            Material Adverse Effect.  The Credit Parties shall promptly (but
in any event within three (3) Business Days) disclose in writing to the
Administrative Agent (for distribution to each Term Lender) of any matter known
to them that has resulted or would reasonably be expected to result in a
Material Adverse Effect.
(c)            CFPB Consent Order, CFPB Compliance Plan and FTC Communications.
The Credit Parties shall promptly (but in any event within three (3) Business
Days) disclose in writing to the Administrative Agent (a) any notice from the
CFPB of a potential breach or non-performance of, or any default under the CFPB
Consent Order or the CFPB Compliance Plan or (b) any notice of any proceeding
involving the CFPB.  The Credit Parties shall promptly (but in any event within
three (3) Business Days) disclose in writing to the Administrative Agent any
correspondence or writing from the Federal Trade Commission investigating a
potential violation of applicable Law.
(d)            ERISA Events.  The Credit Parties shall promptly after obtaining
knowledge thereof disclose in writing to the Administrative Agent the occurrence
of any ERISA Event which has resulted or could reasonably be expected to result
in liability of the Credit Parties in an aggregate amount in excess of $250,000.
(e)            Change in Accounting Policies or Financial Reporting.  The Credit
Parties shall promptly disclose in writing to the Administrative Agent notice of
(i) any material change in accounting policies or financial reporting practices
by Intersections or any Subsidiary; provided, that no such change shall alter
the accounting methodology for Receivables (including the aging of Receivables)
without prior written consent of the Administrative Agent or (ii) discharge by
any Credit Party of its independent accountants or any withdrawal or resignation
by such independent accountants.
(f)            Notice of Tax Claims, Litigation and Judgments.  The Credit
Parties will give notice to the Administrative Agent, and each Term Lender in
writing within three (3) Business Days' of receipt of any written notice of
proposed assessment or written notice of the commencement of any material audit
or investigation by any Governmental Authority for unpaid Taxes of any Credit
Party or any Subsidiary that are due and payable, any commencement of any
litigation, proceedings or investigation affecting any Credit Party or any
Subsidiary or to which any Credit Party any of its Subsidiaries is or becomes a
party involving any claim against any Credit Party that has resulted in or would
reasonably be expected to result in (i) liabilities of more than $500,000 that
are not covered by insurance policies maintained in accordance with Section 6.07
against any Credit Party or any Subsidiary, (ii) a Material Adverse Effect or
(iii) any commencement of (A) a criminal investigation, (B) criminal indictment
or (C) a criminal conviction or penalty, in each case, with respect to a felony
committed or allegedly committed by any Credit Party or member of Senior
Management.  The Credit Parties will give notice to the Administrative Agent and
each Term Lender, in writing, in form and detail reasonably satisfactory to the
Administrative Agent, within five (5) Business Days' after obtaining knowledge
of any judgment not covered by insurance, final or otherwise, against any Credit
Party in an amount in excess of $500,000 or of the entry of any non-monetary
judgment that would reasonably be expected to have a Material Adverse Effect.
(g)            Fundamental Changes.  The Credit Parties shall provide to the
Administrative Agent promptly written notice of the occurrence of any event
described in Section 7.05(a).
Delivery by the Credit Parties to the Administrative Agent of any and all
notices required to be delivered to the Term Lenders as herein required shall be
deemed made upon receipt of such notices by the Administrative Agent.
Notices required to be delivered pursuant to the terms of this Section (to the
extent the information to be contained in any such notices is included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Intersections posts such materials, or provides a link thereto, on
Intersections' website on the Internet at Intersections' website address;
provided, however, Intersections shall promptly notify the Administrative Agent
in writing (which may be by Electronic Medium) of the posting of any such
materials.
6.06            Legal Existence; Maintenance of Properties.
(a)            Except as permitted by Section 7.05, each Credit Party will do
all things necessary to (i) maintain in full force and effect its legal
existence and good standing under the laws of its jurisdiction of organization
or incorporation (provided, that any Credit Party incorporated or organized in
and found not to be in good standing under the Laws of Delaware, Illinois or any
other jurisdiction which does not provide for the automatic termination of such
Credit Party's existence as a result thereof shall have twenty (20) days from
its loss of good standing to make all filings and submit payment of all fees and
take all such other actions required by the Laws of such jurisdiction to cause
such Credit Party to be restored to good standing, (ii) maintain its
qualification to do business in each state or other jurisdiction in which the
failure to do so would result in a Material Adverse Effect, and (iii) maintain
all of its rights and franchises, except where the failure to maintain such
right or franchise would not result in a Material Adverse Effect.
(b)            Each Credit Party (i) will cause all of its properties used or
useful in the conduct of its business to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
subject to ordinary wear and tear and immaterial Casualty Events and except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, (ii) will cause to be made all necessary repairs, renewals and
replacement thereof, all as in the judgment of the Credit Parties may be
necessary so that the business carried on in connection therewith may be
properly conducted at all times, and (iii) will continue to engage in the lines
of businesses conducted by them on the Closing Date; provided that nothing in
this Section 6.06(b) shall prevent any Credit Party from discontinuing the
operation and maintenance of any of its properties if such discontinuance is
permitted by Section 7.05(b).
6.07            Insurance.  Each Credit Party will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with the general practices of businesses engaged in similar activities in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as may be reasonable and prudent and in accordance with the
terms of the Security Documents.  In addition, each Credit Party will maintain
with financially sound and reputable insurers data breach insurance with respect
to its business containing such terms, in such forms and for such periods as may
be reasonably acceptable to the Administrative Agent. Such policies of insurance
shall name the Administrative Agent as an additional insured or lender's loss
payee, as applicable and provide for not less than thirty (30) days' prior
notice (or not less than ten (10) days' in the case of the non-payment of
premium) to the Administrative Agent of termination, lapse or cancellation of
such insurance.
6.08            Taxes.  Each Credit Party will (a) duly pay and discharge, or
cause to be paid and discharged, before the same shall become overdue, all
federal, state and other Taxes, assessments and other governmental charges
imposed upon it and its real properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all materials
claims for labor, material, or supplies that if unpaid might by law become a
Lien or charge upon any of its property; provided that any such Taxes,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall be contested in good faith by appropriate proceedings and such
Credit Party shall have set aside on its books adequate reserves in accordance
with GAAP with respect thereto; and provided further that the Credit Parties
will pay all such Taxes, assessments, charges, levies or claims forthwith prior
to the occurrence of an Event of Default under Section 8.01(f) hereof in respect
of any proceedings to foreclose or otherwise enforce any Lien that may have
attached as security therefor, (b) will withhold from each payment to be made to
any of its past or present employees, officers or directors, and to any
non-resident of the country in which it is a resident, the amount of all Taxes
and all other deductions or withholdings required to be withheld therefrom and
pay the same to the proper taxing authority within the time required under any
applicable law and (c) collect from all Persons the amount of all Taxes required
by applicable Law to be collected from them and remit the same to the proper
taxing authority within the time required under any applicable law.  Each Credit
Party shall file or cause to be filed all (w) federal, (x) state, (y) material
local and foreign income tax returns and (z) all material other tax returns,
reports, and declarations required by any jurisdiction to which it is subject as
required by applicable Law.
6.09            Compliance with Laws, Contracts, Licenses, Permits; Leaseholds
and Payment of Obligations Generally.
(a)            Compliance with Laws, Contracts, Licenses and Permits.  Each of
the Credit Parties will comply with (i) the applicable Laws wherever its
business is conducted, including, without limitation all Environmental Laws,
(ii) the provisions of its Governing Documents, (iii) all agreements and
instruments by which it or any of its properties may be bound, and (iv) all
applicable decrees, orders, and judgments, provided, that in each case, such
compliance shall be required by this Agreement only where noncompliance with
this Section 6.09(a)(i)-(iv) would result in a Material Adverse Effect; provided
that such failure to comply shall be deemed to be (without limitation) a
Material Adverse Effect if the failure to comply either (x) materially and
adversely affects the enforceability of Receivables in an aggregate amount of
more than $300,000 or (y) results in a prolonged systemic violation of
Requirements of Law such that all Receivables created thereunder during such
period are rendered unenforceable. If any authorization, consent, approval,
permit or license from any Governmental Authority or any central bank or other
fiscal or monetary authority shall become necessary or required in order that
any Credit Party may fulfill any of its obligations hereunder or any of the
other Loan Documents to which such Credit Party is a party or to conduct its
business in any jurisdiction, each Credit Party will promptly take or cause to
be taken all reasonable steps within the power of such Credit Party to obtain
such authorization, consent, approval, permit or license, and upon request of
the Administrative Agent, to furnish the Administrative Agent and the Term
Lenders with evidence thereof.
(b)            Regulatory Materials.  Each Fiscal Year, the Administrative Agent
shall have the right, through counsel of the Administrative Agent's choice, to
conduct a review (in scope reasonably satisfactory to the Administrative Agent
in a manner that does not materially interfere with the business operations of
the Credit Parties) of (i) the forms of customer contracts in use by the Credit
Parties, (ii) the Credit Parties' compliance management systems and any policies
and procedures related thereto, (iii) the Credit Parties' servicing guidelines,
documents and materials, and (iv) privacy notices, any information relating to
consumer complaints, or any other materials provided to or presented to
consumers. All reasonable costs and expenses incurred by the Administrative
Agent in connection with such reviews and reports shall be promptly reimbursed
by the Credit Parties after receipt of supporting documentation; provided that
the Administrative Agent shall endeavor, so long as no Event of Default shall
have occurred or be continuing  and absent the deployment of new business lines,
to limit such costs and expenses in connection with such reviews and reports to
not more than $25,000 per Fiscal Year.  Each Credit Party shall at all times
enforce and fully implement its compliance management systems to ensure
compliance with the requirements of all Laws and all other orders, writs,
injunctions and decrees applicable to it, except where the failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(c)            Compliance with CFPB Consent Order or Plan. Intersections shall
take all action necessary to ensure compliance with the CFPB Consent Order and
the CFPB Compliance Plan, except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(d)            Compliance with Terms of Leaseholds.  Each Credit Party will make
all payments and otherwise perform all material obligations in respect of all
leases of material real property (including but not limited to any lease for
headquarters or chief executive office location or similar primary location) to
which such Credit Party is a party within any grace period provided therefor
under such lease, other than such payments or obligations which are being
contested in good faith by appropriate proceedings and as to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP.  Each Credit Party shall notify the Administrative Agent of any default
known to the Credit Parties by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such default
by a Credit Party, and cause each of its Subsidiaries to do so.
(e)            Payment of Obligations Generally.  Pay and discharge as the same
shall become due and payable, all its other obligations and liabilities (except
to the extent prohibited by Article VII), including (i) all lawful claims which,
if unpaid, would by law become a Lien (other than a Permitted Lien) upon the
Collateral or otherwise would reasonably be expected to result in a Material
Adverse Effect and (ii) all Indebtedness, as and when due and payable, but
subject to any subordination provisions or intercreditor agreement.
6.10            Use of Proceeds.  The proceeds of the Term Loans shall be used
solely for (a) (i) for working capital and general corporate purposes of the
Core Business subject to the restrictions set forth in this Agreement, (ii) up
to $4,000,000 for common stock buy-backs within 180 days of the date hereof, (b)
the payment of fees and expenses incurred in connection with the negotiation,
execution and delivery of this Agreement, and the other Loan Documents and (c)
to refinance the loans under the Prior Credit Agreements on the Closing Date,
and, in each case, in compliance with Section 7.14.
6.11            Covenant to Guarantee Obligations and Give Security.
(a)            Upon the formation or acquisition of any new direct or indirect
Subsidiary after the Closing Date (other than any Excluded Subsidiary, so long
as a material adverse tax consequence would result therefrom) by any Credit
Party, then the Credit Parties shall, at the Credit Parties' expense:
(i)            Notify the Administrative Agent in writing either prior to or no
later than the date of formation or acquisition of such Subsidiary of the
formation or acquisition of such Subsidiary,
(ii)            within fifteen (15) Business Days after receipt thereof, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(other than Excluded Subsidiary excluded from the requirements due to material
adverse tax consequences), to duly execute and deliver to the Administrative
Agent a Guarantee guaranteeing the other Credit Parties' obligations under the
Loan Documents,
(iii)            within fifteen (15) Business Days after such formation or
acquisition, furnish to the Administrative Agent a description of the real and
personal properties of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent,
(iv)            within fifteen (15) Business Days after receipt thereof, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to duly execute and deliver to the Administrative Agent
Security Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all certificates
representing the Capital Stock in and of such Subsidiary), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such real and personal
properties,
(v)            within thirty (30) Business Days after such formation or
acquisition, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action (including
the recording of Mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents or such other actions as are necessary or desirable under any
applicable Law) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Security
Documents delivered pursuant to this Section 6.11, enforceable against all third
parties in accordance with their terms,
(vi)            simultaneously with delivery of the Security Documents required
pursuant to this Section 6.11, deliver to the Administrative Agent, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Credit Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (i), (iii) and (iv)
above, and as to such other matters as the Administrative Agent may reasonably
request, and
(vii)            simultaneously with delivery of the information required
pursuant to Section 6.11(a)(iii), deliver to the Administrative Agent with
respect to each parcel of fee owned real property having a fair market value
greater than $500,000 owned or held by the entity that is the subject of such
formation or acquisition, title reports, surveys and to the extent in the Credit
Party's possession or to the extent required by applicable Law, engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance reasonably satisfactory to the Administrative Agent,
provided, however, that to the extent that any Credit Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.
(b)            Upon the acquisition of any property by any Credit Party
following the Closing Date, if such property, in the judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties having a fair market value greater than $100,000, then the
Credit Parties shall, at the Credit Parties' expense (provided that
notwithstanding anything contained in this Section 6.11(b), if a material
adverse tax consequence shall result from such grant of a security interest, no
more than 66% of the voting Capital Stock and 100% of the non-voting Capital
Stock of any Excluded Subsidiary formed or acquired by any Credit Party shall be
required to be subject to the security interest of the Administrative Agent):
(i)            within fifteen (15) Business Days after such acquisition, furnish
to the Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent,
(ii)            within fifteen (15) Business Days after such acquisition, cause
the applicable Credit Party to duly execute and deliver to the Administrative
Agent Security Documents (to the extent not already delivered), as specified by
and in form and substance reasonably satisfactory to the Administrative Agent,
securing payment of all the Obligations of the applicable Credit Party under the
Loan Documents and constituting Liens on all such properties,
(iii)            within fifteen (15) Business Days after such acquisition, cause
the applicable Credit Party to take whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents or such
action necessary or desirable under applicable Law) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,
(iv)            simultaneously with delivery of the Security Documents required
pursuant to Section 6.11(b)(ii) and (b)(iii), deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Credit Parties reasonably
acceptable to the Administrative Agent as to the matters contained in clauses
(ii) and (iii) above and as to such other matters as the Administrative Agent
may reasonably request,
(v)            within fifteen (15) Business Days after any acquisition of fee
owned real property having a fair market value greater than $500,000 deliver to
the Administrative Agent with respect to such real property, flood zone
determination forms, flood insurance certificates, to the extent applicable,
title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent,
and
(vi)            within thirty (30) days (or such longer period as agreed to by
the Administrative Agent in its absolute discretion) after any acquisition of a
headquarters location or any location containing material books and records,
deliver to the Administrative Agent a Lien Waiver on such property,
duly-executed by the necessary parties.
(c)            At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such Security Documents.
(d)            Notwithstanding the foregoing, the parties hereto agree that the
Credit Parties shall not be required to take any actions for purposes of
perfecting Liens on the Collateral granted pursuant to the Security Documents to
the extent that the Administrative Agent, in its sole and absolute discretion,
determines that such action would not provide material credit support for the
benefit of the holders of the Obligations.
6.12            Conduct of Business.  Except as permitted by Section 7.05, each
Credit Party will continue to engage primarily in the businesses engaged in by
such Credit Party on the Closing Date, or such businesses as are reasonably
related to the businesses engaged in by such Credit Party on the Closing Date.
6.13            Further Assurances.  Each Credit Party will cooperate with the
Term Lenders and the Administrative Agent and execute such further instruments
and documents as the Term Lenders or the Administrative Agent shall reasonably
request to carry out to their reasonable satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.
6.14            Inspections
(a)            General.  Each Credit Party shall permit the Term Lenders and the
Administrative Agent to visit and inspect any of the properties of any Credit
Party accompanied by a representative of the Credit Party to the extent such
representative does not interfere with such inspection, to examine the books of
account of such Credit Party (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of such Credit
Party with, and to be advised as to the same by, its and their officers, in each
case at such reasonable times and intervals and with prior notice, as the
Administrative Agent or any Term Lender may reasonably request; provided that
such inspection rights shall be exercised no more frequently than annually if no
Event of Default exists, no notice shall be required during the continuance of
an Event of Default. In the event any Term Lender desires to exercise its rights
hereunder, such Term Lender shall make a reasonable effort to do so
contemporaneously with any inspection to be performed by the Administrative
Agent.
(b)            Communications with Accountants.  Each Credit Party authorizes
the Administrative Agent and the Term Lenders to communicate directly with such
Credit Party's independent certified public accountants and authorizes such
accountants to disclose to the Administrative Agent and the Term Lenders any and
all financial statements and other supporting financial documents and schedules
including copies of any management letter with respect to the business,
financial condition and other affairs of such Credit Party; provided that if no
Event of Default exists (i) a representative of the Credit Party shall be
permitted to participate in all such communications and (ii) such communication
rights shall be exercised no more frequently than annually.  At the request of
the Administrative Agent or any Term Lender, each Credit Party shall deliver a
letter addressed to such accountants authorizing them to communicate directly
with the Administrative Agent and the Term Lenders in accordance with the
foregoing.
6.15            Backup Records.  The Borrowers shall at all times maintain
duplicate electronic copies of all agreements, instruments, and documents
evidencing the Receivables, and all servicing records relating thereto, at a
location other than the Borrower's primary business location pursuant to such
arrangements as are reasonably required by the Administrative Agent from time to
time.
6.16            Deposit Accounts.  Each Credit Party shall at all times maintain
Deposit Accounts or securities accounts with depository banks or other financial
institutions reasonably acceptable to the Administrative Agent and lockboxes
with arrangements reasonably satisfactory to Administrative Agent and all
account debtors of the Credit Parties shall be remitting payments to, or shall
have been instructed to remit payments to, a Deposit Account subject to an
Agency Account Agreement. The Administrative Agent acknowledges that Silicon
Valley Bank is an acceptable depository bank. In addition, any Deposit Account
(other than an Excluded Account), securities account or lockbox established
after the date hereof shall be subject to an Agency Account Agreement. Each
Credit Party shall and shall cause each of their Subsidiaries to immediately
deposit or cause to be deposited promptly, and in any event no later than one
(1) Business Day after the date of receipt thereof, all payments and proceeds in
respect of Collateral into such Deposit Accounts or lockbox subject to an Agency
Account Agreement. All payments and proceeds received in a zero balance account
shall be deposited or caused to be deposited into a Deposit Account subject to
an Agency Account Agreement no later than one Business Day after the date of
receipt thereof. No Credit Party (other than i4c) shall comingle funds in a
Deposit Account with funds belonging to i4c and i4c shall not comingle any of
its funds in a Deposit Account of any other Credit Party. The Credit Parties
shall not affect any payroll payments from any deposit account other than an
Excluded Account. Notwithstanding anything herein to the contrary, an Account
Agency Agreement shall not be required for accounts numbered xxxxxx, xxxxxx,
xxxxxx, xxxxxx, and xxxxxx held by IISI at MB Financial Bank, N.A. and account
number xxxxxx held by IISI at Bank of America, N.A. if the balance in such
accounts is not in excess of Fifty Thousand Dollars ($50,000) in the aggregate
on any day.
6.17            [Reserved]
6.18            Post-Closing Obligations.  Each Credit Party agrees to comply
with each of the covenants contained in Schedule 6.18 on or before the time
periods prescribed therein.
6.19            Anti-Corruption Laws.  The Borrowers and their respective
Subsidiaries will conduct its businesses in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.
ARTICLE VII
NEGATIVE COVENANTS
Each Credit Party signatory hereto covenants and agrees for itself and on behalf
of its Subsidiaries that, so long as any Term Lender shall have any Term Loan or
other Obligation outstanding:
7.01            Investments.  None of the Credit Parties nor any of its
Subsidiaries will make any Investment in any Person, except for Investments
which consist of:
(a)            Investments consisting of extensions of credit in the nature of
accounts receivable arising from the grant of trade credit in the ordinary
course of business or comprised of notes payable, or stock or other securities
issued by account debtors to such Credit Parties pursuant to negotiated
agreements with respect to settlement of such account debtor's accounts in the
ordinary course of business;
(b)            Capital Stock (i) issued and outstanding on the Closing Date in
its Subsidiaries in existence on the Closing Date, (ii) issued following the
Closing Date by a Credit Party to another Credit Party, (iii) issued to a Credit
Party following the Closing Date by another Person that will become a Credit
Party promptly following such issuance or capital contribution between such
Persons, (iv) acquired in a Permitted Acquisition subject to Section 6.11, or
(v) issued in connection with a Permitted Acquisition so long as no Change of
Control would result therefrom, no Event of Default shall have occurred or be
continuing or would result therefrom, and subject to the limitation as to
amounts set forth in the definition of Permitted Acquisition.
(c)            Investments consisting of capital contributions by a Credit Party
to another Credit Party; provided that no Investment shall be made to i4c
directly or indirectly other than Investments by Intersections and Holdings to
i4c for costs associated with the wind-down of operations at i4c; provided, that
such funds (w) shall be used to pay costs and outstanding obligations relating
to the wind-down of operations of i4c, including employee separation and
contract termination costs, (x) shall not be transferred to i4c any earlier than
three (3) Business Days prior to the required disbursement by i4c of such costs
and outstanding obligations, (y) through June 30, 2017 (or such later date as
may be agreed to by the Administrative Agent in its sole discretion) shall not
exceed $2,200,000 in the aggregate, and (z) after June 30, 2017 (or such later
date as may have been agreed to by the Administrative Agent above) shall not
exceed $12,000 in the aggregate in any fiscal year (or such greater amount as
the Administrative Agent may agree to in its sole discretion) for costs and
outstanding obligations incidental to the maintenance of i4c's entity existence,
licensing of intellectual property pursuant to a Wind-Down Event with respect to
i4c, and the dissolution and termination of existence of i4c.
(d)            Investments consisting of intercompany loans or advances by and
among the Credit Parties so long as the Administrative Agent has a first
priority, perfected Lien in such intercompany loans and has received an
Intercompany Note evidencing such intercompany loans, together with transfer
powers executed in blank in connection therewith; provided that (x) no
Intercompany Note shall be required to evidence obligations related to the fair
and reasonable allocation of overhead and administrative expenses among the
Credit Parties and (y) no loans or advances shall be made to i4c directly or
indirectly other than (i) as a result of the fair and reasonable allocation of
overhead and administrative expenses among the Credit Parties or (ii) as
described in clause (c) above;
(e)            Investments consisting of any Credit Party Guaranteeing (i) the
Obligations of the Credit Parties and (ii) other Indebtedness if such Credit
Party would be permitted to directly incur such Indebtedness under Section 7.02,
but, in each case, expressly excluding any Guarantees of Indebtedness of i4c,
directly or indirectly;
(f)            Investments in cash or Cash Equivalents that are subject to the
Administrative Agent's Lien and control pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent;
(g)            Investments consisting of loans or advances to its respective
officers, directors and employees on an arm's-length basis in the ordinary
course of business consistent with past practices for travel, tuition
reimbursement, 401(k) account transition amounts, business entertainment,
relocation and similar business purposes up to a maximum of $50,000 per Person
at any one time outstanding and $250,000 in the aggregate at any one time
outstanding;
(h)            Investments existing as of the Closing Date and set forth on
Schedule 7.01;
(i)            Permitted Acquisitions;
(j)            Capital Expenditures not to exceed $5,750,000 for each Fiscal
Year;
(k)            Restricted Payments permitted by Section 7.04; and
(l)            other Investments in an aggregate outstanding amount not
exceeding $250,000.
7.02            Restrictions on Indebtedness.  None of the Credit Parties nor
any of its Subsidiaries will incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:
(a)            Indebtedness of not more than $3,000,000 outstanding at any one
time secured by purchase money security interests and Capitalized Leases
permitted by Section 7.03(a)(vi);
(b)            Indebtedness of the Credit Parties consisting of the Obligations
under the Loan Documents;
(c)            [Reserved];
(d)            Indebtedness in respect of Swap Contracts entered into not for
speculative purposes in the ordinary course of business;
(e)            unsecured Subordinated Debt incurred after the Closing Date on
terms and conditions acceptable to the Administrative Agent in its sole
discretion, provided that (i) the maturity date of such Subordinated Debt shall
be at least one hundred and eighty (180) days following the Maturity Date (after
taking in account any extension thereof) and (ii) the aggregate amount of such
Subordinated Debt shall not exceed $2,000,000;
(f)            Indebtedness consisting of intercompany loans and advances
permitted by Section 7.01; provided that i4c shall not incur any such
Indebtedness or accept such advances directly or indirectly other than (i) as a
result of the fair and reasonable allocation of overhead and administrative
expenses among the Credit Parties or (ii) only as described in Section 7.01(c);
(g)            Guarantees by any Credit Party of Indebtedness of any other
Credit Party permitted by this Section 7.02;
(h)            Indebtedness consisting of contingent liabilities under surety
bonds, performance bonds and similar instruments incurred in the ordinary course
of business;
(i)            unsecured Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business; provided, however, that such Indebtedness is (A) extinguished within
three (3) Business Days of the incurrence thereof, and (B) incurred in the
ordinary course of business in respect of pooled accounts and similar
arrangements, in each case, in connection with cash management and deposit
accounts in the ordinary course of business, provided further that any
Indebtedness arising under this clause (i) shall not exceed $100,000;
(j)            Indebtedness incurred in the ordinary course of business in
respect of credit cards, credit card processing services, debit cards, stored
value cards, purchase cards and automated clearing house arrangements, including
without limitation, Indebtedness listed on Schedule 7.02;
(k)            to the extent constituting Indebtedness, obligations in respect
of agreements for the deferred payment of premiums or to finance the deferred
payment of premiums owing by any Credit Party under any insurance policies
entered into in the ordinary course of business that are either (i) unsecured or
(ii) secured by a Lien permitted under Section 7.03(a)(xi);
(l)            Indebtedness that may be deemed to exist under the agreements
relating to any Permitted Acquisition as a result of the obligation of the
applicable Credit Party to pay indemnification, contingent purchase price
payments or other purchase price adjustments or similar obligations and subject
to the limitations as to amounts set forth in the definition of Permitted
Acquisition;
(m)            Indebtedness under unsecured seller financing in connection with
a Permitted Acquisition to the extent permitted under Section 7.01(i) and
subject to the limitations as to amounts set forth in the definition of
Permitted Acquisition; provided that any such Indebtedness shall be subordinated
to the Obligations in a manner satisfactory to the Administrative Agent and
otherwise contain terms, conditions and amounts reasonably satisfactory to the
Administrative Agent;
(n)            Indebtedness that may be deemed to exist in connection with
Investments permitted pursuant to Section 7.01(c) or (d); and
(o)            other unsecured Indebtedness in an aggregate principal amount not
to exceed $250,000 at any time outstanding.
7.03            Restrictions on Liens.
(a)            Permitted Liens.  None of the Credit Parties nor any of its
Subsidiaries will create or incur or suffer to be created or incurred or to
exist any Lien upon any of their respective property or assets of any character
whether now owned or hereafter acquired, or upon the income or profits therefrom
other than:
(i)            Liens of landlords, carriers, warehousemen, repairmen, mechanics
and materialmen and other like Liens created in the ordinary course of business,
(x) for amounts which are not yet due or which are being contested in good faith
by appropriate proceedings and as to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP or (y) in an
amount not to exceed $50,000 in the aggregate at any time with respect to
payments to such Persons that are overdue for a period of not more than 30 days;
provided that this clause (y) shall not be deemed to permit any Liens of a
landlord for overdue payments under a lease for headquarters or chief executive
office location including without limitation,  under the lease of the property
located at 3901 Stonecroft Blvd., Chantilly, VA  20151, it being agreed that
payments shall not be deemed to be overdue for the purposes of this clause (y)
if an applicable grace period has not yet expired or a required notice has not
yet been given;
(ii)            Liens, pledges or deposits made in connection with worker's
compensation, employee benefit plans, unemployment or other insurance, old age
pensions, or other Social Security benefits, and good faith deposits in
connection with tenders, contracts, bids, statutory obligations or leases to
which it is a party or deposits to secure, or in lieu of, surety, penalty or
appeal bonds, performance bonds, letters of credit and other similar obligations
or arising as a result of progress payments under government contracts or
contracts with public utilities, in each case, in the ordinary course of
business;
(iii)            minor defects, irregularities, encumbrances, easements, zoning
restrictions, rights of way, and clouds on title as normally exist with respect
to similar properties which do not materially interfere with the present or
proposed use of the applicable Credit Party's real property;
(iv)            Liens in favor of the Administrative Agent and the other Secured
Parties securing the Obligations;
(v)            [Reserved];
(vi)            Liens created by conditional sale or other title retention
agreements (including Capitalized Leases and pursuant to sale-leaseback
transactions permitted by this Agreement) or in connection with purchase money
Indebtedness with respect to equipment and fixed assets acquired by any Credit
Party, involving the incurrence of an aggregate amount of purchase money
Indebtedness and obligations with respect to conditional sale or title retention
agreements of not more than $3,000,000 outstanding at any one time for all such
Liens (provided that such Liens attach only to the assets subject to such
purchase money debt and such Indebtedness is incurred within one hundred twenty
(120) days following such purchase and does not exceed 100% of the purchase
price of the subject assets);
(vii)            Liens securing judgments for the payment of money not
constituting an Event of Default so long as the enforcement of such Lien has
been effectively stayed and so long as such Lien is junior to the Lien in favor
of the Administrative Agent granted under the Security Documents;
(viii)            Liens in favor of a banking institution arising as a matter of
law encumbering deposits (including the right of set-off) and which are within
the general parameters customary in the banking industry to secure usual and
customary fees, returned items and other like exposure with respect to such
account relating to Deposit Accounts maintained by any Credit Party with such
banking institution;
(ix)            Liens in the form of cash collateralization (including, without
limitation those listed on Schedule 7.03) to secure reimbursement obligations
with respect to automated clearing house treasury management arrangements,
credit cards, credit card processing services, debit cards, stored value cards,
and purchase cards obtained in the ordinary course of business and otherwise
permitted hereunder; provided that the aggregate amount secured by such Liens
shall not exceed $650,000;
(x)            Liens for Taxes not yet due and payable or which are being
contested in accordance with Section 6.08;
(xi)            Liens on unearned insurance premiums securing the payment of
financed insurance premiums so long as such financed amounts are promptly paid;
provided that such Liens extend only to such insurance premiums or loss payment
from any insurance provider in an amount not in excess of any unpaid financed
premiums; and
(xii)            to the extent constituting a Lien, non-exclusive licenses of
Intellectual Property (other than to the extent such licenses would restrict the
ability of any Credit Party or the Administrative Agent to sell or license the
subject Intellectual Property or impair the security interests granted to the
Administrative Agent) in the ordinary course of business not interfering with
the business of any Credit Party.
(b)            Restrictions on Negative Pledges and Upstream Limitations.  No
Credit Party shall nor shall any Subsidiary (a) enter into or permit to exist
any arrangement or agreement (excluding this Agreement and the other Loan
Documents) which directly or indirectly prohibits any Credit Party or any
Subsidiary from creating, assuming or incurring any Lien upon its properties,
revenues or assets whether now owned or hereafter acquired, as security for the
Obligations, or from making Guaranties of the Obligations, or (b) enter into any
agreement, contract or arrangement (excluding this Agreement and the other Loan
Documents) restricting the ability of any Subsidiary of any Credit Party to pay
or make dividends or distributions in cash or kind to any Credit Party, to make
loans, advances or other payments of whatsoever nature to any Credit Party, or
to make transfers or distributions of all or any part of its assets to any
Credit Party in each case other than customary anti-assignment provisions
contained in leases, licensing agreements, contracts and other agreements
restricting the assignment thereof entered into by any Credit Party or any
Subsidiary in the ordinary course of its business.
7.04            Restricted Payments; Prepayments.
(a)            Restricted Payments.  No Credit Party nor any Subsidiary shall
make any Restricted Payment, except (i) Restricted Payments to a Credit Party
(other than i4c); (ii) Restricted Payments to i4c that (x) result from the fair
and reasonable allocation of overhead and administrative expenses among the
Credit Parties or (y) would have been permitted pursuant to Section 7.01(c);
(iii) Restricted Payments solely in shares of common stock or warrants to
purchase common stock so long as no Change of Control would result therefrom,
(iv) Restricted Payments in the form of splits of Capital Stock or
reclassifications of Capital Stock into additional shares of common stock, (v)
repurchases of Capital Stock in any Credit Party deemed to occur upon "cashless"
exercise of restricted stock units, restricted stock awards, restricted stock
options or restricted warrants subject to an incentive plan approved by the
board of directors of the Credit Parties, (vi) so long as no Event of Default
shall have occurred or be continuing or would result therefrom, payments by any
Credit Party (other than Intersections) to Intersections to enable Intersections
to purchase, redeem, retire or otherwise acquire shares of its Capital Stock (or
options or rights to acquire its Capital Stock) held by current or former
officers, directors or employees of any Credit Party, in an aggregate cash
amount not exceeding $500,000 in the aggregate for all such purchases,
redemptions, retirements and acquisitions at all times, (vii) so long as no
Event of Default shall have occurred and be continuing or would result
therefrom, Restricted Payments in the form of issuances of restricted Capital
Stock to officers, directors and employees of the Credit Parties in connection
with employee compensation and incentive arrangements approved by the board of
directors of Intersections, in each case so long as treated as a compensation
expense under GAAP and related cash payment of taxes in connection with such
issuances paid on behalf of such officers, directors and employees, (viii)
Restricted Payments in the form of purchases, redemptions or other acquisitions
of Capital Stock with the proceeds received from the substantially concurrent
issue of new shares of Capital Stock, so long as no Event of Default shall have
occurred and be continuing or would result therefrom, (ix) customary fees paid
or expense reimbursements provided to members of the board of directors (or
equivalent governing body) of any Credit Party in the ordinary course of
business and consistent with past practices and (x) to the extent constituting
Restricted Payment, payments made to Digital Matrix Systems, Inc. in the
ordinary course of business on terms no less favorable to the Credit Party than
would have been obtainable on an arm's-length basis, for services provided to
the Credit Parties, including credit monitoring and analysis.
(b)            Payments.  No Credit Party nor any Subsidiary shall pay, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Indebtedness other than with respect to any Subordinated Debt,
those payments expressly permitted to be made under the Subordination Agreement
applicable thereto.
7.05            Merger, Consolidation and Disposition of Assets.
(a)            Mergers, Acquisitions, Dissolutions, Liquidations and
Consolidations.  None of the Credit Parties nor any Subsidiary will become a
party to any merger, dissolution, liquidation or consolidation, except for, so
long as no Default or Event of Default is continuing or would result therefrom:
(i)            Permitted Acquisitions;
(ii)            the merger or consolidation of one or more of the Credit Parties
with and into a Credit Party; provided that in any merger or consolidation
involving Intersections, Intersections shall be the surviving entity; and
(iii)            the dissolution or liquidation of Subsidiaries whose assets, if
any, have been disposed of, transferred or sold in accordance with Section
7.05(b).
(b)            Disposition of Assets.  No Credit Party nor any Subsidiary shall
dissolve, liquidate or sell, transfer, convey, assign or otherwise dispose of
any of its properties or other assets, including any Capital Stock of any of its
Subsidiary (whether in a public or a private offering or otherwise), any of its
Receivables or any of its other Investments, other than:
(i)            dispositions of assets among Credit Parties (other than
dispositions to i4c except for (x) dispositions resulting from the fair and
reasonable allocation of overhead and administrative expenses among the Credit
Parties, (y) dispositions expressly permitted by Section 7.01(c) and (z)
contributions from i4c to a Credit Party resulting from a Wind-Down Event);
(ii)            dispositions of obsolete or worn out equipment or fixtures no
longer useful in the business, whether now owned or hereafter acquired, in the
ordinary course of business;
(iii)            so long as no Default or Event of Default is continuing or
would result therefrom, sales of equipment now owned or hereafter acquired by
any Credit Party in an aggregate amount not to exceed $500,000;
(iv)            non-exclusive licenses of Intellectual Property in the ordinary
course of business (other than to the extent such licenses would restrict the
ability of the Credit Party or the Administrative Agent to sell or license the
subject Intellectual Property or impair the security interests granted to the
Administrative Agent);
(v)            dispositions of Capital Stock and other assets of i4c and IISI,
so long as such dispositions constitute a Wind-Down Event;
(vi)            dispositions of inventory in the ordinary course of business;
(vii)            dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property or applied
in accordance with Section 2.02(b)(i);
(viii)            to the extent constituting a disposition, dispositions of
damaged property subject to casualty or condemnation events related thereto upon
receipt of all applicable insurance proceeds in respect thereof;
(ix)            dispositions of assets pursuant to the Specified Disposition;
and
(x)            dispositions constituting Investments permitted pursuant to
Section 7.01(a), (b), (c) or (d).
7.06            Sale and Leaseback.  No Credit Party nor any Subsidiary shall
engage in any sale-leaseback or similar transaction or incur any Synthetic Lease
Obligations involving any of its assets.
7.07            Accounting Changes; Change of Fiscal Year.  No Credit Party nor
any Subsidiary will make any change in (i) accounting policies or reporting
practices, except as permitted by GAAP or (ii) their Fiscal Year.
7.08            Transactions with Affiliates.  No Credit Party nor any
Subsidiary will engage in any transaction with any Affiliate or its or any of
its Affiliate's employees, officers or directors, whether or not in the ordinary
course of business, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such Affiliate, on terms less favorable to such Credit Party or Subsidiary or
Affiliate than would have been obtainable on an arm's-length basis in the
ordinary course of business; provided that the foregoing restriction shall not
apply to (i) transactions solely among the Credit Parties otherwise permitted
hereunder, it being understood that no transfers of assets or cash between
Credit Parties and i4c are permitted hereunder other than dispositions of assets
to i4c expressly permitted by Sections 7.01(c) and 7.05(b)(i), and (ii) any
Restricted Payment permitted under Section 7.04.
7.09            Change in Terms of Governing Documents; Material Agreements.  No
Credit Party nor any Subsidiary shall change or amend, modify, supplement or
waive the terms of any (a) of its Governing Documents, except (x) amendments,
modifications, supplements or waivers that do not adversely affect the rights or
interests of the Administrative Agent or the Term Lenders or (y) modifications
to the Governing Documents of Holdings to enable Holdings to convert to a
Delaware limited liability company; provided that concurrently with such
conversion, the Credit Parties shall have complied with each of the requirements
set forth in Section 6.11 as if such requirements applied to such limited
liability company and as if the deadlines set forth therein were the date of the
conversion of Holdings, (b) any Material Agreement, except amendments,
modifications, supplements or waivers that do not adversely affect the rights or
interests of the Administrative Agent or the Term Lenders or (c) any
Subordinated Debt Document, only to the extent permitted by the Subordination
Agreement applicable thereto.  No Credit Party shall permit any contract
identified in clause (d) of the definition of "Material Agreement" to terminate,
lapse or otherwise not be in full force or effect other than in accordance with
its terms.
7.10            Change in Nature of Business.  No Credit Party nor any
Subsidiary shall engage in any line of business substantially different from
those lines of business conducted by such Credit Party on the Closing Date.  For
the avoidance of doubt, neither a Wind-Down Event nor any resulting dissolution
of the legal existence of i4c, the Habits at Work Business, or Holdings shall
constitute engaging in any line of business substantially different from those
lines of business conducted by such Credit Party on the Closing Date; provided,
that, the Borrowers shall provide the Administrative Agent with evidence of any
such dissolution reasonably satisfactory to the Administrative Agent.
7.11            Margin Regulations.  No Credit Party shall use the proceeds of
the Term Loan, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
7.12            Financial Covenants.
(a)            Minimum Cash Balance.  Intersections and its Subsidiaries shall
not permit Cash on Hand, as of the close of each Business Day, to be less than
twenty percent (20%) of the Total Outstandings.  For purposes of calculating
Cash on Hand and for the avoidance of doubt, the requirement of this Section
7.12(a) as to Cash on Hand requires Cash on Hand to be calculated as of the
close of each Business Day, however Total Outstandings shall be (x) the amount
of Total Outstandings on the last day of the month prior to any relevant time of
calculation of the financial covenant required hereby and (y) Total Outstandings
at any month end which is also a Fiscal Quarter end date shall be calculated net
of any amortization payment made on the last day of such Fiscal Quarter closest
to such month end date.
(b)            [Reserved].
(c)            Minimum Consolidated EBITDA. With respect to each Fiscal Quarter
ending on or after December 31, 2017, Intersections and its Subsidiaries shall
not permit Consolidated EBITDA determined as of the end of each such Fiscal
Quarter (any such Fiscal Quarter, the "Relevant Quarter") to be less than
$2,000,000; provided, however, that to the extent Consolidated EBITDA for a
Relevant Quarter is less than $2,000,000, any Consolidated EBITDA for the Fiscal
Quarter ending immediately prior to such Relevant Quarter in excess of
$2,000,000 ("Prior Quarter Excess EBITDA") shall be deemed to be included in the
Relevant Quarter for purposes of determining compliance with this Section
7.12(c), but only to the extent that (x) such Prior Quarter Excess EBITDA has
not already been applied as Future Quarter Excess EBITDA as set forth below and
(y) any such Future Quarter Excess EBITDA applied in any Relevant Quarter shall
be excluded from the definition of Prior Quarter Excess EBITDA; provided,
further that if Consolidated EBITDA for a Relevant Quarter is still not equal to
or in excess of $2,000,000 when also including Prior Quarter Excess EBITDA,
there shall be no breach if the sum of the following equals or exceeds
$2,000,000 (i) Consolidated EBITDA for the Relevant Quarter plus (ii)
Consolidated EBITDA for the Fiscal Quarter immediately following such Relevant
Quarter in excess of $2,000,000 ("Future Quarter Excess EBITDA") and the
determination of compliance with this covenant shall be deferred until the
determination of Future Quarter Excess EBITDA.
7.13            Termination of Personal Information Services under Bank of
America Agreements.  Bank of America, N. A. or any Affiliate shall take any
action under the Bank of America Agreements the effect of which is that the
Credit Parties cease to have the right, for any reason, to provide Personal
Information Services to subscribers under the Bank of America Agreements,
including, without limitation, as a result of Bank of America, N.A. or any
Affiliate transferring the provision of such services or using a different
service provider for such services, and such cessation results in greater than a
twenty percent (20%) decline in total revenue of Intersections and its
Subsidiaries.
7.14            Sanctions; Anti-Corruption Laws. The Credit Parties shall not
permit any Term Loan or the proceeds of any Term Loan, directly or indirectly,
to be lent, contributed or otherwise made available to any Subsidiary, joint
venture partner, or other individual or entity, to fund any activities of or
business with any individual or entity in any Designated Jurisdiction that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as a Term Lender,
Administrative Agent) of any Sanctions or any breach of the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or other similar
anti-corruption legislation in other jurisdictions.
7.15            Activities of Wind-Down Event Entities.   Following the
occurrence of a Wind-Down Event for the applicable entity, neither Holdings nor
i4c shall engage in any business activities other than (a) in the case of
Holdings, ownership of the Capital Stock of i4c (and assets incidental to such
ownership), (b) activities incidental to the maintenance of their corporate
existence and, (c) activities constituting a Wind-Down Event and any licensing
of intellectual property pursuant to such a Wind-Down Event. For the avoidance
of doubt, following the occurrence of a Wind-Down Event for the applicable
entity, neither Holdings nor i4c shall own any assets or incur any liabilities
other than as expressly set forth in this Section 7.15.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01            Events of Default.  Any one or more of the following events
shall constitute an event of default (each, an "Event of Default") under this
Agreement:
(a)            Non-Payment.  Any Credit Party shall fail to (i)  pay any
principal of the Term Loans when the same shall become due and payable, whether
at the stated date of maturity or any accelerated date of maturity or at any
other date fixed for payment; or (ii) pay any interest on the Term Loans on the
date when the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment; provided that solely with respect to monthly interest payments, on no
more than three (3) occasions in any consecutive twelve month period, Borrower
may pay interest on the Term Loans no later than one (1) Business Day of the
date when the same shall become due and payable pursuant to Section 2.04(c); or
(iii) pay the fees or other sums due hereunder  (other than  principal or
interest governed by clause (i) and (ii) above) or under any of the other Loan
Documents, within three (3) days after the date when the same shall become due
and payable.
(b)            Specific Covenants.
(i)            Any Credit Party shall fail to comply with any of its covenants
contained in Section 6.04(a) through (h), Section 6.05, Section 6.06(a), Section
6.07, Section 6.09, Section 6.10, Section 6.14, Section 6.15, Section 6.16,
Section 6.17, Section 6.18 or Article 7.
(c)            Other Defaults.  Any Credit Party shall fail (or, to the extent
applicable, fail to cause its Subsidiaries) to perform any term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified elsewhere in this Section 8.01) and such failure continues for
thirty (30) days; or
(d)            Representations and Warranties.  Any representation or warranty
of any Credit Party in this Agreement or any of the other Loan Documents or in
any other document or instrument delivered pursuant to or in connection with
this Agreement shall prove to have been false in any material respect (but
without any duplication of any materiality qualifications) upon the date when
made or deemed to have been made or repeated; or
(e)            Inability to Pay Debt; Insolvency Proceedings; Etc.  Any Credit
Party or any of its Subsidiaries shall make an assignment for the benefit of
creditors, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of such Credit Party or such Subsidiary or of
any substantial part of the assets of any Credit Party or such Subsidiary or
shall commence any case or other proceeding relating to any Credit Party or such
Subsidiary under any Debtor Relief Law, now or hereafter in effect, or shall
take any action to authorize or in furtherance of any of the foregoing, or if
any such petition or application (including a bankruptcy application) shall be
filed or any such case or other proceeding shall be commenced against any Credit
Party or such Subsidiary and such Credit Party or such Subsidiary shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition
or application shall not have been dismissed or stayed within sixty (60) days
following the filing thereof; a decree or order (including a bankruptcy order)
is entered appointing any such trustee, custodian, liquidator or receiver or
adjudicating any Credit Party or any Subsidiary bankrupt or insolvent, or
approving a petition or a bankruptcy application in any such case or other
proceeding, or a decree or order (including a bankruptcy order) for relief is
entered in respect of any Credit Party or any Subsidiary in an involuntary case
under federal bankruptcy laws as now or hereafter constituted; or
(f)            Judgments.  There shall remain in force for more than thirty (30)
days, whether or not consecutive, any final judgment against any Credit Party
(considered collectively) that exceeds in the aggregate $350,000 which is not
covered by insurance policies as to which coverage has been accepted unless such
judgment has been discharged, satisfied, bonded or stayed pending appeal; or
(g)            ERISA Event.  An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Credit Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
$250,000 or (ii) any Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the $250,000; or
(h)            Indebtedness.  Any Credit Party shall fail to pay at maturity, or
within any applicable period of grace, any obligation for Indebtedness in excess
of $350,000, or fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing Indebtedness in excess of $350,000 for such period of time as would
permit (assuming the lapse of time and/or giving of appropriate notice if
required and assuming such breach has not been cured within the applicable grace
period thereunder) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof; or
(i)            Invalidity of Loan Documents; Etc.  If (A) other than in
accordance with the terms thereof or with a consent or approval obtained in
accordance with Section 9.01, any of the Loan Documents shall be cancelled,
terminated, revoked, rescinded or otherwise ceases to be in full force and
effect; or the Administrative Agent's security interests, mortgages or Liens in
the Collateral shall cease to be valid and perfected, or shall cease to have the
priority contemplated by the Security Documents other than due to the failure of
the Administrative Agent to take appropriate perfection actions; or (B) any
action at law, suit or in equity or other legal proceeding to cancel, revoke,
rescind or declare void any of the Loan Documents shall be commenced by or on
behalf of any Credit Party, any Subsidiary or any of their respective equity
holders; or (C) any court or any other Governmental Authority shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof; or
(j)            Change of Control.  A Change of Control shall occur; or
(k)            Loss of Collateral; Labor Matters; Force Majeure; Etc.  There
shall occur any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, expropriation, act of God or public enemy, or other
casualty, which in any such case causes the cessation or substantial curtailment
of revenue producing activities at any facility of any Credit Party if such
event or circumstance is not covered by business interruption insurance and
would have a Material Adverse Effect; or
(l)            Conduct of Business.  Except as otherwise expressly permitted
hereunder (including, for the avoidance of doubt, actions permitted in
connection with a Wind-Down Event), any Credit Party shall (i) take any action,
or shall make a determination, whether or not yet formally approved by any
Credit Party's management or board of directors (or equivalent governing body),
to (A) suspend the operation of all or a material portion of its business in the
ordinary course, (B) suspend the payment of any material obligations in the
ordinary course or suspend the performance of any material obligations in the
ordinary course or suspend the performance under the Material Agreements in the
ordinary course of business, or (C) solicit proposals for the employment of, or
employ, an agent or other third party to conduct a wind-down of any material
portion of its business or (ii) be enjoined, restrained or in any way prevented
by the order of any Governmental Authority from conducting any part of their
business unless such order would not have a Material Adverse Effect; or
(m)            Licenses, Permits, Etc.  There shall occur the loss, suspension
or revocation of, or failure to renew, any license or permit now held or
hereafter acquired by any Credit Party if such loss, suspension, revocation or
failure to renew would have a Material Adverse Effect, unless being contested in
good faith and by appropriate proceedings and for which the Credit Parties have
set aside on their books reasonably adequate provisions therefor; or
(n)            Subordinated Debt.  (i) Any "event of default" (or similar event)
under any Subordinated Debt Document shall occur, or (ii) the holders of all or
any part of the Subordinated Debt shall accelerate the maturity of all or any
part of the Subordinated Debt, or (iii) other than in accordance with the
express terms of Section 7.04, the Subordinated Debt shall be prepaid, redeemed
or repurchased in whole or in part or an offer to prepay, redeem or repurchase
the Subordinated Debt in whole or in part shall be required to be made, (iv) the
Obligations shall cease for any reason to rank senior in right of payment to any
Subordinated Debt or (v) any subordination agreement in respect of such
Subordinated Debt, whether in part or in whole, shall be deemed invalid or
unenforceable; or
(o)            Criminal or Regulatory Actions.  Any Credit Party, any of its
Subsidiaries, or any member of the Senior Management thereof shall be indicted
for, convicted of or found culpable of a felony under applicable Law that would
reasonably be expected to (i) materially impair (A) the ability of the Credit
Parties to operate their business, (B) any Loan Document, or (C) any rights or
remedies of the Administrative Agent or any Term Lender under any Loan Document,
or (ii) result in a material declination in value of the Collateral.  Any member
of the Senior Management of the Credit Parties shall be indicted, convicted or
found culpable for a felony under applicable Law involving fraud, financial
misconduct, theft, dishonesty, embezzlement, breach of fiduciary duty or other
conduct reasonably likely to have an adverse effect on such Person's ability to
perform duties as a senior executive of a public company.
8.02            Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may, or at the request of the
Required Lenders, shall take any or all of the following actions:
(a)            declare the unpaid principal amount of all outstanding Term
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable (including, without limitation, the Early Termination Fee), without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Credit Parties; and
(b)            exercise on behalf of itself and the other Secured Parties all
rights and remedies available to it and the other Secured Parties under the Loan
Documents; and
provided, however, that upon the occurrence of an Event of Default under Section
8.01(e), the obligation of each Term Lender to make additional Term Loans, if
any, shall automatically terminate, the unpaid principal amount of all
outstanding Term Loans and all interest and other amounts as aforesaid,
including the Early Termination Fee, shall automatically become due and payable,
without further act of the Administrative Agent or any Term Lender.  No
termination of the commitments hereunder shall relieve any Credit Party of any
of the Obligations.
8.03            Application of Funds.  In the event that, following the
occurrence and during the continuance of any Event of Default, the
Administrative Agent or any Term Lender, as the case may be, receives any monies
in connection with the enforcement of any of the Loan Documents, or otherwise
with respect to the realization upon any of the Collateral, the Administrative
Agent may apply (and shall apply at (a) the request of the Required Lenders or
(b) following the exercise of remedies pursuant to Section 8.02, including
without limitation, pursuant to the proviso thereof) such monies as follows (and
each Term Lender shall comply with the instructions of the Administrative Agent
in the case of any such monies received by any Term Lender):
(i)            First, to payment of that portion of Obligations owing to the
Administrative Agent constituting indemnities and expenses due and payable under
this Agreement and the other Loan Documents (including fees, charges and
disbursements of counsel to the Administrative Agent);
(ii)            Second, to payment of that portion of the Obligations
constituting indemnities and expenses (including fees, charges and disbursements
of counsel to Term Lenders and amounts payable under Article III) due and
payable to the Term Lenders such under this Agreement and the other Loan
Documents, ratably among such Persons in proportion to the respective amounts
described in this clause (ii) payable to them;
(iii)            Third, to payment of that portion of the Obligations
constituting accrued and unpaid interest and fees (including, without
limitation, the Early Termination Fee) due and payable to the Term Lenders under
this Agreement and the other Loan Documents ratably among such Persons in
proportion to the respective amounts described in this clause (iii) payable to
them;
(iv)            Fourth, to the payment of that portion of the Obligations
constituting unpaid principal of the Term Loans ratably among the holders
thereof in proportion to the respective amounts described in this clause (iv),
(v)            Fifth, to the payment of all other Obligations ratably among the
holders thereof in proportion to the respective amounts described in this clause
(v); and
(vi)            Sixth, the balance, if any, after all of the Obligations have
been indefeasible paid in full, to the Borrowers or as otherwise required by
Law.
All payments applied to the Term Loans pursuant to this Section 8.03 shall be
applied to the Term Loans owing to the Term Lenders in accordance with their
respective Applicable Percentages.
8.04            Appointment and Authority.
(a)            Each of the Term Lenders irrevocably appoints PEAK6 to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Except for rights expressly provided to the Credit Parties
under Sections 8.09 and 8.12, the provisions of this Article are solely for the
benefit of the Administrative Agent, the Term Lenders and neither any Borrower
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions.
(b)            The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Term Lenders hereby irrevocably
appoints and authorizes the Administrative Agent to act as the collateral agent
of such Term Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
"collateral agent" and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.08 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article IX and Article X (as though such co-agents,
sub-agents and attorneys-in-fact were the "collateral agent" under the Loan
Documents) as if set forth in full herein with respect thereto.
8.05            Rights as a Term Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Term Lender as any other Term Lender and may exercise the same as
though it were not the Administrative Agent and the term "Term Lender" or "Term
Lenders" shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Term Lenders.
8.06            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Term Lenders as
shall be expressly provided for herein or in the other Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law; and
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Credit Parties or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Term Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final non-appealable order.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by a Credit Party or a Term Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
8.07            Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Term Loan that by its terms must be
fulfilled to the satisfaction of a Term Lender, the Administrative Agent may
presume that such condition is satisfactory to such Term Lender unless the
Administrative Agent shall have received notice to the contrary from such Term
Lender prior to the making of such Term Loan. The Administrative Agent may
consult with legal counsel, independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
8.08            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent a court of competent jurisdiction determines in
a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
8.09            Resignation of Administrative Agent.
(a)            The Administrative Agent may at any time give notice of its
resignation to the Term Lenders and the Borrowers; provided, however, so long as
no Event of Default has occurred and is continuing, the Administrative Agent
shall notify the Borrowers thirty (30) days prior to such resignation (and that
no such notice shall be required after the occurrence of an Event of Default). 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right (with the consent of the Borrower Representative, such consent not to
be unreasonably conditioned, withheld or delayed, and such consent shall not be
required during the continuation of any Event of Default), in consultation with
the Borrowers, to appoint a successor, which shall be an Affiliate of any Term
Lender or other bank or financial institution with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Term Lenders, appoint a
successor meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Term Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Term
Lenders under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Term Lender directly,
until such time as the Required Lenders appoint a successor as provided for
above in this Section.  Upon the acceptance of a successor's appointment
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.04 shall continue in effect for the benefit of
such retiring Administrative Agent its sub agents and its respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) prior to such resignation and (ii) after such resignation for as long as any
of them continues to act in any capacity hereunder or under the other Loan
Documents, including (x) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Term Lenders and (y) in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.
8.10            Non-Reliance.  Each Term Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Term Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Term Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Term Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
8.11            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Term Loan Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Term Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Term Lenders and the Administrative
Agent and their respective agents and counsel and all other amounts due the Term
Lenders and the Administrative Agent under Sections 2.05 and 9.04) allowed in
such judicial proceeding; and
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Term Lender to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Term Lenders to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 9.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Term Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Term Lender to authorize the Administrative
Agent to vote in respect of the claim of any Term Lender in any such proceeding.
8.12            Collateral and Guarantee Matters.  Each of the Term Lenders
irrevocably authorize the Administrative Agent to and upon the commercially
reasonable request of the Borrower Representative (and at its sole cost and
expense) with reasonable advance notice, the Administrative Agent hereby agrees:
(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full in cash of
all Obligations (other than contingent indemnification obligations that shall
not have been asserted), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder (including the Administrative
Agent's Lien on any of Holdings, i4c or IISI or their respective assets in
connection with a Wind-Down Event or a dissolution of the legal existence of
Holdings or i4c in connection with such Wind-Down Event but excluding sales
among Credit Parties or assets sold pursuant to the Specified Disposition), or
(iii) subject to Section 9.01, if approved, authorized or ratified in writing by
the Required Lenders;
(b)            to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(a); and
(c)            to release any Guarantor, i4c, Holdings or IISI from its
obligations under the Security Documents and release any related Collateral if
such Person ceases to be a Subsidiary as a result of a transaction permitted by
Section 7.05.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranties pursuant to this Section
8.12.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Term Lenders for any
failure to monitor or maintain any portion of the Collateral.
ARTICLE IX
MISCELLANEOUS
9.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable
Credit Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)            postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Term Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Term Lender directly affected thereby;
provided that for the avoidance of doubt, mandatory prepayments pursuant to
Section 2.05 may be postponed, delayed, reduced, waived or modified with the
consent of the Required Lenders;
(b)            reduce the principal of, or the rate of interest specified herein
on, any Term Loan, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Term Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of "Default Rate" or to waive
any obligation of the Borrowers to pay interest at the Default Rate;
(c)            change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby or the order of the application of payments
thereunder, in each case, without the written consent of each Term Lender;
(d)            change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Term Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Term Lender; or
(e)            (i) other than as set forth in Section 8.12(a), release all or
substantially all of the Collateral in any transaction or series of related
transactions, (ii) release all or substantially all of the Guarantors party to
the Guaranties, (iii) other than as set forth in Section 8.12(b), subordinate
the Obligations hereunder to any other Indebtedness, (iii) other than as set
forth in Section 8.12(b), except as provided by operation of applicable law,
subordinate the Liens on all or substantially all of the Collateral, granted in
favor of the Administrative Agent for itself and the other Secured Parties under
the Security Documents to any other Lien, in each case, without the written
consent of each Term Lender;
provided further, however, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the Term
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document and (ii) typographical or
scrivener's errors may be corrected solely with the consent of the Borrowers or
any other applicable Credit Party and the Administrative Agent.  If in
connection with any proposed waiver, amendment or modification referred to
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Term Lenders whose consent is required is not obtained (each
a "Non-Consenting Lender"), then Intersections shall have the right to replace
any such Non-Consenting Lender with one or more replacement Term Lenders
pursuant to Section 9.13.
9.02            Notices; Effectiveness; Electronic Communication.
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)            if to any Borrower, any other Credit Party, the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 9.02; and
(ii)            if to any other Term Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).  Notices and other communications sent
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).
(b)            Electronic Communications.  Notices and other communications to
the Term Lenders hereunder may be delivered or furnished by electronic
communication (including through any Electronic Medium) pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
return e-mail or other written acknowledgement, but expressly excluding use of
"return receipt requested" functions or features), provided that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c)            Change of Address, Etc.  Each of the Borrowers and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Term Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrowers
and the Administrative Agent.  In addition, each Term Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Term
Lender.
(d)            Reliance by Administrative Agent and Term Lenders. The
Administrative Agent and the Term Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, each Term
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
9.03            No Waiver; Cumulative Remedies.  No failure by any Term Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Term Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Term Lender from
exercising setoff rights in accordance with Section 9.08, or (c) any Term Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law and; provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso, any Term
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
9.04            Expenses; Indemnity; Damage Waiver.
(a)            Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its respective
Affiliates (including the reasonable fees, charges and disbursements of one
principal counsel and/or other advisor for such Persons, including, without
limitation, one local counsel to such Persons in any relevant jurisdiction or
one regulatory counsel to such Persons in each relevant jurisdiction), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Term Lenders
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Term Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.
(b)            Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Term Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Credit Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Term Loan or the use or
proposed use of the proceeds therefrom (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrowers or any other Credit Party, or any Environmental Liability related in
any way to the Borrowers or any other Credit Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, if the Borrowers or such other Credit Parties has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 9.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim
(c)            Reimbursement by Term Lenders.  To the extent that any Borrower
for any reason fails to pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (and any sub-agent
thereof) or any Related Party of any of the foregoing, each Term Lender
severally agrees to pay to the Administrative Agent (and any sub-agent thereof)
or such Related Party, as the case may be, such Term Lender's pro rata share of
the Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (and any sub-agent thereof) or against any
Related Party of any of the foregoing acting for the Administrative Agent (and
any sub-agent thereof).
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and the Borrowers
hereby waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)            Payments.  All amounts due under this Section shall be payable
not later than ten (10) Business Days after demand therefor.
(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Term Lender, the
termination this Agreement, the repayment, satisfaction or discharge of all the
other Obligations.
9.05            Payments Set Aside.  To the extent that any payment by or on
behalf of any Credit Party is made to the Administrative Agent or any Term
Lender, or the Administrative Agent or any Term Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Term Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Term Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
9.06            Successors and Assigns.
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Term Lender and no Term Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Term Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)            Assignments by Term Lenders.  Any Term Lender may at any time
assign to one or more Eligible Assignee all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Term Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i)            Except in the case of an assignment of the entire remaining
amount of the assigning Term Lender's Term Loans at the time owing to it or in
the case of an assignment to a Term Lender or an Affiliate of a Term Lender or
an Approved Fund with respect to a Term Lender, the principal outstanding
balance of the Term Loans of the assigning Term Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $2,000,000 in the case of any assignment, unless the Administrative
Agent shall have consented otherwise; provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)            Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Term Lender's rights and obligations
under this Agreement with respect to the Term Loans assigned;
(iii)            The consent of (x) the Administrative Agent, unless such
assignment is to a Term Lender, an Affiliate of a Term Lender or an Approved
Fund and (y) the Borrower Representative (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Term Lender, an Affiliate of a Term Lender or an Approved Fund, provided
that the Borrower Representative shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(iv)            The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 payable to the Administrative Agent;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Term Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(v)            No such assignment shall be made to any Credit Party or any
Affiliate or Subsidiary of any Credit Party, or any Person who, upon becoming a
Term Lender hereunder, would constitute such a Persons described in this clause
(v), to a Person or a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the benefit of a natural person).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) below, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Term Lender under this
Agreement, and the assigning Term Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Term Lender's rights and obligations
under this Agreement, such Term Lender shall cease to be a party hereto) but
shall continue to be entitled to the benefits and obligations of Sections 3.01,
3.04, and 9.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Term Loan Note to the assignee Term
Lender.  Any assignment or transfer by a Term Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Term Lender of a participation
in such rights and obligations in accordance with subsection (d) of this
Section.
(c)            Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent's Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Term Lenders and principal amounts
of the Term Loans owing to, each Term Lender pursuant to the terms hereof from
time to time (the "Register").  The entries in the Register shall be conclusive,
and the Borrowers, the Administrative Agent and the Term Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Term Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrowers, any Term Lender at any reasonable time and from time to time upon
reasonable prior notice.
(d)            Participations.  Any Term Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Eligible Assignee (other than a natural Person or any
Credit Party or any Affiliate or Subsidiary of any Credit Party) (each, a
"Participant") in all or a portion of such Term Lender's rights and/or
obligations under this Agreement (including all or a portion of the Term Loans
owing to it); provided that (i) such Term Lender's obligations under this
Agreement shall remain unchanged, (ii) such Term Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Term Lenders shall
continue to deal solely and directly with such Term Lender in connection with
such Term Lender's rights and obligations under this Agreement.  For the
avoidance of doubt, each Term Lender shall be responsible for the indemnity
under Section 9.04(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Term Lender sells such a
participation shall provide that such Term Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Term Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 9.01 that affects such Participant.  The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, and 3.04 to
the same extent as if it were a Term Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the Term
Lender who sells the participation) to the same extent as if it were a Term
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Term Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Term Lender. Each Term Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers (solely for tax purposes), maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Term Loans or other obligations
under the Loan Documents (the "Participant Register"); provided that no Term
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Term Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as such) shall have no
responsibility for maintaining a Participant Register.
(e)            Certain Pledges.  Any Term Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Term Loan Note, if any) to secure obligations of
such Term Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Term Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Term Lender as a party hereto.
(f)            Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(g)            Special Purpose Funding Vehicles.  Notwithstanding any provision
to the contrary, any Term Lender (a "Granting Lender") may assign to one or more
special purpose funding vehicles (each, an "SPC") all or any portion of its
funded Term Loans, without the consent of any Person or the payment of a fee, by
execution of a written assignment agreement in a form agreed to by such Granting
Lender and such SPC, and may grant any such SPC the option, in such SPC's sole
discretion, to provide the Borrowers all or any part of any Term Loans that such
Term Lender would otherwise be obligated to make pursuant to this Agreement.
Such SPCs shall have all the rights which a Term Lender making or holding such
Term Loans would have under this Agreement, but no obligations. The Granting
Lender making such assignment shall remain liable for all its original
obligations under this Agreement. Notwithstanding such assignment, the
Administrative Agent and Borrowers may deliver notices to the Granting Lender
making such assignment (as agent for the SPC) and not separately to the SPC
unless the Administrative Agent and Borrowers are requested in writing by the
SPC (or its agent) to deliver such notices separately to it. The Borrowers
shall, at the request of any such Granting Lender, execute and deliver to such
Person as such Term Lender may designate, a Term Loan Note in the amount of such
Granting Lender's original Term Loan Note to evidence the Term Loans of such
Granting Lender and related SPC.
(h)            Assignment by PEAK6 Entities.  Notwithstanding anything in this
Agreement or the other Loan Documents, (x) no PEAK6 Entity shall be required to
comply with Section 9.06(b) in connection with any transaction involving any
other PEAK6 Entity or any of its or their lenders or funding or financing
sources, none of the foregoing shall be considered an assignee hereunder and
PEAK6 shall have no obligation to disclose any such transaction to any Person,
and (y) there shall be no limitation or restriction on (I) the ability of any
PEAK6 Entity to assign or otherwise transfer its rights and/or obligations under
this Agreement or any other Loan Document or any Obligation to any other PEAK6
Entity or any lender or financing or funding source of a PEAK6 Entity or (II)
any such lender's or funding or financing source's ability to assign or
otherwise transfer its rights and/or obligations under this Agreement or any
other Loan Document or any Obligation; provided, however, that with respect to
any assignment by PEAK6 pursuant to clauses (x) and (y) hereof, PEAK6 shall
continue to be liable as a "Term Lender" under this Agreement and the other Loan
Documents unless such other Person complies with the provisions of this
Agreement to become a "Term Lender."
9.07            Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Term Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates' Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Term Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers or (i) with the consent of the Borrower Representative.
For purposes of this Section, "Information" means all information received from
the Borrowers or any Credit Party relating to the Borrowers or any Credit Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Term Lender on a nonconfidential
basis prior to disclosure by the Borrowers or any Credit Party, provided that,
in the case of information received from the Borrowers or any Credit Party after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent and the Term Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Credit Party, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
Notwithstanding anything to the contrary contained in this Section 9.07, each
Credit Party consents to the publication by the Administrative Agent of any
press releases, tombstones, advertising or other promotional materials
(including, without limitation, via any Electronic Medium) relating to the
financing transactions contemplated by this Agreement using such Credit Party's
name, product photographs, logo or trademark.  No party hereto shall or shall
permit any of its Affiliates to, issue any press release or other public
disclosure relating to the closing of the credit facilities provided for herein
using the name, logo or otherwise referring to PEAK6 or of any of its Affiliates
or the Loan Documents to which PEAK6 or any of its affiliates are a party to
without the prior written consent (including via e-mail) of such Person (not to
be unreasonably withheld) except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with such
Persons.
9.08            Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Term Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Term Lender
or any such Affiliate to or for the credit or the account of any Credit Party
against any and all of the obligations of any Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Term Lender,
irrespective of whether or not such Term Lender shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Term Lender different from the branch or office holding such deposit or
obligated on such indebtedness.
9.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the "Maximum Rate").  If the
Administrative Agent or any Term Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Term Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Term Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
9.10            Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
9.11            Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Term Lender, regardless of any investigation made
by the Administrative Agent or any Term Lender or on their behalf and
notwithstanding that the Administrative Agent or any Term Lender may have had
notice or knowledge of any Default at the time of the Term Loan, and shall
continue in full force and effect as long as any Term Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
9.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.13            Replacement of Term Lenders.  If the Borrowers are entitled to
replace a Term Lender pursuant to the provisions of Section 3.06, or is a
Non-Consenting Lender referred to in Section 9.01, then (x) the Borrowers may,
at their sole expense and effort, upon notice to such Term Lender and the
Administrative Agent and (y) the Administrative Agent may upon notice to such
Term Lender, require such Term Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 9.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Term Lender, if a
Term Lender accepts such assignment), provided that:
(a)            the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.06(b);
(b)            such Term Lender shall have received payment of an amount equal
to the outstanding principal of its Term Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)            such assignment does not conflict with applicable Laws; and
provided that the failure by any Term Lender to execute and deliver an
Assignment and Assumption in connection with any of the foregoing assignments
shall not impair the validity of the removal of such Term Lender and the
mandatory assignment of such Term Lender's outstanding Term Loans pursuant to
this Section 9.13 shall nevertheless be effective without the execution by such
Term Lender of an Assignment and Assumption.
A Term Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Term Lender or otherwise, the
circumstances entitling any Borrower to require such assignment and delegation
cease to apply.
9.14            Governing Law; Jurisdiction; Etc.
(a)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE
LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §§5-1401, 5-1402)).
(b)            SUBMISSION TO JURISDICTION.  EACH PARTY HERETO EACH IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY TERM LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER, THE OTHER CREDIT PARTIES SIGNATORY HERETO OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)            WAIVER OF VENUE.  EACH PARTY HERETO EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS SECTION.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
9.15            USA PATRIOT Act Notice.  Each Term Lender that is subject to the
Act (as hereinafter defined), the Administrative Agent (for itself and not on
behalf of any Term Lender) hereby notifies the Credit Parties that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the "Act"), it is required to obtain, verify and
record information that identifies the Credit Parties and their Subsidiaries,
which information includes the name and address of the Credit Parties and their
Subsidiaries and other information that will allow such Term Lender or the
Administrative Agent, as applicable, to identify the Credit Parties and their
Subsidiaries in accordance with the Act.  The Credit Parties shall, promptly
following a request by the Administrative Agent or any Term Lender, provide all
documentation and other information that the Administrative Agent or such Term
Lender requests in order to comply with its ongoing obligations under applicable
"know your customer" an anti-money laundering rules and regulations, including
the Act.
9.16            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
9.17            No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates' understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Term
Lenders are arm's-length commercial transactions between the Credit Parties and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Term Lenders, on the other hand, (B) each Credit Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Credit Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent and
each Term Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Credit Party or any
of its Affiliates, or any other Person and (B) none of the Administrative Agent
or any Term Lender has any obligation to any Credit Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent the Term Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Credit Parties and their Affiliates, and none of the
Administrative Agent nor any Term Lender have any obligation to disclose any of
such interests to the Credit Parties or any of their Affiliates.  To the fullest
extent permitted by law, the Credit Parties hereby waive and release any claims
that they may have against the Administrative Agent with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
9.18              Joint and Several Liability of the Borrowers.  Each Borrower
hereby irrevocably and unconditionally agrees that it is jointly and severally
liable for all of the liabilities, obligations, covenants and agreements of the
Borrowers hereunder and under the other Loan Documents, whether now or hereafter
existing or due or to become due.  The obligations of the Borrowers under the
Loan Documents may be enforced by the Administrative Agent and the other Secured
Parties against any Borrower or all Borrowers in any manner or order selected by
the Administrative Agent in its sole discretion.  Each Borrower hereby
irrevocably waives (i) any rights of subrogation and (ii) any rights of
contribution, indemnity or reimbursement, in each case, that it may acquire or
that may arise against any other Borrower due to any payment or performance made
under this Agreement, in each case until all Obligations (other than unasserted
contingent obligations) shall have been fully satisfied. Without limiting the
foregoing provisions of this Section 9.18, each Borrower acknowledges and agrees
that:
(a)            its obligations under this Agreement shall remain enforceable
against it even though such obligations may be unenforceable or not allowable
against any other Borrower due to the existence of any proceeding under any
Debtor Relief Laws involving any other Borrower;
(b)            its obligations under this Agreement are independent of the
obligations of any other Borrower, and a separate action or actions may be
brought and prosecuted against it in respect of such obligations irrespective of
whether any action is brought against any other Borrower or any other Borrower
is joined in any such action or actions;
(c)            it hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
(d)            any lack of validity or enforceability of this Agreement or any
agreement or instrument relating thereto in respect of any other Borrower;
(e)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of any other Borrower under or in
respect of this Agreement, or any other amendment or waiver of or any consent to
departure from this Agreement, in respect of any other Borrower;
(f)            any change, restructuring or termination of the structure or
existence of any other Borrower;
(g)            the failure of any other Person to execute or deliver any other
agreement or the release or reduction of liability of any other Person with
respect to any obligations of the Borrowers under this Agreement;
(h)            any other circumstance (including any statute of limitations but
other than the Obligations having been fully satisfied) or any existence of or
reliance on any representation by any other Person that might otherwise
constitute a defense available to, or a discharge of, any other Borrower;
(i)            its obligations under this Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any such obligations is rescinded or must otherwise be returned by any Person
upon the institution of any proceeding under any Debtor Relief Laws of any other
Borrower, all as though such payment had not been made; and
(j)            it hereby unconditionally and irrevocably waives any right to
revoke its joint and several liability under the Loan Documents and acknowledges
that such liability is continuing in nature and applies to all obligations of
the Borrowers under the Loan Documents, whether existing now or in the future.
[Remainder of this Page Left Intentionally Blank.]
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS:
 
INTERSECTIONS INC.
   
By:
   
Name:
 
Title:



IISI INSURANCE SERVICES INC., an Illinois corporation
   
By:
   
Name:
 
Title:



INTERSECTIONS ENTERPRISES INC., a Delaware corporation
   
By:
   
Name:
 
Title:



INTERSECTIONS HOLDINGS INC., a Delaware corporation
   
By:
   
Name:
 
Title:



I4C INNOVATIONS LLC, a Delaware limited liability company
   
By:
   
Name:
 
Title:



ADMINISTRATIVE AGENT:
 
PEAK6 INVESTMENTS, L.P., as Administrative Agent
   
By:
PEAK6 LLC, its general partner 
 
Name:
 
Title:



TERM LENDER:
 
PEAK6 INVESTMENTS, L.P., as Term Lender
 
By:
PEAK6 LLC, its general partner
   
By:
   
Name:
Matthew Hulsizer
 
Title:
Manager





 
 
 
[Intersections – Signature Page to Credit Agreement]


 
 
 
SCHEDULE 2.01


Applicable Percentages


Term Lender
Term Loan
Amount
Term Loan
Applicable Percentage
PEAK6 Investments, L.P.
$20,000,000
100.000000000%
Total
$20,000,000
100.000000000%





SCHEDULE 5.07


Litigation


State of West Virginia v. Intersections Insurance Services Inc., Case No.
12-C-122-N.  On January 14, 2013, Intersections Insurance Services Inc. (IISI)
was served with a complaint filed in the Circuit Court of Mason County, West
Virginia.  The complaint alleges violations of West Virginia consumer protection
laws based on the marketing of unspecified products.  IISI filed a motion for a
more definite statement, which was denied by the court in December, 2013.  On
January 21, 2014, IISI filed an answer to the complaint.  An administrative
conference occurred on May 26, 2016, for the purpose of development of
scheduling order to manage the case through the beginning of a trial.  A
scheduling order is anticipated to be forthcoming within the next few weeks.




Jeff Noce v. i4c Innovations Inc. and Intersections Inc., Case No. 2017 03573. 
On March 27, 2017, i4c Innovations LLC and Intersections Inc. were served with a
complaint filed in the Circuit Court of Fairfax County, Virginia.  The complaint
alleges a dispute regarding the employment agreement and termination of Jeff
Noce.  The company is reviewing the complaint and will vigorously defend this
matter.




SCHEDULE 5.08


(Contractual Obligation or Material Agreement Defaults)


None.




SCHEDULE 5.10


Tax Audits


Intersections is the subject of the following state and federal tax audits:


Federal Income tax refund claim for FY 2010 – 2012, solely focused on the
research and development credits taken on the amended refund claim.  The Company
signed a Notice of Proposed Adjustment on April 14, 2017 to effectively conclude
this audit subject to IRS administrative processing.  The agreed upon refund
amount to be received by the Company is $1,972,874;


Federal Tax Return for FY 2013 (Intersections received notification of this
audit in early 2017; the scope and issues of the audit are not known at this
time);


New York State Income Tax Return for FYs 2013-2015; and


New York State Sales and Use Tax Return for FYs 2011-2015.


Except as set forth above, all of the foregoing audits are in process, and
Intersections has not received any adjustments, auditor's reports or
assessments.




SCHEDULE 5.17


SUBSIDIARIES


Name of Parent
Name of Company
Ownership
Authorized Equity Interests
Intersections Inc.
Intersections Enterprises Inc.
100%
1,000 shares of common stock, par value $0.01 per share
Intersections Inc.
Intersections Holdings Inc.
100%
5,000 shares of common stock, par value $0.01 per share
Intersections Inc.
IISI Insurance Services Inc.
100%
1,000 shares of common stock, par value $0.01 per share
Intersections Holdings Inc.
i4C Innovations LLC
100%
n/a





SCHEDULE 5.18


(Environmental Compliance)


None.




SCHEDULE 5.20


(Labor Contracts)


None.




SCHEDULE 5.24


Bank of America Agreements




Bank of America Amended and Restated General Services Agreement ("A&R GSA")
effective October 4, 2006
Bank of America Amendment to SOW INT-25861 dated August 4, 2008
Bank of America Amendment to SOW INT-25861 effective September 27, 2008
Bank of America Amendment to SOW INT-25861 effective October 1, 2008
Bank of America Amendment to SOW INT-25861 effective November 24, 2008
Bank of America Amendment to SOW INT-25861 effective January 15, 2009
Bank of America Addendum CW123222 effective May 18, 2009
Bank of America Amendment to A&R GSA effective October 4, 2009
Bank of America General Services Agreement ("GSA") effective August 1, 2010
Bank of America Statement of Work to General Services Agreement ("GSA SOW")
effective May 1, 2010
Bank of America Amendment to GSA effective December 7, 2010
Bank of America Amendment to GSA Sec13 Supplier of Personnel effective May 6,
2011
Bank of America Amendment to GSA SOW CW310449 IBTM Enrollments effective July 1,
2011
Bank of America Amendment to GSA SOW CW313468 Extension effective August 1, 2011
Bank of America Amendment to GSA SOW CW327445 effective September 30, 2011
Bank of America Amendment to GSA Remediation SOW effective February 11, 2013
Bank of America Amendment to GSA effective July 31, 2013
Bank of America Amendment to GSA SCI Addendum effective April 29, 2014
Bank of America Amendment to GSA to Schedule B1 Surcharge Addendum effective
February 28, 2015
Bank of America Amendment to GSA Schedule H effective March 31, 2015
Bank of America Amendment to GSA SOW Removal of ID Risk Assessment effective
March 31, 2015
Bank of America Notice of Non-Renewal November 10, 2011
Bank of America Amendment to GSA SOW Declined Refunds effective August 1, 2015
Bank of America Regulatory Addendum CW 593861 effective January 1, 2016
Bank of America Amendment to Schedule H, Add-On Product Service and Reporting
Standards CW551381 effective February 1, 2016
Bank of America Amendment to GSA Bankruptcy Amendment CW773472 effective May 20,
2016
Bank of America Amendment to GSA effective August 1, 2016






SCHEDULE 6.18


Post-Closing Obligations


(a)            Within 3 Business Days after the Closing Date (or such later date
as the Administrative Agent may agree in its sole discretion) the Credit Parties
shall have delivered to the Administrative Agent all original certificates
evidencing (i) all of the Capital Stock of each of the Credit Parties (other
than Intersections) and (ii) all of the Capital Stock of each Domestic
Subsidiary (other than to the extent held by an Excluded Subsidiary), in each
case, together with transfer powers (executed and dated in blank) with respect
to such certificates, each of the foregoing duly executed and a signed original
and in form and substance reasonably satisfactory to the Administrative Agent.
(b)            Within 30 days after the Closing Date (or such later date as the
Administrative Agent may reasonably agree to):
(i)            The Credit Parties shall have delivered to the Administrative
Agent an Agency Account Agreement for accounts numbered [xxxxxx], [xxxxxx],
[xxxxxx], [xxxxxx], and [xxxxxx] held by IISI at MB Financial Bank, N.A. and
account number [xxxxxx] held by IISI at Bank of America, N.A in form
satisfactory to the Administrative Agent, duly executed by Intersections Inc.
and Administrative Agent and MB Financial Bank, N.A. or Bank of America, N.A.,
as applicable; and
(ii)            The Credit Parties shall have delivered to the Administrative
Agent certificates of insurance and endorsements relating to the Credit Parties'
insurance policies from an independent insurance broker naming the
Administrative Agent as additional insured or lender's loss payee thereunder,
identifying insurers, types of insurance, insurance limits, cancelation
policies, and policy terms, and otherwise describing the insurance obtained in
accordance with the provisions of the Credit Agreement and the other Loan
Documents, which shall be in amounts, types and terms and conditions reasonably
satisfactory to the Administrative Agent.
(c)            Within 45 Days after the Closing Date (or such later date as the
Administrative Agent may reasonably agree to) the Administrative Agent shall
have received a Lien Waiver by Exeter 3901 Stonecroft, LLC ("Landlord") in favor
of Administrative Agent relating to the property located at 3901 Stonecroft
Blvd., Chantilly, VA 20151 in form satisfactory to the Administrative Agent,
duly executed by Landlord and Administrative Agent.


SCHEDULE 7.01
(Existing Investments)
Cash collateral accounts at Silicon Valley Bank:
Bank
Account
Credit Party
Balance
SVB
[xxxxxx]-COLLATERAL MMA
Intersections Enterprises Inc.
$xxxxxx
SVB
[xxxxxx]-COLLATERAL MMA
Intersections Inc. ACH Reserve
$xxxxxx
       
SVB
[xxxxxx]-COLLATERAL MMA
i4c Innovations Inc.
$xxxxxx
SVB
[xxxxxx]-COLLATERAL MMA
Intersections Inc.
$xxxxxx
SVB
[xxxxxx]-COLLATERAL MMA
Intersections Insurance Services Inc.
$xxxxxx



Advance to Michael Stanfield for travel and other business expenses in the
ordinary course of business:  $xxxxxx




SCHEDULE 7.02
(Cards, Credit Card Processing Services, Debit Cards, Stored Value Cards,
Purchase Cards and Automated Clearing House Indebtedness)
Indebtedness to Silicon Valley Bank associated with the following:

·
Intersections Inc. Corporate Multicard

·
Intersections Enterprises Inc. Corporate Multicard

·
IISI Insurance Services Inc. Corporate Multicard

·
i4C Innovations LLC Corporate Multicard





SCHEDULE 7.03
(Liens in the form of cash collateralization)
Liens of Silicon Valley Bank on the cash collateral accounts listed in Schedule
7.01, which accounts collateralize the following:

·
IISI Insurance Services Inc. Corporate Multicard  in the amount of $xxxxxx

·
Intersections Inc. Automated Clearing House account in the amount of $xxxxxx

·
i4C Innovations LLC Corporate Multicard  in the amount of $xxxxxx

·
Intersections Inc. Corporate Multicard  in the amount of $xxxxxx

·
Intersections Enterprises Inc. Corporate Multicard  in the amount of $xxxxxx



 


SCHEDULE 9.02


Administrative Agent's Office; Certain Addresses for Notices


 
Entity
 
Address
 
Borrower Representative
 
Intersections Inc.
3901 Stonecroft Blvd.
Chantilly, VA  20151
Facsimile: 703.488.1757
Telephone No:  703.488.6100 (main)
Facsimile No:  703.488.1757
 
 
Administrative Agent
 
 
PEAK6 Investments, L.P.
141 W. Jackson Blvd. Suite 500
Chicago, IL 60604
Attention: Matt Hulsizer & Chief Legal Officer
Tel: (312-444-8000)
 

 
 
 
 
EXHIBIT A
FORM OF BORROWING REQUEST NOTICE
Date:  ___________, 20___
To:            PEAK6 Investments, L.P., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of April 20, 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the "Credit Agreement"), by, among others, (i)
Intersections Inc. as borrower representative (in such capacity, the "Borrower
Representative") for itself and the other Borrowers party thereto from time to
time, (ii) the other Borrowers party thereto from time to time, (iii) the other
Credit Parties party thereto from time to time, (iv) PEAK6 Investments, L.P. as
the Administrative Agent, (v) PEAK6 Investments, L.P. as an initial term lender
and the other lenders party thereto from time to time (collectively, the "Term
Lenders"). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
The Borrower Representative refers to the above described Credit Agreement and,
on behalf of the Borrowers, hereby irrevocably notifies you of the Term Loan
borrowing requested below.
The proposed borrowing shall consist of the following:
☐  A borrowing of a Term Loan on the Closing Date1



--------------------------------------------------------------------------------

1  To be delivered on the Closing Date only.
 
In accordance with Section 4.01(u) of the Credit Agreement, attached hereto as
Annex A is a Funds Flow Memorandum and all funds have been disbursed in
accordance therewith.
[Signature Page to Follow]


 
 
The Borrower Representative hereby represents and warrants that the conditions
specified in Sections 4.01(q) and (r) of the Credit Agreement shall be satisfied
on and as of the date first written above.
INTERSECTIONS INC., as Borrower Representative
   
By:
   
Name
 
Title:







ANNEX A TO BORROWING REQUEST NOTICE




Funds Flow Memorandum


See attached






.
EXHIBIT B
FORM OF TERM LOAN NOTE
___________, 20___
FOR VALUE RECEIVED, the undersigned (each individually, a "Borrower" and,
collectively, the "Borrowers"), hereby jointly and severally promises to pay to
_____________________ or its Eligible Assignee(s) (the "Term Lender"), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Term Loan from time to time made by the Lender to
the Borrowers under that certain Credit Agreement, dated as of April 20, 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the "Credit Agreement;" the terms used herein but
not defined herein having the meaning as therein defined), among the Borrowers,
the other Credit Parties party thereto, PEAK6 Investments, L.P. as
Administrative Agent, PEAK6 Investments, L.P. as a Term Lender and each other
Term Lender from time to time party thereto.
The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Term Loan made by the Term Lender from the date of such
Term Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement.  All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Term Lender in Dollars in immediately available funds at the
Administrative Agent's Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand to the
Administrative Agent, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.
This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Term Loan Note
is also entitled to the benefits of the Guarantees and Security Documents and is
secured by the Collateral.  Upon the occurrence and during the continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Term Loan Note shall become, or may be
declared to be, immediately due and payable as provided in the Credit
Agreement.  The Term Loan made by the Term Lender shall be evidenced by one or
more loan accounts or records maintained by the Term Lender in the ordinary
course of business.  The Term Lender may also attach schedules to this Term Loan
Note and endorse thereon the date, amount and maturity of its Term Loans and
payments with respect thereto, each as in accordance with the terms of the
Credit Agreement.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.
[Remainder of Page Intentionally Left Blank]
THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND
§5-1402)).
BORROWERS:
 
INTERSECTIONS INC.
   
By:
   
Name
 
Title:



IISI INSURANCE SERVICES INC.
   
By:
   
Name
 
Title:



INTERSECTIONS ENTERPRISES INC.
   
By:
   
Name
 
Title:



INTERSECTIONS HOLDINGS INC.
   
By:
   
Name
 
Title:



I4C INNOVATIONS LLC
   
By:
   
Name
 
Title:



TERM LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Term Loan Made
Amount of Term Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
           





EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:  ________, ____
To:            PEAK6 Investments, L.P., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of April 20, 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the "Credit Agreement"), by, among others, (i)
Intersections Inc. as borrower representative (in such capacity, the "Borrower
Representative") for itself and the other Borrowers party thereto from time to
time, (ii) the other Borrowers party thereto from time to time, (iii) the other
Credit Parties party thereto from time to time, (iv) PEAK6 Investments, L.P., as
the Administrative Agent, (v) PEAK6 Investments, L.P. as an initial term lender
and the other lenders party thereto from time to time (collectively, the "Term
Lenders").
 Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
The undersigned, being the Financial Officer of the Borrower Representative,
hereby certifies in such capacity (and not in an individual capacity) that as
such he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Credit Parties, and in such capacity (and
not in an individual capacity) that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.            [The Credit Parties are delivering attached hereto as Exhibit A
and as required by Section 6.04(a) of the Credit Agreement for the Fiscal Year
ended as of the above date, [______], certain consolidated financial statements,
accountants' statements, management letters and a management discussion and
analysis prepared in connection with such financial statements.  The Credit
Parties are also delivering attached hereto as Schedule 1 (Minimum Cash Balance)
and Schedule 2 (Minimum Consolidated EBITDA), respectively, calculations of the
financial covenants set forth in Section 7.12(a) through (c) of the Credit
Agreement for the Fiscal Year ended as of the above date.]
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.            [The Credit Parties are delivering attached hereto as Exhibit A
and as required by Section 6.04(b) of the Credit Agreement for the Fiscal
Quarter ended as of the above date, [___], certain financial statements.  The
Credit Parties are also delivering attached hereto as Schedule 1 (Minimum Cash
Balance) and Schedule 2 (Minimum Consolidated EBITDA), respectively,
calculations of the financial covenants set forth in Section 7.12(a) through (c)
of the Credit Agreement for the Fiscal Quarter ended as of the above date.]
[Use following paragraph 1 for fiscal month-end financial statements]
1.            [The Credit Parties are delivering attached hereto as Exhibit A
and as required by Section 6.04(c) of the Credit Agreement for the Fiscal Month
ended as of the above date, [___], certain financial statements.]
2.            The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and the Loan Documents and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Credit Parties during the accounting period
covered by such financial statements.
3.            A review of the activities of the Credit Parties during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Credit Parties performed
and observed all their Obligations under the Loan Documents, and
[select one:]
[the undersigned has no knowledge of any Default or Event of Default which has
occurred and is continuing as of the date hereof.]
--or--
[the undersigned, has knowledge of the following list of Default(s) and /or
Event(s) of Default and the nature thereof:]
4.            The representations and warranties of the Borrowers contained in
Article V of the Credit Agreement and all representations and warranties of any
Credit Party that are contained in any document furnished at any time under or
in connection with the Loan Documents, are true and correct in all material
respects (but without any duplication of any materiality qualifications) on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (but without any duplication of any
materiality qualifications) as of such earlier date.
[use only with year-end and quarter-end compliance certificates]
5.            [The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.  All the financial covenant calculations set forth on
Schedules 1 and 2 attached hereto have been made in accordance with the Credit
Agreement and are subject to the applicable terms thereof.]
[use only with month-end compliance certificates]
5.            [The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Certificate.  All the financial covenant calculations set forth on Schedule 1
attached hereto have been made in accordance with the Credit Agreement and are
subject to the applicable terms thereof.]


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________________  ___,  20__.
INTERSECTIONS INC., as Borrower Representative
   
By:
   
Name
 
Title:



                For the Fiscal Month/Quarter/Year ended
___________________("Statement Date")


SCHEDULE 11
to the Compliance Certificate
($ in 000's)



--------------------------------------------------------------------------------

1 This worksheet is a summary. Please refer to the definitions of and applicable
sections of the Credit Agreement.
 
I.
Section 7.12(a) – Minimum Cash Balance.
       
A.
Cash on Hand  (lowest balance during prior Fiscal Month/Quarter)
$_________
   
[(attach supporting documentation)]
           
B.
Total Outstandings (as of the most recent month-end)
$_________
         
C.
Line I.A. shall not at any time be less than twenty percent (20%) of Line I.B.2
           
Compliance?
Yes/No




--------------------------------------------------------------------------------

2 For purposes of calculating Cash on Hand and for the avoidance of doubt, the
requirement of Section 7.12(a) of the Credit Agreement as to Cash on Hand
requires Cash on Hand to be maintained as of the end of each Business Day,
however Total Outstanding shall be (x) the amount of Total Outstandings on the
last day of the month prior to any relevant time of calculation of the financial
covenant required hereby and (y) Total Outstandings at any month end which is
also a Fiscal Quarter end date shall be calculated net of any amortization
payment made on the last day of such Fiscal Quarter closest to such month end
date.
 
For the Fiscal Quarter/Fiscal Year ended ___________________("Statement Date")


SCHEDULE 2
III.
Section 7.12(c) – Minimum Consolidated EBITDA
       
A.
With respect to each Fiscal Quarter ending on or after December 31, 2017,
consolidated EBITDA for the Fiscal Quarter ending on the above date ("Relevant
Quarter") with respect to Intersections and its Subsidiaries, on a consolidated
basis, without duplication:
         
1.
Consolidated Net Income for the Relevant Quarter:
$_________
         
2.
Provision for taxes based on income for the Relevant Quarter:
$_________
         
3.
Non-cash charges (including depreciation and amortization) and non-cash losses
in each case, which do not represent a cash item in such period or any future
period of the Credit Parties for the Relevant Quarter3:
$_________
         
4.
Non-recurring charges for the Relevant Quarter in an amount not to exceed
$200,000 as approved in writing by the Administrative Agent:
$_________
         
5.
Income tax credits:
$_________
         
6.
Interest income:
$_________
         
7.
Any non-cash gains that have been added in determining Consolidated Net Income:
$_________
         
B.
Consolidated EBITDA (Lines III.A1 + III.A2 + III.A3 + III.A4 – III.A5 – III.A6 –
II.A7):
         

 

 
C.
For the Relevant Quarter ending:
Line B. shall be at least:
   
December 31, 2017 and for each Fiscal Quarter ended thereafter
$2,000,0004

 

       
Compliance?
Yes/No
     



--------------------------------------------------------------------------------

3 Including without limitation non-cash compensation expense and charges
incurred in connection with management or employee stock ownership or option
plans, in each case approved by the board of directors or equivalent governing
body of Intersections and its Subsidiaries.
4 To the extent Consolidated EBITDA for a Relevant Quarter is less than
$2,000,000, any Consolidated EBITDA for the Fiscal Quarter ending immediately
prior to such Relevant Quarter in excess of $2,000,000 ("Prior Quarter Excess
EBITDA") shall be deemed to be included in the Relevant Quarter for purposes of
determining compliance with Section 7.12(c) of the Credit Agreement, but only to
the extent that (x) such Prior Quarter Excess EBITDA has not already been
applied as Future Quarter Excess EBITDA as set forth below and (y) any such
Future Quarter Excess EBITDA applied in any Relevant Quarter shall be excluded
from the definition of Prior Quarter Excess EBITDA; provided, further that if
Consolidated EBITDA for a Relevant Quarter is still not equal to or in excess of
$2,000,000 when also including Prior Quarter Excess EBITDA, there shall be no
breach if the sum of the following equals or exceeds $2,000,000 (i) Consolidated
EBITDA for the Relevant Quarter plus (ii) Consolidated EBITDA for the Fiscal
Quarter immediately following such Relevant Quarter in excess of $2,000,000
("Future Quarter Excess EBITDA") and the determination of compliance with this
covenant shall be deferred until the determination of Future Quarter Excess
EBITDA.
 
 
 
EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
"Assignee").  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the "Credit Agreement"), receipt
of a copy of which is hereby acknowledged by [the] [each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
Subject to acceptance and recording thereof by the Administrative Agent, for an
agreed consideration, [the][each] Assignor hereby irrevocably sells and assigns
to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from [the Assignor][the respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of [the Assignor's][the respective Assignors']
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the Term Loans identified below
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] "Assigned
Interest").  Except as expressly provided in this Assignment and Assumption,
each such sale and assignment is without recourse to [the][any] Assignor and
without representation or warranty by [the][any] Assignor.
1.
Assignor[s]:
_________________________________
     
2.
Assignee[s]:
_________________________________
   
_________________________________
 
[for each Assignee, indicate [Assignee Group][Affiliate][Approved Fund] of
[identify Lender(s)]]
   
3.
Borrowers:  Intersections Inc.; IISI Insurance Services Inc.; Intersections
Enterprises Inc.; Intersections Holdings Inc. and i4c Innovations LLC.
   
4.
Administrative Agent: PEAK6 Investments, L.P., as the Administrative Agent under
the Credit Agreement
   
5.
Credit Agreement:  Credit Agreement, dated as April 20, 2017 among the
Borrowers, the other Credit Parties party thereto, PEAK6 Investments, L.P. and
each other Term Lender from time to time party thereto, and PEAK6 Investments,
L.P., as Administrative Agent, as may be amended, amended and restated,
restated, supplemented, modified or otherwise in effect from time to time.
   
6.
Assigned Interest:

 

     
Assignor[s]5
Assignee[s]6
Aggregate
Amount of
Term Loans
for all Term
Lenders7
Amount of
Term Loans
Assigned
Percentage
Assigned of
Term Loans8
                 
$__________
$__________
__________%
     
$__________
$__________
__________%
     
$__________
$__________
__________%
     
$__________
$__________
__________%
           
[7.
Trade Date:  __________________]9
   
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




--------------------------------------------------------------------------------


5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Term Loans of all
Term Lenders thereunder.
9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
   
By:
   
Name
 
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
   
By:
   
Name
 
Title:



[Consented to and Accepted:]10
 
PEAK6 INVESTMENTS, L.P., as Administrative Agent
 
By:
   
Name
 
Title:



[Consented to:]11
 
INTERSECTIONS INC., as Borrower Representative
 
By:
   
Name
 
Title:






--------------------------------------------------------------------------------

10 To be added unless such assignment is to a Term Lender, an Affiliate of a
Term Lender or an Approved Fund.
11 To be added unless: (i) an Event of Default has occurred and is continuing at
the time of assignment, or (ii) the assignment is to a Term Lender, an Affiliate
of a Term Lender or an Approved Fund; provided that the Borrower Representative
shall have deemed to consent to any assignment unless it shall object by written
notice to Administrative Agent within five (5) Business Days after having
received notice thereof.
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.            Representations and Warranties.
1.1.            Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby, and (iv) it
has complied with the provisions of Section 9.06(b) of the Credit Agreement and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrowers, any
of their respective Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.            Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Term Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.06(b) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.06(b) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Term Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Term Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.04 thereof, as applicable, and such other documents and
information as it deems reasonably appropriate to make its own credit analysis
and decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent, any other Term Lender, any Credit Party or any
Affiliate of the foregoing and based on such documents and information as it has
deemed reasonably appropriate, made its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Term Lender, and based on such documents
and information as it shall deem reasonably appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Term Lender.
3.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
4.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York (excluding the laws applicable to
conflicts or choice of law (other than the New York General Obligations Law
§5-1401 and §5-1402)).
 
EXHIBIT E
FORM OF PREPAYMENT NOTICE
Date:  ___________, _____
To:            PEAK6 Investments, L.P., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of April 20, 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the "Credit Agreement"), by, among others, (i)
Intersections Inc. as borrower representative (in such capacity, the "Borrower
Representative") for itself and the other Borrowers party thereto from time to
time, (ii) the other Borrowers party thereto from time to time, (iii) the other
Credit Parties party thereto from time to time, (iv) PEAK6 Investments, L.P., as
the Administrative Agent, (v) PEAK6 Investments, L.P. as an initial term lender
and the other lenders party thereto from time to time (collectively, the "Term
Lenders"). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
The undersigned, on behalf of the Borrowers, hereby requests to voluntarily
prepay the Term Loans in accordance with Section 2.02 of the Credit Agreement,
which prepayment is permitted in accordance with the terms thereof:
1.            On __________  ___,  20___.
2.            In the principal amount of $[_______________________].
[Signature page follows]
INTERSECTIONS INC., as Borrower Representative
     
By:
   
Name
 
Title:



EXHIBIT F-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement dated as of April 20, 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the "Credit Agreement"), by, among others, (i)
Intersections Inc. as borrower representative (in such capacity, the "Borrower
Representative") for itself and the other Borrowers party thereto from time to
time, (ii) the other Borrowers party thereto from time to time, (iii) the other
Credit Parties party thereto from time to time, (iv) PEAK6 Investments, L.P., as
the Administrative Agent, (v) PEAK6 Investments, L.P. as an initial term lender
and the other lenders party thereto from time to time (collectively, the "Term
Lenders"). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature Page Follows]


[Lender]
   
By:
   
Name
 
Title:
 
[Address]



Dated:  ______________________, 20[  ]
 
EXHIBIT F-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement dated as of April 20, 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the "Credit Agreement"), by, among others, (i)
Intersections Inc. as borrower representative (in such capacity, the "Borrower
Representative") for itself and the other Borrowers party thereto from time to
time, (ii) the other Borrowers party thereto from time to time, (iii) the other
Credit Parties party thereto from time to time, (iv) PEAK6 Investments, L.P., as
the Administrative Agent, (v) PEAK6 Investments, L.P. as an initial term lender
and the other lenders party thereto from time to time (collectively, the "Term
Lenders"). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Term Lender
in writing, and (2) the undersigned shall have at all times furnished such Term
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature Page Follows]


[Participant]
     
By:
   
Name
 
Title:
 
[Address]



Dated:  ______________________, 20[  ]


 
EXHIBIT F-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement dated as of April 20, 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the "Credit Agreement"), by, among others, (i)
Intersections Inc. as borrower representative (in such capacity, the "Borrower
Representative") for itself and the other Borrowers party thereto from time to
time, (ii) the other Borrowers party thereto from time to time, (iii) the other
Credit Parties party thereto from time to time, (iv) PEAK6 Investments, L.P., as
the Administrative Agent, (v) PEAK6 Investments, L.P. as an initial term lender
and the other lenders party thereto from time to time (collectively, the "Term
Lenders"). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner's/member's beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Term Lender and (2) the
undersigned shall have at all times furnished such Term Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature Page Follows]
[Participant]
     
By:
   
Name
 
Title:
 
[Address]



Dated:  ______________________, 20[  ]


 
EXHIBIT F-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement dated as of April 20, 2017
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the "Credit Agreement"), by, among others, (i)
Intersections Inc. as borrower representative (in such capacity, the "Borrower
Representative") for itself and the other Borrowers party thereto from time to
time, (ii) the other Borrowers party thereto from time to time, (iii) the other
Credit Parties party thereto from time to time, (iv) PEAK6 Investments, L.P., as
the Administrative Agent, (v) PEAK6 Investments, L.P. as an initial term lender
and the other lenders party thereto from time to time (collectively, the "Term
Lenders"). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Note(s) evidencing such Term Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E  from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature Page Follows]


[Lender]
     
By:
   
Name
 
Title:
 
[Address]



Dated:  ______________________, 20[  ]

